Exhibit 10.1

 

 

 

 

FOURTH AMENDED AND RESTATED

SENIOR SECURED REVOLVING CREDIT AGREEMENT

 

dated as of

 

March 31, 2014

 

between

 

ARES CAPITAL CORPORATION

 

The LENDERS Party Hereto

 

and

 

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

 

SUNTRUST BANK,

as Syndication Agent

 

BANK OF AMERICA, N.A.

as Documentation Agent

 

$1,170,000,000

 

--------------------------------------------------------------------------------

 

 

JPMORGAN SECURITIES LLC

SUNTRUST ROBINSON HUMPHREY, INC.

MERRILL LYNCH, PIERCE, FENNER & SMITH INC.

as Joint Bookrunners and Joint Lead Arrangers

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I

 

DEFINITIONS

 

 

SECTION 1.01.  Defined Terms

1

SECTION 1.02.  Classification of Loans and Borrowings

33

SECTION 1.03.  Terms Generally

33

SECTION 1.04.  Accounting Terms; GAAP

34

SECTION 1.05.  Currencies; Currency Equivalents

34

 

 

ARTICLE II

 

THE CREDITS

 

 

SECTION 2.01.  The Commitments

35

SECTION 2.02.  Loans and Borrowings

36

SECTION 2.03.  Requests for Borrowings

37

SECTION 2.04.  Letters of Credit

39

SECTION 2.05.  Funding of Borrowings

44

SECTION 2.06.  Interest Elections

44

SECTION 2.07.  Termination, Reduction or Increase of the Commitments

46

SECTION 2.08.  Repayment of Loans; Evidence of Debt

48

SECTION 2.09.  Prepayment of Loans

50

SECTION 2.10.  Fees

53

SECTION 2.11.  Interest

54

SECTION 2.12.  Market Disruption and Alternate Rate of Interest

55

SECTION 2.13.  Increased Costs

56

SECTION 2.14.  Break Funding Payments

57

SECTION 2.15.  Taxes

58

SECTION 2.16.  Payments Generally; Pro Rata Treatment; Sharing of Set-offs

61

SECTION 2.17.  Defaulting Lenders

64

SECTION 2.18.  Mitigation Obligations; Replacement of Lenders

66

 

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

 

SECTION 3.01.  Organization; Powers

67

SECTION 3.02.  Authorization; Enforceability

67

SECTION 3.03.  Governmental Approvals; No Conflicts

67

SECTION 3.04.  Financial Condition; No Material Adverse Change

68

SECTION 3.05.  Litigation

68

 

--------------------------------------------------------------------------------


 

SECTION 3.06.  Compliance with Laws and Agreements

68

SECTION 3.07.  Sanctions and Anti-Corruption Laws

69

SECTION 3.08.  Taxes

69

SECTION 3.09.  ERISA

69

SECTION 3.10.  Disclosure

69

SECTION 3.11.  Investment Company Act; Margin Regulations

69

SECTION 3.12.  Material Agreements and Liens

70

SECTION 3.13.  Subsidiaries and Investments

70

SECTION 3.14.  Properties

71

SECTION 3.15.  Affiliate Agreements

71

SECTION 3.16.  Security Documents

71

 

 

ARTICLE IV

 

CONDITIONS

 

 

SECTION 4.01.  Restatement Effective Date

72

SECTION 4.02.  Each Credit Event

74

 

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

 

SECTION 5.01.  Financial Statements and Other Information

74

SECTION 5.02.  Notices of Material Events

77

SECTION 5.03.  Existence; Conduct of Business

77

SECTION 5.04.  Payment of Obligations

78

SECTION 5.05.  Maintenance of Properties; Insurance

78

SECTION 5.06.  Books and Records; Inspection Rights

78

SECTION 5.07.  Compliance with Laws; Anti-Corruption; Sanctions

78

SECTION 5.08.  Certain Obligations Respecting Subsidiaries; Further Assurances

79

SECTION 5.09.  Use of Proceeds

81

SECTION 5.10.  Status of RIC and BDC

81

SECTION 5.11.  Investment and Valuation Policies

81

SECTION 5.12.  Portfolio Valuation and Diversification, Etc.

81

SECTION 5.13.  Calculation of Borrowing Base

85

 

 

ARTICLE VI

 

NEGATIVE COVENANTS

 

 

SECTION 6.01.  Indebtedness

91

SECTION 6.02.  Liens

92

SECTION 6.03.  Fundamental Changes and Dispositions of Assets

93

SECTION 6.04.  Investments

95

SECTION 6.05.  Restricted Payments

96

SECTION 6.06.  Certain Restrictions on Subsidiaries

97

 

(ii)

--------------------------------------------------------------------------------


 

SECTION 6.07.  Certain Financial Covenants

98

SECTION 6.08.  Transactions with Affiliates

98

SECTION 6.09.  Lines of Business

98

SECTION 6.10.  No Further Negative Pledge

98

SECTION 6.11.  Modifications of Certain Documents

98

SECTION 6.12.  Payments of Other Indebtedness

99

SECTION 6.13.  Specified Debt

99

 

 

ARTICLE VII

 

EVENTS OF DEFAULT

 

ARTICLE VIII

 

THE ADMINISTRATIVE AGENT

 

ARTICLE IX

 

MISCELLANEOUS

 

 

SECTION 9.01.  Notices; Electronic Communications

107

SECTION 9.02.  Waivers; Amendments

109

SECTION 9.03.  Expenses; Indemnity; Damage Waiver

111

SECTION 9.04.  Successors and Assigns

113

SECTION 9.05.  Survival

117

SECTION 9.06.  Counterparts; Integration; Effectiveness; Electronic Execution

117

SECTION 9.07.  Severability

118

SECTION 9.08.  Right of Setoff

118

SECTION 9.09.  Governing Law; Jurisdiction; Etc.

119

SECTION 9.10.  WAIVER OF JURY TRIAL

119

SECTION 9.11.  Judgment Currency

120

SECTION 9.12.  Headings

120

SECTION 9.13.  Treatment of Certain Information; Confidentiality

120

SECTION 9.14.  USA PATRIOT Act

122

SECTION 9.15.  No Fiduciary Duty

122

 

(iii)

--------------------------------------------------------------------------------


 

SCHEDULE I

–

Commitments

SCHEDULE II

–

Material Agreements and Liens

SCHEDULE III

–

Litigation

SCHEDULE IV

–

Subsidiaries and Investments

SCHEDULE V

–

Transactions with Affiliates

SCHEDULE VI

–

Moody’s Industry Classification Group List

SCHEDULE VII

–

Approved Dealers and Approved Pricing Services

SCHEDULE VIII

–

Mandatory Cost Schedule

 

EXHIBIT A

–

Form of Assignment and Assumption

EXHIBIT B

–

Form of Guarantee and Security Agreement Confirmation

EXHIBIT C

–

Form of Opinion of Maryland Counsel to the Borrower

EXHIBIT D

–

Form of Opinion of Counsel to JPMCB

EXHIBIT E

–

Form of Borrowing Base Certificate

EXHIBIT F

–

Form of Borrowing Request

EXHIBIT G

–

Form of Interest Election Request

 

(iv)

--------------------------------------------------------------------------------


 

FOURTH AMENDED AND RESTATED SENIOR SECURED REVOLVING CREDIT AGREEMENT dated as
of March 31, 2014 (this “Agreement”), between ARES CAPITAL CORPORATION, the
LENDERS party hereto, and JPMORGAN CHASE BANK, N.A. as Administrative Agent.

 

Ares Capital Corporation, the “Lenders” party thereto, (the “Existing Lenders”)
and the Administrative Agent, are parties to a Senior Secured Revolving Credit
Agreement dated as of December 28, 2005 as amended and restated as of May 2,
2013 (the “Existing Credit Facility”).

 

Each of the Existing Lenders not a party hereto (each, a “Retiring Lender”) will
cease to be a “Lender” under the Existing Credit Facility as of the Restatement
Effective Date.  Each (a) Existing Lender party hereto (each, a “Continuing
Lender”) and each (b) lender party hereto (other than Continuing Lenders) (each,
a “New Lender”) shall become or continue as a “Lender” under the Existing Credit
Facility as amended and restated by this Agreement.

 

The Borrower has requested that the Lenders provide the credit facilities
described herein under this Agreement which shall amend and restate the Existing
Credit Facility in its entirety on the terms specified herein to, inter alia,
extend credit to the Borrower in an initial aggregate principal or face amount
not exceeding $1,170,000,000 at any one time outstanding.  The Lenders are
prepared to amend and restate the Existing Credit Facility in its entirety upon
the terms and conditions hereof, and, accordingly, the parties hereto agree as
follows:

 

ARTICLE I

DEFINITIONS

 

SECTION 1.01.  Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are denominated in Dollars and
bearing interest at a rate determined by reference to the Alternate Base Rate.

 

“Additional Debt Amount” means, as of any date, the greater of (a) $50,000,000
and (b) an amount equal to 5% of Shareholder’s Equity.

 

“Adjusted LIBO Rate” means, for the Interest Period for any Eurocurrency
Borrowing, an interest rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period multiplied
by (b) the Statutory Reserve Rate for such Interest Period.

 

“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder.

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 2 -

 

“Administrative Agent’s Account” means, for each Currency, an account in respect
of such Currency designated by the Administrative Agent in a notice to the
Borrower and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Advance Rate” has the meaning assigned to such term in Section 5.13.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.  Anything
herein to the contrary notwithstanding, the term “Affiliate” shall not include
any Person that constitutes an Investment held by any Obligor in the ordinary
course of business.

 

“Affiliate Agreements” means collectively, (a) the Restated Investment Advisory
and Management Agreement dated as of June 6, 2011 between the Borrower and Ares
Capital Management, (b) the Amended and Restated Administration Agreement dated
as of June 1, 2007, between the Borrower and Ares Operations LLC, (c) the
Trademark License Agreement dated as of September 30, 2004 between Ares Capital
Corporation and Ares Management LLC and (d) other than for purposes of
Section 6.11, the CP Facility Documents and the JB Facility Documents.

 

“Agreed Foreign Currency” means, at any time, any of CAD, GBP, EUR and, with the
agreement of each Multicurrency Lender, any other Foreign Currency, so long as,
in respect of any such specified Foreign Currency or other Foreign Currency, at
such time (a) such Foreign Currency is dealt with in the London interbank
deposit market, or in the case of CAD, the relevant local market for obtaining
quotations, and (b) no central bank or other governmental authorization in the
country of issue of such Foreign Currency (including, in the case of the Euro,
any authorization by the European Central Bank) is required to permit use of
such Foreign Currency by any Multicurrency Lender for making any Loan hereunder
and/or to permit the Borrower to borrow and repay the principal thereof and to
pay the interest thereon, unless such authorization has been obtained and is in
full force and effect.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate for such day plus 1/2 of 1% and (c) the rate per annum equal to 1% plus the
rate appearing on Reuters Screen LIBOR01 Page (or on any successor or substitute
page of such service, or any successor to or substitute for such service,
providing rate quotations comparable to those currently provided on such page of
such service, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to Dollar deposits
in the London interbank market) at approximately 11:00 a.m., London time, on
such day (or if such day is not a Business Day, the immediately preceding
Business Day), for Dollar deposits with a term of one month.  Any change in the
Alternate Base Rate due to a change in the Prime Rate, the

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 3 -

 

Federal Funds Effective Rate or the rate appearing on Reuters Screen LIBOR01
Page (or successor or substitute therefor) as set forth above shall be effective
from and including the effective date of such change in the Prime Rate, the
Federal Funds Effective Rate or such rate appearing on Reuters Screen LIBOR01
Page (or successor or substitute therefor), respectively.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

“Applicable Dollar Percentage” means, with respect to any Dollar Lender, the
percentage of the total Dollar Commitments represented by such Dollar Lender’s
Dollar Commitment.  If the Dollar Commitments have terminated or expired, the
Applicable Dollar Percentages shall be determined based upon the Dollar
Commitments most recently in effect, giving effect to any assignments.

 

“Applicable Margin” means, for any day, with respect to any ABR Loan, 1.00%, in
the case of any Eurocurrency Loan, 2.00%, and with respect to the commitment
fees payable under Section 2.10(a) hereunder, 0.375%.

 

“Applicable Multicurrency Percentage” means, with respect to any Multicurrency
Lender, the percentage of the total Multicurrency Commitments represented by
such Multicurrency Lender’s Multicurrency Commitment.  If the Multicurrency
Commitments have terminated or expired, the Applicable Multicurrency Percentages
shall be determined based upon the Multicurrency Commitments most recently in
effect, giving effect to any assignments.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment.  If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

 

“Approved Dealer” means (a) in the case of any Portfolio Investment that is not
a U.S. Government Security, a bank or a broker-dealer registered under the
Securities Exchange Act of 1934 of nationally recognized standing or an
Affiliate thereof, (b) in the case of a U.S. Government Security, any primary
dealer in U.S. Government Securities, and (c) in the case of any foreign
Portfolio Investment, any foreign broker-dealer of internationally recognized
standing or an Affiliate thereof, in the case of each of clauses (a), (b) and
(c) above, as set forth on Schedule VII or any other bank or broker-dealer
acceptable to the Administrative Agent in its reasonable determination.

 

“Approved Pricing Service” means a pricing or quotation service as set forth in
Schedule VII or any other pricing or quotation service approved by the Board of
Directors of the Borrower and designated in writing to the Administrative Agent
(which

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 4 -

 

designation shall be accompanied by a copy of a resolution of the Board of
Directors of the Borrower that such pricing or quotation service has been
approved by the Borrower).

 

“Approved Third Party Appraiser” means each of (a) Houlihan Lokey Howard & Zukin
Inc., (b) Lincoln International LLC (formerly known as Lincoln Partners LLC),
(c) Duff & Phelps Corporation, (d) Valuation Research Corporation, and (e) any
other third party appraiser selected by the Borrower in its reasonable
discretion.

 

“Ares Capital CP” means Ares Capital CP Funding LLC, a wholly owned Subsidiary
of the Borrower.

 

“Ares Capital CP Holdings” means Ares Capital CP Funding Holdings LLC, a wholly
owned Subsidiary of the Borrower.

 

“Ares Capital JB” means Ares Capital JB Funding LLC, a wholly owned Subsidiary
of the Borrower.

 

“Ares Capital Management” means Ares Capital Management LLC, a Delaware Limited
Liability Company.

 

“Asset Coverage Ratio” means the ratio, determined on a consolidated basis,
without duplication, in accordance with GAAP, of (a) the value of total assets
of the Borrower and its Subsidiaries, less all liabilities (other than
outstanding Indebtedness, including outstanding Indebtedness hereunder) of the
Borrower and its Subsidiaries, to (b) the aggregate amount of Indebtedness of
the Borrower and its Subsidiaries.

 

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Assuming Lender” has the meaning assigned to such term in Section 2.07(e).

 

“Availability Period” means the period from and including the Restatement
Effective Date to but excluding the earlier of the Commitment Termination Date
and the date of termination of the Commitments.

 

“Basel III” means the agreements on capital requirements, leverage ratio and
liquidity standards contained in “Basel III: A global regulatory framework for
more resilient banks and banking systems”, “Basel III: International framework
for liquidity risk measurement, standards and monitoring” and “Guidance for
national authorities operating the countercyclical capital buffer” published by
the Basel Committee on Banking Supervision on 16 December 2010, each as amended,
supplemented or restated.

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 5 -

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means Ares Capital Corporation, a Maryland corporation.

 

“Borrowing” means (a) all ABR Loans of the same Class made, converted or
continued on the same date, (b) all Eurocurrency Loans of the same
Class denominated in the same Currency that have the same Interest Period and/or
(c) a Pro-Rata Borrowing, as applicable.

 

“Borrowing Base” has the meaning assigned to such term in Section 5.13.

 

“Borrowing Base Certificate” means a certificate of a Financial Officer of the
Borrower, substantially in the form of Exhibit E and appropriately completed.

 

“Borrowing Base Deficiency” means, at any date on which the same is determined,
the amount, if any, that (a) the aggregate Covered Debt Amount as of such date
exceeds (b) the Borrowing Base as of such date.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 substantially in the form of Exhibit F.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; and when used in connection with a Eurocurrency Loan for a LIBOR
Quoted Currency, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in deposits in Dollars in London; and in
addition, with respect to any date for the payment or purchase of, or the fixing
of an interest rate in relation to, any Local Rate Currency, the term “Business
Day” shall also exclude any day on which banks are not open for international
business in the principal financial center of the country of that currency; and,
if the Borrowing or LC Disbursements which are the subject of a borrowing,
drawing, payment, reimbursement or rate selection are denominated in Euro, the
term “Business Day” shall also exclude any day on which the TARGET2 payment
system is not open for the settlement of payments in Euro.

 

“CAD” and “C$” denote the lawful currency of Canada.

 

“CAD Screen Rate” has the meaning assigned to such term in the definition of
“CDOR Rate”.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 6 -

 

“Cash” means any immediately available funds in Dollars or in any currency other
than Dollars which is a freely convertible currency.

 

“Cash Equivalents” means investments (other than Cash) that are one or more of
the following obligations:

 

(a)        U.S. Government Securities, in each case maturing within one year
from the date of acquisition thereof;

 

(b)        investments in commercial paper or other short-term corporate
obligations maturing within 270 days from the date of acquisition thereof and
having, at such date of acquisition, a credit rating of at least A-1 from S&P
and at least P-1 from Moody’s;

 

(c)        investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof
(i) issued or guaranteed by or placed with, and money market deposit accounts
issued or offered by, any domestic office of any commercial bank organized under
the laws of the United States of America or any State thereof or under the laws
of the jurisdiction or any constituent jurisdiction thereof of any Agreed
Foreign Currency, provided that such certificates of deposit, banker’s
acceptances and time deposits are held in a securities account (as defined in
the Uniform Commercial Code) through which the Collateral Agent can perfect a
security interest therein and (ii) having, at such date of acquisition, a credit
rating of at least A-1 from S&P and at least P-1 from Moody’s;

 

(d)       fully collateralized repurchase agreements with a term of not more
than 30 days from the date of acquisition thereof for U.S. Government Securities
and entered into with (i) a financial institution satisfying the criteria
described in clause (c) of this definition or (ii) an Approved Dealer having (or
being a member of a consolidated group having) at such date of acquisition, a
credit rating of at least A-1 from S&P and at least P-1 from Moody’s;

 

(e)        a Reinvestment Agreement issued by any bank (if treated as a deposit
by such bank), or a Reinvestment Agreement issued by any insurance company or
other corporation or entity, in each case, at the date of such acquisition
having a credit rating of at least A-1 from S&P and at least P-1 from Moody’s;
provided that such Reinvestment Agreement may be unwound at the option of the
Borrower at any time without penalty;

 

(f)        money market funds that have, at all times, credit ratings of “Aaa”
and “MR1+” by Moody’s and “AAAm” or “AAAm-G” by S&P, respectively; and

 

(g)        any of the following offered by U.S. Bank National Association (or
any successor custodian or other entity acting in a similar capacity with
respect to the Borrower) (I) money market deposit accounts, (II) eurodollar time

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 7 -

 

deposits, (III) commercial eurodollar sweep services or (IV) open commercial
paper services, in each case having, at such date of acquisition, a credit
rating of at least A-1 from S&P and at least P-1 from Moody’s and maturing not
later than 270 days from the date of acquisition thereof,

 

provided, that (i) in no event shall Cash Equivalents include any obligation
that provides for the payment of interest alone (for example, interest-only
securities or “IOs”); (ii) if any of Moody’s or S&P changes its rating system,
then any ratings included in this definition shall be deemed to be an equivalent
rating in a successor rating category of Moody’s or S&P, as the case may be;
(iii) Cash Equivalents (other than U.S. Government Securities or repurchase
agreements) shall not include any such investment of more than 10% of total
assets of the Obligors in any single issuer; and (iv) in no event shall Cash
Equivalents include any obligation that is not denominated in Dollars or an
Agreed Foreign Currency.

 

“CDOR Rate” means, with respect to any Interest Period, the average rate for
bankers acceptances as administered by the Investment Industry Regulatory
Organization of Canada (or any other Person that takes over the administration
of that rate) with a tenor equal to such Interest Period, displayed on CDOR
page of the Reuters screen (or, in the event such rate does not appear on such
Reuters page or screen, on any successor or substitute page on such screen or
service that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion; the “CAD Screen Rate”) at
or about 11:00 a.m. (Toronto, Ontario time) on the Quotation Day for such
Interest Period.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the Restatement Effective
Date), of shares representing more than 35% of the aggregate ordinary voting
power represented by the issued and outstanding capital stock of the Borrower;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Borrower by Persons who were neither (i) nominated by the
requisite members of the board of directors of the Borrower nor (ii) appointed
by a majority of the directors so nominated; or (c) the acquisition of direct or
indirect Control of the Borrower by any Person or group other than Ares Capital
Management or any Affiliate of Ares Capital Management that is organized under
the laws of a jurisdiction located in the United States of America and in the
business of managing or advising clients.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
Restatement Effective Date, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the Restatement Effective Date or (c) compliance by any Lender or the Issuing
Bank (or, for purposes of Section 2.13(b), by any lending office of such Lender
or by such Lender’s or the Issuing Bank’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 8 -

 

after the Restatement Effective Date; provided that, notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements or directives
thereunder or issued in connection therewith or in implementation thereof and
(ii) all requests, rules, guidelines, requirements or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are Dollar Loans or
Multicurrency Loans; when used in reference to any Lender, refers to whether
such Lender is a Dollar Lender or a Multicurrency Lender; and, when used in
reference to any Commitment, refers to whether such Commitment is a Dollar
Commitment or Multicurrency Commitment.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” has the meaning assigned to such term in the Guarantee and Security
Agreement.

 

“Collateral Agent” means JPMCB in its capacity as Collateral Agent under the
Guarantee and Security Agreement, and includes any successor Collateral Agent
thereunder.

 

“Collateral Pool” means, at any time, each Portfolio Investment that has been
Delivered (as defined in the Guarantee and Security Agreement) to the Collateral
Agent and is subject to the Lien of the Guaranty and Security Agreement, and
then only for so long as such Portfolio Investment continues to be Delivered as
contemplated therein and in which the Collateral Agent has a first-priority
perfected Lien as security for the Secured Obligations (subject to any Lien
permitted by Section 6.02 hereof), provided that in the case of any Portfolio
Investment in which the Collateral Agent has a first-priority perfected security
interest pursuant to a valid Uniform Commercial Code filing (and for which no
other method of perfection with a higher priority is possible), such Portfolio
Investment may be included in the Borrowing Base so long as all remaining
actions to complete “Delivery” are satisfied in full within 7 days of such
inclusion.

 

“Commitment” means, collectively, the Dollar Commitments and the Multicurrency
Commitments.

 

“Commitment Increase” has the meaning assigned to such term in Section 2.07(e).

 

“Commitment Increase Date” has the meaning assigned to such term in
Section 2.07(e).

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 9 -

 

“Commitment Termination Date” means May 4, 2018.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Continuing Lenders” has the meaning set forth in the recitals.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Controlled Foreign Corporation” means any Subsidiary which is (i) a “controlled
foreign corporation” (within the meaning of Section 957 of the Code), (ii) a
subsidiary substantially all the assets of which consist of equity in
Subsidiaries described in clause (i) of this definition, or (iii) an entity
treated as disregarded for U.S. federal income tax purposes that owns more than
65% of the voting stock of a Subsidiary described in clause (i) or (ii) of this
definition.

 

“Conversion Rights” means, collectively, the rights set forth in Article 13 of
the Indentures (such conversion rights, including Physical Settlement, Cash
Settlement and/or Combination Settlement, as each such term is defined in the
respective Indentures).

 

“Covered Debt Amount” means, on any date, (a) all of the Revolving Credit
Exposures of all Lenders on such date plus (b) the aggregate amount of
outstanding Permitted Indebtedness on such date plus (c) the aggregate amount of
any Indebtedness incurred pursuant to Section 6.01(g)  and 6.01(i) minus (d) the
LC Exposures fully cash collateralized on such date pursuant to
Section 2.04(k) and the last paragraph of Section 2.08(a); provided that the
aggregate principal amount of (i) the Borrower’s 5.75% convertible notes due
February 2016, (ii) the Borrower’s 5.125% convertible notes due June 2016,
(iii) the Borrower’s 4.875% convertible notes due March 2017, (iv) the
Borrower’s 4.750% convertible notes due January 2018, (v) the Borrower’s 4.875%
notes due November 2018, (vi) the Borrower’s 4.375% convertible notes due
January 2019, (vii) the Borrower’s 7.00% notes due February 2022, (viii) the
Borrower’s 5.875% notes due October 2022, (ix) the Borrower’s 7.75% notes due
2040, (x) the Borrower’s 6.875% notes due 2047, and (xi) all Unsecured
Indebtedness and Special Longer Term Unsecured Indebtedness (other than Excess
Special Longer Term Unsecured Indebtedness) shall be excluded from the
calculation of the Covered Debt Amount, in each case, until the date that is 9
months prior to the scheduled maturity date of such notes, Unsecured
Indebtedness, or Special Longer Term Unsecured Indebtedness as applicable,
provided that to the extent, but only to the extent, any portion of Unsecured
Indebtedness or Special Longer Term Unsecured Indebtedness referred to in clause
(xi) above is subject to a contractually scheduled amortization payment, other
principal payment or redemption earlier than 6 months after the Maturity Date
(in the case of

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 10 -

 

Unsecured Indebtedness), or earlier than the original final maturity date of
such Indebtedness (in the case of Special Longer Term Unsecured Indebtedness),
such portion of such Indebtedness shall be included in the calculation of the
Covered Debt Amount beginning upon the date that is the later of (i) 9 months
prior to such scheduled amortization payment, other principal payment or
redemption and (ii) the date the Borrower becomes aware that such Indebtedness
is required to be paid or redeemed; provided further that in the case of notes
referred to in clauses (i) through (vi) above, such notes, to the extent then
outstanding, shall be included in the Covered Debt Amount at all times after the
Commitment Termination Date.  For the avoidance of doubt, for purposes of
calculating the Covered Debt Amount, any convertible securities will be included
at the then outstanding principal balance thereof.

 

“CP Facility” means the credit facility dated January 22, 2010 between, among
others, Ares Capital CP and Wells Fargo Securities, LLC pursuant to the CP
Facility Documents.

 

“CP Facility Documents” means, collectively, (a) the Amended and Restated
Purchase and Sale Agreement, dated as of January 22, 2010 between the Borrower
and Ares Capital CP Holdings, (b) the Amended and Restated Purchase and Sale
Agreement, dated as of January 22, 2010 between Ares Capital CP Holdings and
Ares Capital CP, (c) the Amended and Restated Sale and Servicing Agreement,
dated as of January 22, 2010 by and among the Borrower, Ares Capital CP, Wells
Fargo Bank, National Association, as the note purchaser, Wells Fargo Securities,
LLC, as the administrative agent and U.S. Bank National Association, as the
collateral custodian, trustee and the bank and (d) the Amended and Restated
Intercreditor and Concentration Account Agreement, dated as of December 28,
2005, by and among the Borrower, U.S. Bank National Association as the trustee
and the concentration account bank, JPMCB, the note purchaser and each
securitization agent party thereto from time to time.  It is understood that the
term “CP Facility Documents” shall not include the exhibits and schedules
thereto.

 

“Currency” means Dollars or any Foreign Currency.

 

“Custodian Agreement” means the Amended and Restated Custodian Agreement dated
as of May 15, 2009 between the Borrower and U.S. Bank National Association.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit within three Business Days of the date required to be funded
by it hereunder, unless, in the case of any Loans, such Lender’s failure is
based on such Lender’s reasonable determination that the conditions precedent to
funding such Loan

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 11 -

 

under this Agreement have not been met, such conditions have not otherwise been
waived in accordance with the terms of this Agreement and such Lender has
advised the Administrative Agent in writing (with reasonable detail of those
conditions that have not been satisfied) prior to the time at which such funding
was to have been made, (b) notified the Borrower, the Administrative Agent, the
Issuing Bank or any Lender in writing that it does not intend to comply with any
of its funding obligations under this Agreement or has made a public statement
to the effect that it does not intend to comply with its funding obligations
under this Agreement or generally under other agreements in which it commits to
extend credit (unless such writing or public statement states that such position
is based on such Lender’s commercially reasonable determination that a condition
precedent to funding or extension of credit (which condition precedent, together
with the applicable default, if any, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) failed, within three
Business Days after request by the Administrative Agent, to confirm that it will
comply with the terms of this Agreement relating to its obligations to fund
prospective Loans and participations in then outstanding Letters of Credit
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), (d) otherwise failed to pay over to the Administrative
Agent or any other Lender any other amount required to be paid by it hereunder
within three Business Days of the date when due, unless the subject of a good
faith dispute, or (e) (i) become or is insolvent or has a parent company that
has become or is insolvent or (ii) become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or custodian, appointed for
it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or has a
parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority so long as such ownership interest does not
result in or provide such Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.

 

“Designated Subsidiary” means:

 

(a)       a direct or indirect Subsidiary of the Borrower designated by the
Borrower as a “Designated Subsidiary” which meets the following criteria:

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 12 -

 

(i)         to which any Obligor sells, conveys or otherwise transfers (whether
directly or indirectly) Portfolio Investments, which engages in no material
activities other than in connection with the purchase or financing of such
assets;

 

(ii)        no portion of the Indebtedness or any other obligations (contingent
or otherwise) of such Subsidiary (A) is Guaranteed by any Obligor (other than
Guarantees in respect of Standard Securitization Undertakings), (B) is recourse
to or obligates any Obligor in any way other than pursuant to Standard
Securitization Undertakings or (C) subjects any property of any Obligor (other
than property that has been contributed or sold, purported to be sold or
otherwise transferred to such Subsidiary), directly or indirectly, contingently
or otherwise, to the satisfaction thereof, other than pursuant to Standard
Securitization Undertakings or any Guarantee thereof,

 

(iii)       with which no Obligor has any material contract, agreement,
arrangement or understanding other than on terms no less favorable to such
Obligor than those that might be obtained at the time from Persons that are not
Affiliates of any Obligor, other than fees payable in the ordinary course of
business in connection with servicing receivables or financial assets, and

 

(iv)       to which no Obligor has any obligation to maintain or preserve such
entity’s financial condition or cause such entity to achieve certain levels of
operating results, other than pursuant to Standard Securitization Undertakings;
or

 

(b)        a direct or indirect Subsidiary of the Borrower designated by the
Borrower as a “Designated Subsidiary” and which satisfies each of the foregoing
criteria set forth in clauses (a)(ii), (iii) and (iv).

 

Any such designation by the Borrower shall be effected pursuant to a certificate
of a Financial Officer delivered to the Administrative Agent, which certificate
shall include a statement to the effect that, to the best of such officer’s
knowledge, such designation complied with the foregoing conditions set forth in
clauses (a) or (b).  For the avoidance of doubt, in the case of clause (a), the
Borrower shall be in compliance with Section 6.03(d) after giving effect to any
such designation.  Each Subsidiary of a Designated Subsidiary shall be deemed to
be a Designated Subsidiary and shall comply with the foregoing requirements of
this definition.  The parties hereby agree that the Subsidiaries identified as
Designated Subsidiaries on Schedule IV hereto shall each constitute a Designated
Subsidiary so long as they comply with the foregoing requirements of this
definition.

 

“Dollar Commitment” means, with respect to each Dollar Lender, the commitment of
such Dollar Lender to make Loans denominated in Dollars hereunder, expressed as
an amount representing the maximum aggregate amount of such Lender’s Revolving
Dollar Credit Exposure hereunder, as such commitment may be (a) reduced from
time to time pursuant to Section 2.07 and (b) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 9.04.  The
initial amount of each Lender’s Dollar Commitment is set forth on Schedule I, or
in the

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 13 -

 

Assignment and Assumption pursuant to which such Lender shall have assumed its
Dollar Commitment, as applicable.  The initial aggregate amount of the Lenders’
Dollar Commitments is $25,000,000.

 

“Dollar Equivalent” means, on any date of determination, with respect to an
amount denominated in any Foreign Currency, the amount of Dollars that would be
required to purchase such amount of such Foreign Currency on the date two
Business Days prior to such date, based upon the spot selling rate at which the
Administrative Agent offers to sell such Foreign Currency for Dollars in the
London foreign exchange market at approximately 11:00 a.m., London time, for
delivery two Business Days later.

 

“Dollar Lender” means the Persons listed on Schedule I as having Dollar
Commitments and any other Person that shall have become a party hereto pursuant
to an Assignment and Assumption that provides for it to assume a Dollar
Commitment or to acquire Revolving Dollar Credit Exposure, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and Assumption
or otherwise in accordance with the terms hereof.

 

“Dollar Loan” means a Loan denominated in Dollars.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary other than a Controlled Foreign
Corporation.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Sections 412 and
430 of the Code or Sections 302 and 303 of ERISA) applicable to such Plan;
(c) the filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA
of an application for a waiver of the minimum funding standard with respect to
any Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of
any liability under Title IV of ERISA with

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 14 -

 

respect to the termination of any Plan; (e) the receipt by the Borrower or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan under Section 4041 of ERISA or to appoint a
trustee to administer any Plan under Section 4042 of ERISA; (f) the incurrence
by the Borrower or any of its ERISA Affiliates of any liability with respect to
a withdrawal from a Plan subject to Section 4063 of ERISA during a plan year in
which it was a “substantial employer” (as defined in Section 4001(a)(2) of
ERISA) or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA, or a complete withdrawal or partial withdrawal (within
the meanings of Sections 4203 and 4205 of ERISA) from any Multiemployer Plan; or
(g) the receipt by the Borrower or any ERISA Affiliate of any notice from any
Multiemployer Plan concerning the imposition of Withdrawal Liability on the
Borrower or any ERISA Affiliate or a determination that a Multiemployer Plan is
insolvent (within the meaning of Section 4245 of ERISA) or in reorganization
(within the meaning of Section 4241 of ERISA).

 

“EUR”, “€” and “Euro” denote the single currency of the Participating Member
States.

 

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans constituting such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Excess Special Longer Term Unsecured Indebtedness” means any Special Longer
Term Unsecured Indebtedness in excess of $750,000,000 at any one time
outstanding.

 

“Excluded Assets” means the entities identified as Excluded Assets in Schedule
IX hereto, any CDO Securities and finance lease obligations, and each Designated
Subsidiary, and any similar assets or entities in which any Obligor holds an
interest on or after the Restatement Effective Date, and, in each case, their
respective Subsidiaries.

 

“Excluded Asset Lien” has the meaning set forth in Section 6.02(e).

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor (determined
after giving effect to Section 3.10 of the Guarantee and Security Agreement and
any other “Keepwell, support or other

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 15 -

 

agreement” for the benefit of such Guarantor) or the grant of such security
interest becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes illegal.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction (or any political subdivision thereof) under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located or that are Other Connection Taxes, (b) any branch profits taxes imposed
by the United States of America or any similar tax imposed by any other
jurisdiction in which the Borrower is located, (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 2.18(b)), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
(or designates a new lending office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law described in
clause (a) or (b) of the definition of Change in Law) to comply with
Section 2.15(e) or (g), except to the extent, other than in a case of failure to
comply with Section 2.15(e), that such Foreign Lender’s (or its assignor, if
any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 2.15(a), (d) any United States federal
withholding Taxes imposed under FATCA and (e) in the case of any Lender or
Issuing Bank that is not a Foreign Lender, any withholding tax that is imposed
as a result of such Lender’s or Issuing Bank’s failure or inability to comply
with Section 2.15(f).

 

“Existing Lenders” has the meaning set forth in the recitals.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 16 -

 

“Financial Officer” means the chief executive officer, president, chief
financial officer, principal accounting officer, chief accounting officer,
treasurer, assistant treasurer, controller or assistant controller of the
Borrower.

 

“Foreign Currency” means at any time any Currency other than Dollars.

 

“Foreign Currency Equivalent” means, with respect to any amount in Dollars, the
amount of any Foreign Currency that could be purchased with such amount of
Dollars using the reciprocal of the foreign exchange rate(s) specified in the
definition of the term “Dollar Equivalent”, as determined by the Administrative
Agent.

 

“Foreign Lender” means any Lender or Issuing Bank that is organized under the
laws of a jurisdiction other than that in which the Borrower is located.  For
purposes of this definition, the United States of America, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“GBP”, “£” and “sterling” denote the lawful currency of the United Kingdom.

 

“Governmental Authority” means the government of the United States of America,
or of any other nation, or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 

“Guarantee and Security Agreement” means that certain Amended and Restated
Guarantee and Security Agreement dated as of May 4, 2012 between the Borrower,
the Subsidiary Guarantors, the Administrative Agent, each holder (or a

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 17 -

 

representative or trustee therefor) from time to time of any Other Secured
Indebtedness, and the Collateral Agent.

 

“Guarantee and Security Agreement Confirmation” means a Guarantee and Security
Agreement Amendment and Confirmation between the parties to the Guarantee and
Security Agreement substantially in the form of Exhibit B.

 

“Guarantee Assumption Agreement” means a Guarantee Assumption Agreement
substantially in the form of Exhibit B to the Guarantee and Security Agreement
between the Administrative Agent and an entity that, pursuant to Section 5.08 is
required to become a “Subsidiary Guarantor” under the Guarantee and Security
Agreement (with such changes as the Administrative Agent shall request,
consistent with the requirements of Section 5.08).

 

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange protection agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement.

 

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

 

“Increasing Lender” has the meaning assigned to such term in Section 2.07(e).

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding accounts payable incurred in the
ordinary course of business), (e) all Indebtedness of others secured by any Lien
on property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (f) all Guarantees by such Person of
Indebtedness of others, (g) all Capital Lease Obligations of such Person,
(h) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty and (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances.  The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.  For
the avoidance of doubt, Indebtedness shall not include non-recourse liabilities
for participations sold by any Person in any Bank Loan.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 18 -

 

“Indentures” means, collectively, the Indenture dated January 25, 2011 by and
between U.S. Bank National Association and the Borrower, the Indenture dated
March 28, 2011 by and between U.S. Bank National Association and the Borrower,
the Indenture dated March 14, 2012 by and between U.S. Bank National Association
and the Borrower, and any other indenture entered into by the Borrower with
Similar Conversion Rights.

 

“Independent Valuation Provider” has the meaning set forth in 5.12(b)(iii)(A).

 

“Industry Classification Group” means (a) any of the Moody’s classification
groups set forth in Schedule VI hereto, together with any such classification
groups that may be subsequently established by Moody’s and provided by the
Borrower to the Lenders and (b) up to three additional industry group
classifications established by the Borrower pursuant to Section 5.12.  For the
avoidance of doubt, CDO Securities shall be treated as belonging to the
“Structured Finance” Industry Classification Group.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.06 substantially in the form
of Exhibit G.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, each Quarterly
Date, and (b) with respect to any Eurocurrency Loan, the last day of each
Interest Period therefor and, in the case of any Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at three-month intervals after the first day of such Interest
Period.

 

“Interest Period” means, for any Eurocurrency Loan or Borrowing (a) in a LIBOR
Quoted Currency, the period commencing on the date of such Loan or Borrowing and
ending on the numerically corresponding day in the calendar month that is one,
two, three or six months thereafter, and (b) in CAD, the period commencing on
the date of such Borrowing and ending on the numerically corresponding day in
the calendar month that is one, two, three or six months thereafter; provided,
that (i) if any Interest Period would end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day,
and (ii) any Interest Period (other than an Interest Period pertaining to a
Eurocurrency Borrowing denominated in a Foreign Currency that ends on the
Maturity Date that is permitted to be of less than one month’s duration as
provided in this definition) that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period.  For purposes
hereof, the date of a Loan initially shall be the date on which such Loan is
made and thereafter shall be the effective date of the most recent conversion or
continuation of such Loan, and the date of a Borrowing comprising Loans

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 19 -

 

that have been converted or continued shall be the effective date of the most
recent conversion or continuation of such Loans.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded upward to four decimal places) determined by the Administrative
Agent (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate that results from interpolating on a linear basis
between: (a) the applicable Screen Rate (for the longest period for which the
applicable Screen Rate is available for the applicable currency) that is shorter
than the Impacted Interest Period and (b) the applicable Screen Rate for the
shortest period (for which such Screen Rate is available for the applicable
currency) that exceeds the Impacted Interest Period, in each case, at such time.

 

“Investment” means, for any Person:  (a) Equity Interests, bonds, notes,
debentures or other securities of any other Person or any agreement to acquire
any Equity Interests, bonds, notes, debentures or other securities of any other
Person (including any “short sale” or any sale of any securities at a time when
such securities are not owned by the Person entering into such sale);
(b) deposits, advances, loans or other extensions of credit made to any other
Person (including purchases of property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such property to
such Person); or (c) Hedging Agreements.

 

“Investment Policies” has the meaning assigned to such term in Section 3.11(c).

 

“Investment Company Act” means the Investment Company Act of 1940, as amended
from time to time.

 

“Issuing Bank” means JPMCB, in its capacity as the issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section 2.04(j).

 

                        “JB Facility” means the credit facility established on
January 20, 2012 between, among others, Ares Capital JB and Sumitomo Mitsui
Banking Corporation pursuant to the JB Facility Documents.

 

                        “JB Facility Documents” means, collectively, (a) the
Purchase and Sale Agreement, dated as of January 20, 2012 between the Borrower
and Ares Capital JB and (b) the Loan and Servicing Agreement, dated as of
January 20, 2012 between Ares Capital JB, the Borrower, Sumitomo Mitsui Banking
Corporation as the administrative agent, the collateral agent and the lender and
U.S. Bank National Association as the collateral custodian and the bank.  It is
understood that the term “JB Facility Documents” shall not include the exhibits
and schedules thereto.

 

“Joint Lead Arrangers” means J.P. Morgan Securities LLC, SunTrust Robinson
Humphrey, Inc. and Merrill Lynch, Pierce, Fenner & Smith Incorporated.

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 20 -

 

“JPMCB” means JPMorgan Chase Bank, N.A.

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time (including any Letter of Credit
for which a draft has been presented but not yet honored by the Issuing Bank)
plus (b) the aggregate amount of all LC Disbursements in respect of such Letters
of Credit that have not yet been reimbursed by or on behalf of the Borrower at
such time.  The LC Exposure of any Lender at any time shall be its Applicable
Multicurrency Percentage of the total LC Exposure at such time.

 

“Lenders” means, collectively, the Dollar Lenders and the Multicurrency Lenders.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“Letter of Credit Collateral Account” has the meaning assigned to such term in
Section 2.04(k).

 

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor and any other agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for (a) the rights and
obligations of the parties concerned or at risk with respect to such Letter of
Credit or (b) any collateral security for any of such obligations, each as the
same may be modified and supplemented and in effect from time to time.

 

“LIBO Rate” means, with respect to (A) any Eurocurrency Borrowing in any LIBOR
Quoted Currency and for any applicable Interest Period, the London interbank
offered rate administered by the ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) for such LIBOR Quoted
Currency for a period equal in length to such Interest Period as displayed on
pages LIBOR01 or LIBOR02 of the Reuters screen or, in the event such rate does
not appear on such Reuters page or screen, on any successor or substitute page
on such screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion (the “LIBOR
Screen Rate”) at approximately 11:00 a.m., London time, on the Quotation Date
for such Interest Period and (B) any Eurocurrency Borrowing denominated in any
Local Rate Currency and for any applicable Interest Period, the applicable Local
Screen Rate for such Local Rate Currency; provided, that, if a LIBOR Screen Rate
or a Local Screen Rate, as applicable, shall not be available at the applicable
time for the applicable Interest Period (the “Impacted Interest Period”), then
the LIBO

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 21 -

 

Rate shall be the Interpolated Rate at such time, subject to Sections 2.12 and
2.13, as applicable.

 

“LIBOR” means, for any Currency, the rate at which deposits denominated in such
Currency are offered to leading banks in the London interbank market (or, in the
case of Pounds Sterling, in the eurocurrency market).

 

“LIBOR Quoted Currency” means USD, EUR and GBP.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities (other than on
market terms at fair value so long as in the case of any Portfolio Investment,
the Value used in determining the Borrowing Base is not greater than the call
price), except in favor of the issuer thereof (and in the case of Portfolio
Investments that are securities, excluding customary drag along, tag along,
right of first refusal and other similar rights in favor of the equity holders
of the same issuer).

 

“Lien Restricted Investment” means a Portfolio Investment consisting of an
Obligor’s equity investment in an entity that holds Investments subject to
underlying agreements that restrict the granting of a direct Lien on such
Investments under this Agreement; provided that (A) there are no greater
restrictions or limitations in any material respect on the ability of the
Borrower to liquidate such entity or its Investments therein (including any
material redemption restrictions or penalties) and use the proceeds thereof than
would be applicable if each Investment held by such entity was held directly as
a Portfolio Investment by the Borrower and (B) there is no leverage employed by
such entity.

 

“Loan Documents” means, collectively, this Agreement, the Letter of Credit
Documents and the Security Documents.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to Section
2.01.

 

“Local Rate” means, for Loans in CAD, the CDOR Rate

 

“Local Rate Currency” means CAD.

 

“Local Screen Rates” mean the CAD Screen Rate.

 

“Local Time” means, with respect to any Loan denominated in or any payment to be
made in any Currency, the local time in the Principal Financial Center for the
Currency in which such Loan is denominated or such payment is to be made.

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 22 -

 

“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the Board of Governors of the Federal Reserve System.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
Portfolio Investments and other assets, liabilities and financial condition of
the Borrower and its Subsidiaries taken as a whole (excluding in any case a
decline in the net asset value of the Borrower or a change in general market
conditions or values of the Investments of the Borrower and its Subsidiaries),
or (b) the validity or enforceability of any of the Loan Documents or the rights
or remedies of the Administrative Agent and the Lenders thereunder.

 

“Material Indebtedness” means (a) Indebtedness (other than the Loans, Letters of
Credit and Hedging Agreements), of any one or more of the Borrower and its
Subsidiaries in an aggregate principal amount exceeding $75,000,000 and
(b) obligations in respect of one or more Hedging Agreements under which the
maximum aggregate amount (giving effect to any netting agreements) that the
Borrower and the Subsidiaries would be required to pay if such Hedging
Agreement(s) were terminated at such time would exceed $75,000,000.

 

“Maturity Date” means the earliest to occur of (a) May 4, 2019 and (b) the date
on which the Commitments have been terminated and the aggregate amount of Loans
outstanding has been repaid in full and all other obligations of the Borrower
hereunder have been indefeasibly paid in full (other than any indemnities and
similar contingent obligations that are not then due and that survive the
termination of this Agreement).

 

“MCR Cost” means, with respect to any Lender, the cost imputed to such Lender of
compliance with the Mandatory Cost Rate requirements of the Bank of England
during the relevant period, determined in accordance with Schedule VIII.

 

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

 

“Multicurrency Commitment” means, with respect to each Multicurrency Lender, the
commitment of such Multicurrency Lender to make Loans, and to acquire
participations in Letters of Credit denominated in Dollars and in Agreed Foreign
Currencies hereunder, expressed as an amount representing the maximum aggregate
amount of such Lender’s Revolving Multicurrency Credit Exposure hereunder, as
such commitment may be (a) reduced from time to time pursuant to Section 2.07
and (b) reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Section 9.04.  The initial amount of each Lender’s
Multicurrency Commitment is set forth on Schedule I, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Multicurrency
Commitment, as applicable.  The initial aggregate amount of the Lenders’
Multicurrency Commitments is $1,145,000,000.

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 23 -

 

“Multicurrency Lender” means the Persons listed on Schedule I as having
Multicurrency Commitments and any other Person that shall have become a party
hereto pursuant to an Assignment and Assumption that provides for it to assume a
Multicurrency Commitment or to acquire Revolving Multicurrency Credit Exposure,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption or otherwise in accordance with the terms hereof.

 

“Multicurrency Loan” means a Loan denominated in Dollars or in an Agreed Foreign
Currency.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA in respect of which the Borrower or any ERISA
Affiliate makes any contributions.

 

“National Currency” means the currency, other than the Euro, of a Participating
Member State.

 

“New Lenders” has the meaning set forth in the recitals.

 

“Obligor” means, collectively, the Borrower and the Subsidiary Guarantors.

 

“Other Connection Taxes” means, with respect to any recipient of any payment to
be made by or on account of any obligation of the Borrower hereunder, Taxes
imposed as a result of a present or former connection between such recipient and
the jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Permitted Indebtedness” means (a) accrued expenses and current trade
accounts payable incurred in the ordinary course of any Obligor’s business which
are not overdue for a period of more than 90 days or which are being contested
in good faith by appropriate proceedings, (b) Indebtedness (other than
Indebtedness for borrowed money) arising in connection with transactions in the
ordinary course of any Obligor’s business in connection with its purchasing of
securities, derivatives transactions, reverse repurchase agreements or dollar
rolls to the extent such transactions are permitted under the Investment Company
Act and the Investment Policies, provided that such Indebtedness does not arise
in connection with the purchase of Portfolio Investments other than Cash
Equivalents and U.S. Government Securities and (c) Indebtedness in respect of
judgments or awards that have been in force for less than the applicable period
for taking an appeal so long as such judgments or awards do not constitute an
Event of Default under clause (l) of Article VII.

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 24 -

 

“Other Secured Indebtedness” means, as at any date, Indebtedness (other than
Indebtedness hereunder) of an Obligor (which may be Guaranteed by one or more
other Obligors) that (a) has no amortization prior to, and a final maturity date
not earlier than, six months after the Maturity Date, (b) has terms
substantially comparable to market terms for substantially similar debt of other
similarly situated borrowers as determined by the Borrower in good faith and (c)
is not secured by any assets of any Obligor other than pursuant to the Security
Documents and the holders of which have agreed, in a manner satisfactory to the
Administrative Agent and the Collateral Agent, to be bound by the provisions of
the Security Documents.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

 

“Participating Member State” means any member state of the European Community
that adopts or has adopted the Euro as its lawful currency in accordance with
the legislation of the European Union relating to the European Monetary Union.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Conversion Feature” means, collectively, the Conversion Rights or any
Similar Conversion Rights.

 

“Permitted Indebtedness” means, collectively, Other Secured Indebtedness,
Unsecured Indebtedness and any Indebtedness outstanding on the Restatement
Effective Date and set forth on Schedule 6.01.

 

“Permitted Liens” means: (a) Liens imposed by any Governmental Authority for
taxes, assessments or charges not yet due or that are being contested in good
faith and by appropriate proceedings if adequate reserves with respect thereto
are maintained on the books of the Borrower in accordance with GAAP; (b) Liens
of clearing agencies, broker-dealers and similar Liens incurred in the ordinary
course of business, provided that such Liens (i) attach only to the securities
(or proceeds) being purchased or sold and (ii) secure only obligations incurred
in connection with such purchase or sale, and not any obligation in connection
with margin financing; (c) Liens imposed by law, such as materialmen’s,
mechanics’, carriers’, workmens’, storage and repairmen’s Liens and other
similar Liens arising in the ordinary course of business and securing
obligations (other than Indebtedness for borrowed money); (d) Liens incurred or
pledges or deposits made to secure obligations incurred in the ordinary course
of business under workers’ compensation laws, unemployment insurance or other
similar social security legislation (other than in respect of employee benefit
plans subject to ERISA) or to secure public or statutory obligations; (e) Liens
securing the performance of, or payment in respect of, bids, insurance premiums,
deductibles or co-insured amounts, tenders, government or utility contracts
(other than for the repayment of borrowed money), surety, stay, customs

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 25 -

 

and appeal bonds and other obligations of a similar nature incurred in the
ordinary course of business, provided that all Liens on any Collateral that is
permitted pursuant to this clause (e) shall have a priority that is junior to
the Liens of the Security Documents; (f) Liens arising out of judgments or
awards that have been in force for less than the applicable period for taking an
appeal so long as such judgments or awards do not constitute an Event of Default
under clause (l) of Article VII; (g) customary rights of setoff and liens upon
(i) deposits of cash in favor of banks or other depository institutions in which
such cash is maintained in the ordinary course of business, (ii) cash and
financial assets held in securities accounts in favor of banks and other
financial institutions with which such accounts are maintained in the ordinary
course of business and (iii) assets held by a custodian in favor of such
custodian in the ordinary course of business securing payment of fees,
indemnities and other similar obligations; (h) Liens arising solely from
precautionary filings of financing statements under the Uniform Commercial Code
of the applicable jurisdictions in respect of operating leases entered into by
the Borrower or any of its Subsidiaries in the ordinary course of business; (i)
deposits of money that are not Collateral securing leases to which the obligor
is a party as the lessee made in the ordinary course of business, (j) easements,
rights of way, zoning restrictions and similar encumbrances on real property and
minor irregularities in the title thereto that do not (i) secure obligations for
the payment of money or (ii) materially impair the value of such property or its
use by any Obligor or any of its Subsidiaries in the normal conduct of such
Person’s business; (k) Liens in favor of any escrow agent solely on and in
respect of any cash earnest money deposits made by any Obligor in connection
with any letter of intent or purchase agreement (to the extent that the
acquisition or disposition with respect thereto is otherwise permitted
hereunder); and (l) precautionary Liens, and filings of financing statements
under the Uniform Commercial Code, covering assets sold or contributed to any
Person not prohibited hereunder.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee pension benefit plan” (as defined in Section 3(2) of
ERISA), other than a Multiemployer Plan subject to the provisions of Title IV of
ERISA or Section 412 of the Code or Section 302 of ERISA, and in respect of
which the Borrower or any ERISA Affiliate is (or, if such plan were terminated,
would under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

 

“Portfolio Investment” means any Investment held by the Obligors in their asset
portfolio (and solely for purposes of determining the Borrowing Base, and of
Sections 6.02(d) and 6.04(d) and clause (p) of Article VII, Cash, excluding Cash
pledged as cash collateral for Letters of Credit).  Without limiting the
generality of the foregoing, it is understood and agreed that (A) any Portfolio
Investments that have been contributed or sold, purported to be contributed or
sold or otherwise transferred to any Excluded Asset, or held by any Controlled
Foreign Corporation that is not a Subsidiary Guarantor,

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 26 -

 

or which secure obligations in respect of the CP Facility or the JB Facility,
shall not be treated as Portfolio Investments, and (B) any Investment in which
any Obligor has sold a participation therein shall not be treated as a Portfolio
Investment to the extent of such participation.  Notwithstanding the foregoing,
nothing herein shall limit the provisions of Section 5.12(b)(i), which provides
that, for purposes of this Agreement, all determinations of whether an
investment is to be included as a Portfolio Investment shall be determined on a
settlement-date basis (meaning that any investment that has been purchased will
not be treated as a Portfolio Investment until such purchase has settled, and
any Portfolio Investment which has been sold will not be excluded as a Portfolio
Investment until such sale has settled), provided that no such investment shall
be included as a Portfolio Investment to the extent it has not been paid for in
full.

 

“Pounds Sterling” means the lawful currency of England.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

 

“Principal Financial Center” means, in the case of any Currency, the principal
financial center where such Currency is cleared and settled, as determined by
the Administrative Agent.

 

“Pro-Rata Borrowing” has the meaning set forth in Section 2.03(a).

 

“Pro-Rata Dollar Portion” means, in connection with any Pro-Rata Borrowing, an
amount equal to (i) the aggregate amount of such Pro-Rata Borrowing multiplied
by (ii) the aggregate Dollar Commitments of all Dollar Lenders at such time
divided by (iii) the aggregate Commitments of all Lenders at such time.

 

“Pro-Rata Multicurrency Portion” means, in connection with any Pro-Rata
Borrowing, an amount equal to (i) the aggregate amount of such Pro-Rata
Borrowing multiplied by (ii) the aggregate Multicurrency Commitments of all
Multicurrency Lenders at such time divided by (iii) the aggregate Commitments of
all Lenders at such time.

 

“Quarterly Dates” means the last Business Day of March, June, September and
December in each year, commencing on June 30, 2013.

 

“Quoted Investments” has the meaning set forth in Section 5.12(b)(ii)(A).

 

“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the currency is CAD or GBP, the first day of such
Interest Period, (ii) if the currency is Euro, two TARGET Days before the first
day of such Interest Period, and (iii) for any other currency, two Business Days
prior to the commencement of such Interest Period (unless, in each case under
this clause (iii),

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 27 -

 

market practice differs in the relevant market where the LIBO Rate for such
currency is to be determined, in which case the Quotation Day will be determined
by the Administrative Agent in accordance with market practice in such market
(and if quotations would normally be given on more than one day, then the
Quotation Day will be the last of those days).

 

“Reference Banks” means any banks as may be appointed by the Administrative
Agent with the approval of the Borrower (such approval not to be unreasonably
withheld).  No Lender shall be obligated to be a Reference Bank without its
consent.

 

“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) as supplied to the Administrative Agent at its request by
the Reference Banks (as the case may be):

 

(a) in relation to CDOR Rate, as the rate at which the relevant Reference Bank
is willing to extend credit by the purchase of bankers acceptances which have
been accepted by banks which are for the time being customarily regarded as
being of appropriate credit standing for such purpose with a term to maturity
equal to the relevant period; and

 

(b) in relation to LIBOR (other than CDOR Rate), as the rate at which the
relevant Reference Bank could borrow funds in the London interbank market in the
relevant currency and for the relevant period, were it to do so by asking for
and then accepting interbank offers in reasonable market size in that currency
and for that period.

 

“Register” has the meaning set forth in Section 9.04.

 

“Regulations T, U and X” means, respectively, Regulations T, U and X of the
Board of Governors of the Federal Reserve System (or any successor), as the same
may be modified and supplemented and in effect from time to time.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, trustees,
administrators, employees, agents and advisors of such Person and such Person’s
Affiliates.

 

“Reinvestment Agreement” means a guaranteed reinvestment agreement from a bank,
insurance company or other corporation or entity having a credit rating of at
least A-1 from S&P and at least P-1 from Moody’s; provided that such agreement
provides that it is terminable by the purchaser, without penalty, if the rating
assigned to such agreement by either S&P or Moody’s is at any time lower than
such ratings.

 

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time; provided that
the Revolving Credit Exposure and unused Commitments of any Defaulting Lender
shall be

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 28 -

 

disregarded in the determination of Required Lenders.  The Required Lenders of a
Class (which shall include the terms “Required Dollar Lenders” and “Required
Multicurrency Lenders”) means Lenders having Revolving Credit Exposures and
unused Commitments of such Class representing more than 50% of the sum of the
total Revolving Credit Exposures and unused Commitments of such Class at such
time.

 

“Restatement Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

 

“Restricted Acquisition Asset” means any Portfolio Investment (a) that was
acquired by an Obligor in connection with the acquisition of Allied Capital
Corporation by the Borrower and (b) the underlying governing agreements for
which (i) prohibit the grant of a Lien thereon or (ii) require the satisfaction
of certain conditions for the grant of a Lien thereon.  Any such Portfolio
Investment shall no longer constitute a “Restricted Acquisition Asset” to the
extent that a waiver of, or consent under, any restriction on a pledge to the
Collateral Agent contained in the underlying governing agreements for such
Restricted Acquisition Asset has been obtained or the applicable conditions
required thereunder for a pledge have been satisfied, in each case, to permit
the grant of a Lien on such Restricted Acquisition Asset in favor of the
Collateral Agent pursuant to the Security Documents.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any shares of any class of capital
stock of the Borrower or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such shares of capital stock of the Borrower
or any option, warrant or other right to acquire any such shares of capital
stock of the Borrower.

 

“Retiring Lenders” has the meaning set forth in the recitals.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Dollar Credit
Exposure and Revolving Multicurrency Credit Exposure at such time.

 

“Revolving Dollar Credit Exposure” means, with respect to any Lender at any
time, the sum of the outstanding principal amount of such Lender’s Loans at such
time made or incurred under the Dollar Commitments.

 

“Revolving Multicurrency Credit Exposure” means, with respect to any Lender at
any time, the sum of the outstanding principal amount of such Lender’s Loans at
such time, made or incurred under the Multicurrency Commitments, and its
LC Exposure.

 

“RIC” means a person qualifying for treatment as a “regulated investment
company” under the Code.

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 29 -

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.

 

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person controlled by any such Person.  For purposes of this
definition, “Person” shall include a vessel.

 

 “S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc., a New York corporation, or any successor thereto.

 

“Scheduled Payment Date” means the 4th day of each calendar month after the
Commitment Termination Date through and including the Maturity Date.

 

“Screen Rate” means the LIBOR Screen Rate and the Local Screen Rates
collectively and individually as the context may require.

 

“Secured Obligations” has the meaning set forth in the Guarantee and Security
Agreement.  The Secured Obligations shall in no event include Excluded Swap
Obligations.

 

“Security Documents” means, collectively, the Guarantee and Security Agreement,
all Uniform Commercial Code financing statements filed with respect to the
security interests in personal property created pursuant to the Guarantee and
Security Agreement and all other assignments, pledge agreements, security
agreements, intercreditor agreements, control agreements and other instruments
executed and delivered at any time by any of the Obligors pursuant to the
Guarantee and Security Agreement or otherwise providing or relating to any
collateral security for any of the Secured Obligations.  Without limiting the
generality of the foregoing, the term “Security Documents” includes the
Guarantee and Security Agreement Confirmation.

 

“Shareholders’ Equity” means, at any date, the amount determined on a
consolidated basis, without duplication, in accordance with GAAP, of
shareholders’ equity for the Borrower and its Subsidiaries at such date.

 

“Shorter Term Unsecured Indebtedness” means (a) all unsecured indebtedness
issued after the Restatement Effective Date that has a maturity date earlier
than 6 months after the Maturity Date except to the extent such unsecured
indebtedness

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 30 -

 

constitutes Special Longer Term Unsecured Indebtedness, and (b) any Excess
Special Longer Term Unsecured Indebtedness.

 

“Significant Subsidiary” means, at any time of determination, any (a) Obligor or
(b) any other Subsidiary that, on a consolidated basis with its Subsidiaries,
has aggregate assets or aggregate revenues greater than 10% of the aggregate
assets or aggregate revenues of the Borrower and its Subsidiaries, taken as a
whole, at such time.

 

“Similar Conversion Rights” means conversion rights that are substantially
consistent with the Conversion Rights (other than quantitative differences or
differences in the maturity, timing, or amounts with respect to such Conversion
Rights), including provision for “Physical Settlement”, “Cash Settlement” and/or
“Combination Settlement” in substantially the same manner as the Conversion
Rights.

 

“Specified Debt” means any portion of unsecured Indebtedness of the Borrower
described in clauses (a) or (b) of the definition of Indebtedness incurred or
assumed from and after the Restatement Effective Date that (i) matures or comes
due more than six months after the Maturity Date, (ii) is not prepayable,
redeemable or purchasable by the Borrower or any of its Subsidiaries at any time
on or before the date six months after the Maturity Date (except for regularly
scheduled payments, prepayments or redemptions of principal and interest in
respect thereof required pursuant to the instruments evidencing such
Indebtedness), (iii) cannot be accelerated in circumstances that would not
constitute an Event of Default, (iv) is accounted for by the Borrower on a fair
value basis pursuant to Financial Accounting Standard No. 159 or by application
of Financial Accounting Standard No. 141(R), and (v) the Borrower elects to
treat as Specified Debt, provided that the Borrower shall not be permitted to
revoke or rescind any such election.

 

“Specified Debt Payment” means (a) any purchase, redemption, retirement or other
acquisition for value of, (b) any setting apart of any money for a sinking,
defeasance or other analogous fund for the purchase, redemption, retirement or
other acquisition of, or (c) any voluntary payment or prepayment of, in each
case, the principal of or interest on, or any other amount owing in respect of,
Specified Debt.

 

“Special Equity Interest” means any Equity Interest that is subject to a Lien in
favor of creditors of the issuer of such Equity Interest, provided that (a) such
Lien was created to secure Indebtedness owing by such issuer to such creditors,
(b) such Indebtedness was (i) in existence at the time the Obligors acquired
such Equity Interest, (ii) incurred or assumed by such issuer substantially
contemporaneously with such acquisition or (iii) already subject to a Lien
granted to such creditors and (c) unless such Equity Interest is not intended to
be included in the Collateral, the documentation creating or governing such Lien
does not prohibit the inclusion of such Equity Interest in the Collateral.

 

“Special Longer Term Unsecured Indebtedness” means indebtedness issued after the
Restatement Effective Date that (a) has a maturity date of at least five years
from its date of issue, (b) has terms substantially comparable to market terms
for

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 31 -

 

substantially similar debt of other similarly situated borrowers as determined
by the Borrower in good faith, and (c) is not secured by any assets of any
Obligor.

 

“Standard Securitization Undertakings” means, collectively, (a) customary
arms-length servicing obligations (together with any related performance
guarantees), (b) obligations (together with any related performance guarantees)
to refund the purchase price or grant purchase price credits for dilutive events
or misrepresentations (in each case unrelated to the collectability of the
assets sold or the creditworthiness of the associated account debtors ) and
(c) representations, warranties, covenants and indemnities (together with any
related performance guarantees) of a type that are reasonably customary in
accounts receivable securitizations or securitizations of financial assets.

 

“Statutory Reserve Rate” means, for the Interest Period for any Eurocurrency
Borrowing, a fraction (expressed as a decimal), the numerator of which is the
number one and the denominator of which is the number one minus the arithmetic
mean, taken over each day in such Interest Period, of the aggregate of the
maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the Board to which
the Administrative Agent is subject for eurocurrency funding (currently referred
to as “Eurocurrency liabilities” in Regulation D).  Such reserve percentages
shall include those imposed pursuant to Regulation D.  Eurocurrency Loans shall
be deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under Regulation D or any
comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.  Anything herein to the
contrary notwithstanding, the term “Subsidiary” shall not include any Person
that constitutes an Investment held by any Obligor in the ordinary course of
business and that is not, under GAAP, consolidated on the financial statements
of the Borrower and its Subsidiaries.  Unless otherwise specified, “Subsidiary”
means a Subsidiary of the Borrower.

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 32 -

 

“Subsidiary Guarantor” means any Subsidiary of the Borrower that is a Guarantor
under the Guarantee and Security Agreement.  It is understood and agreed that
Excluded Assets and Pledge LLC shall not be required to be Subsidiary
Guarantors.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any Hedging Agreement that constitutes a “swap” within the meaning
of Section 1a(47) of the Commodity Exchange Act.

 

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer payment system (or any successor settlement system
as determined by the Administrative Agent) is open for the settlement of
payments in Euros.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Loan Documents, the borrowing of Loans, the use of
the proceeds thereof and the issuance of Letters of Credit hereunder.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans constituting such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the State of New York.

 

“Unquoted Investments” has the meaning set forth in Section 5.12(b)(ii)(B).

 

“Unsecured Indebtedness” means any Indebtedness of an Obligor (which may be
Guaranteed by one or more other Obligors) that (a) has no amortization prior to,
and a final maturity date not earlier than, six months after the Maturity Date,
(b) has terms substantially comparable to market terms for substantially similar
debt of other similarly situated borrowers as determined by the Borrower in good
faith and (c) is not secured by any assets of any Obligor.

 

“USD” refers to lawful money of the United States of America.

 

“U.S. Government Securities” means securities that are direct obligations of,
and obligations the timely payment of principal and interest on which is fully
guaranteed by, the United States or any agency or instrumentality of the United
States the obligations of which are backed by the full faith and credit of the
United States and in the form of conventional bills, bonds, and notes.

 

“Valuation Policy” has the meaning assigned to such term in
Section 5.12(b)(ii)(B).

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 33 -

 

“Value” has the meaning assigned to such term in Section 5.13.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
“complete withdrawal” or “partial withdrawal” from such Multiemployer Plan, as
such terms are defined in Sections 4203 and 4205 of ERISA.

 

SECTION 1.02.  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Dollar
Loan” or “Multicurrency Loan”), by Type (e.g., an “ABR Loan”) or by Class and
Type (e.g., a “Multicurrency LIBOR Loan”).  Borrowings also may be classified
and referred to by Class (e.g., a “Dollar Borrowing” or “Multicurrency
Borrowing”), by Type (e.g., an “ABR Borrowing”) or by Class and Type (e.g., a
“Multicurrency LIBOR Borrowing”).  Loans and Borrowings may also be identified
by Currency.

 

SECTION 1.03.  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, amended and restated, supplemented, renewed or
otherwise modified (subject to any restrictions on such amendments, supplements,
renewals or modifications set forth herein), (b) any reference herein to any
Person shall be construed to include such Person’s successors and assigns,
(c) the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (d) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement and (e) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.  For the avoidance of doubt, (a) any
settlement in respect of a Permitted Conversion Feature to the extent made
through the delivery of common stock does not constitute a Restricted Payment
and (b) a Permitted Conversion Feature (or the triggering and/or settlement
thereof) shall not (i) constitute “amortization” for purposes of clause (a) of
the definition of “Unsecured Indebtedness”, and any cash payment made by the
Borrower in respect thereof shall constitute a “regularly scheduled payment,
prepayment or redemption of principal and interest” within the meaning of clause
(a) of Section 6.12 or (ii) constitute an event or condition described in clause
(h) of Article VII unless the Borrower’s actions or omissions in respect of such
Permitted Conversion Feature (or the triggering and/or settlement thereof)
results in an “Event of Default” as defined in the applicable Indenture.  Any
cash payments made in respect of a Permitted Conversion Feature shall otherwise
comply with the terms and conditions of this Agreement.

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 34 -

 

SECTION 1.04.  Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Restatement Effective Date in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.  The Borrower covenants and agrees with the Lenders that whether or
not the Borrower may at any time adopt Financial Accounting Standard No. 159 (or
successor standard solely as it relates to fair valuing liabilities) or accounts
for liabilities acquired in an acquisition on a fair value basis pursuant to
Financial Accounting Standard No. 141(R) (or successor standard solely as it
relates to fair valuing liabilities), all determinations of compliance with the
terms and conditions of this Agreement shall be made on the basis that the
Borrower has not adopted Financial Accounting Standard No. 159 (or such
successor standard solely as it relates to fair valuing liabilities) or, in the
case of liabilities acquired in an acquisition, Financial Accounting Standard
No. 141(R) (or such successor standard solely as it relates to fair valuing
liabilities); provided that, if the Borrower shall at any time adopt Financial
Accounting Standard No. 159, or if Financial Accounting Standard No. 141(R)
shall apply with respect to any acquired assets or liabilities, for purposes of
calculating compliance with Section 6.07(a) and Section 6.07(b) after such
adoption, or for any period ending after such adoption, Specified Debt shall be
valued as it is valued under Financial Accounting Standard No. 159 or Financial
Accounting Standard No. 141(R), as applicable.

 

SECTION 1.05.  Currencies; Currency Equivalents.

 

(a)                               Currencies Generally.  At any time, any
reference in the definition of the term “Agreed Foreign Currency” or in any
other provision of this Agreement to the Currency of any particular nation means
the lawful currency of such nation at such time whether or not the name of such
Currency is the same as it was on the Restatement Effective Date.  Except as
provided in Section 2.09(b) and the last sentence of Section 2.16(a), for
purposes of determining (i) whether the amount of any Borrowing or Letter of
Credit under the Multicurrency Commitments, together with all other Borrowings
and Letters of Credit under the Multicurrency Commitments then outstanding or to
be borrowed at the same time as such Borrowing, would exceed the aggregate
amount of the Multicurrency Commitments, (ii) the aggregate unutilized amount of
the Multicurrency Commitments, (iii) the Revolving Multicurrency Credit
Exposure, (iv) the LC Exposure, (v) the Covered Debt Amount and (vi) the
Borrowing Base or the Value of any Portfolio Investment, the outstanding
principal amount of any Borrowing or Letter of Credit that is denominated in any
Foreign Currency or the Value

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 35 -

 

of any Portfolio Investment that is denominated in any Foreign Currency shall be
deemed to be the Dollar Equivalent of the amount of the Foreign Currency of such
Borrowing, Letter of Credit or Portfolio Investment, as the case may be,
determined as of the date of such Borrowing or Letter of Credit (determined in
accordance with the last sentence of the definition of the term “Interest
Period”) or the date of valuation of such Portfolio Investment, as the case may
be.  Wherever in this Agreement in connection with a Borrowing or Loan an
amount, such as a required minimum or multiple amount, is expressed in Dollars,
but such Borrowing or Loan is denominated in a Foreign Currency, such amount
shall be the relevant Foreign Currency Equivalent of such Dollar amount (rounded
to the nearest 1,000 units of such Foreign Currency).

 

(b)                              Special Provisions Relating to Euro.  Each
obligation hereunder of any party hereto that is denominated in the National
Currency of a state that is not a Participating Member State on the Restatement
Effective Date shall, effective from the date on which such state becomes a
Participating Member State, be redenominated in Euro in accordance with the
legislation of the European Union applicable to the European Monetary Union;
provided that, if and to the extent that any such legislation provides that any
such obligation of any such party payable within such Participating Member State
by crediting an account of the creditor can be paid by the debtor either in
Euros or such National Currency, such party shall be entitled to pay or repay
such amount either in Euros or in such National Currency.  If the basis of
accrual of interest or fees expressed in this Agreement with respect to an
Agreed Foreign Currency of any country that becomes a Participating Member State
after the date on which such currency becomes an Agreed Foreign Currency shall
be inconsistent with any convention or practice in the interbank market for the
basis of accrual of interest or fees in respect of the Euro, such convention or
practice shall replace such expressed basis effective as of and from the date on
which such state becomes a Participating Member State; provided that, with
respect to any Borrowing denominated in such currency that is outstanding
immediately prior to such date, such replacement shall take effect at the end of
the Interest Period therefor.

 

Without prejudice to the respective liabilities of the Borrower to the Lenders
and the Lenders to the Borrower under or pursuant to this Agreement, each
provision of this Agreement shall be subject to such reasonable changes of
construction as the Administrative Agent may from time to time, in consultation
with the Borrower, reasonably specify to be necessary or appropriate to reflect
the introduction or changeover to the Euro in any country that becomes a
Participating Member State after the Restatement Effective Date; provided that
the Administrative Agent shall provide the Borrower and the Lenders with prior
notice of the proposed change with an explanation of such change in sufficient
time to permit the Borrower and the Lenders an opportunity to respond to such
proposed change.

 

ARTICLE II

THE CREDITS

 

SECTION 2.01.  The Commitments.  Subject to the terms and conditions set forth
herein:

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 36 -

 

(a)                               each Dollar Lender agrees to make Loans in
Dollars to the Borrower from time to time during the Availability Period in an
aggregate principal amount that will not result in (i) such Lender’s Revolving
Dollar Credit Exposure exceeding such Lender’s Dollar Commitment, (ii) the
aggregate Revolving Dollar Credit Exposure of all of the Lenders exceeding the
Dollar Commitments, or (iii) the total Covered Debt Amount exceeding the
Borrowing Base then in effect; and

 

(b)                              each Multicurrency Lender agrees to make Loans
in Dollars or in any Agreed Foreign Currency to the Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in (i) such Lender’s Revolving Multicurrency Credit Exposure exceeding
such Lender’s Multicurrency Commitment, (ii) the aggregate Revolving
Multicurrency Credit Exposure of all of the Lenders exceeding the Multicurrency
Commitments, or (iii) the total Covered Debt Amount exceeding the Borrowing Base
then in effect.

 

Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Loans.

 

SECTION 2.02.  Loans and Borrowings.

 

(a)                               Obligations of Lenders.  Each Loan shall be
made as part of a Borrowing consisting of Loans of the same Class, Currency and
Type made by the applicable Lenders ratably in accordance with their respective
Commitments of the same Class.  The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.

 

(b)                              Type of Loans.  Subject to Section 2.12,
(i) each Borrowing of a Class shall be constituted entirely of ABR Loans or of
Eurocurrency Loans of such Class denominated in a single Currency as the
Borrower may request in accordance herewith.  Each ABR Loan shall be denominated
in Dollars and (ii) each Pro-Rata Borrowing shall be constituted entirely of
ABR Loans or of Eurocurrency Loans denominated in Dollars.  Each Lender at its
option may make any Eurocurrency Loan by causing any domestic or foreign branch
or Affiliate of such Lender to make such Loan; provided that any exercise of
such option shall not affect the obligation of the Borrower to repay such Loan
in accordance with the terms of this Agreement.

 

(c)                               Minimum Amounts.  Each Borrowing (whether
Eurocurrency or ABR) shall be in multiples of $1,000,000 or, with respect to any
Agreed Foreign Currency, such smaller minimum amount as may be agreed to by the
Administrative Agent; provided that (i) an ABR Borrowing of a Class may be in an
aggregate amount that is equal to the entire unused balance of the total
Commitments of such Class or that is required to finance the reimbursement of an
LC Disbursement of such Class as contemplated by Section 2.04(f) and (ii) any
Pro-Rata Borrowing may be in an aggregate

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 37 -

 

amount of $1,000,000 or a larger multiple of $1,000,000.  Borrowings of more
than one Class, Currency and Type may be outstanding at the same time.

 

(d)                             Limitations on Interest Periods. 
Notwithstanding any other provision of this Agreement, the Borrower shall not be
entitled to request (or to elect to convert to or continue as a Eurocurrency
Borrowing) any Borrowing if the Interest Period requested therefor would end
after the Maturity Date.

 

(e)                               Restatement Effective Date Adjustments.  On
the Restatement Effective Date the Borrower will borrow from each of the
Lenders, and the Lenders will make Loans to the Borrower (in the case of
Eurocurrency Loans, with Interest Period(s) ending on the date(s) of any then
outstanding Interest Period(s) under the Existing Credit Facility, provided that
for any outstanding Interest Period of less than 1-month, the LIBO Rate will be
equal to 1-month LIBOR), and (notwithstanding the provisions in this Agreement
requiring that borrowings and prepayments be made ratably in accordance with the
principal amounts of the Loans held by the Lenders) taking into consideration
outstanding Revolving Dollar Credit Exposure and Revolving Multicurrency Credit
Exposure the Borrower shall prepay the Loans held by the Lenders in such amounts
as may be necessary, together with any amounts payable under Section 2.14, so
that after giving effect to such Loans and prepayments, the Loans (and Interest
Period(s) of Eurocurrency Loan(s)) shall be held by the Lenders pro rata in
accordance with the respective amounts of their Commitments.  Concurrently
therewith, the Lenders shall be deemed to have adjusted their participation
interests in any outstanding Letters of Credit so that such interests are held
ratably in accordance with their Initial Commitments as so modified.

 

SECTION 2.03.  Requests for Borrowings.

 

(a)                               Notice by the Borrower.  To request a
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (i) in the case of a Eurocurrency Borrowing denominated in Dollars,
not later than 11:00 a.m., New York City time, three Business Days before the
date of the proposed Borrowing, (ii) in the case of a Eurocurrency Borrowing
denominated in a Foreign Currency, not later than 11:00 a.m., London time, three
Business Days before the date of the proposed Borrowing or (iii) in the case of
an ABR Borrowing, not later than 11:00 a.m., New York City time, on the date of
the proposed Borrowing.  Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery, telecopy or
electronic mail to the Administrative Agent of a written Borrowing Request in a
form approved by the Administrative Agent and signed by the Borrower. 
Notwithstanding the other provisions of this Agreement, in the case of any
Borrowing denominated in Dollars, the Borrower may request that such Borrowing
be split into a Dollar Loan in an aggregate principal amount equal to the
Pro-Rata Dollar Portion and a Multicurrency Loan in an aggregate amount equal to
the Pro-Rata Multicurrency Portion (any such Borrowing, a “Pro-Rata
Borrowing”).  Except as expressly set forth in this Agreement, a Pro-Rata
Borrowing shall be treated as being comprised of two separate Borrowings, a
Dollar

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 38 -

 

Borrowing under the Dollar Commitments and a Multicurrency Borrowing under the
Multicurrency Commitments.

 

(b)                              Content of Borrowing Requests.  Each telephonic
and written Borrowing Request shall specify the following information in
compliance with Section 2.02:

 

(i)                                  whether such Borrowing is to be made under
the Dollar Commitments, the Multicurrency Commitments or a Pro-Rata Borrowing;

 

(ii)                              if such Borrowing is a Pro-Rata Borrowing, the
Pro-Rata Dollar Portion and the Pro-Rata Multicurrency Portion;

 

(iii)                          the aggregate amount and Currency of the
requested Borrowing;

 

(iv)                          the date of such Borrowing, which shall be a
Business Day;

 

(v)                              in the case of a Borrowing denominated in
Dollars, whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

 

(vi)                          in the case of a Eurocurrency Borrowing, the
Interest Period therefor, which shall be a period contemplated by the definition
of the term “Interest Period” and permitted under Section 2.02(d); and

 

(vii)                      the location and number of the Borrower’s account to
which funds are to be disbursed, which shall comply with the requirements of
Section 2.05.

 

(c)                               Notice by the Administrative Agent to the
Lenders.  Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each applicable Lender of
the details thereof and of the amounts of such Lender’s Loan to be made as part
of the requested Borrowing.

 

(d)                             Failure to Elect.  If no election as to the
Class of a Borrowing is specified, then the requested Borrowing shall be
denominated in Dollars and shall be a Pro-Rata Borrowing.  If no election as to
the Currency of a Borrowing is specified, then the requested Borrowing shall be
denominated in Dollars.  If no election as to the Type of a Borrowing is
specified, then the requested Borrowing shall be a Eurocurrency Borrowing having
an Interest Period of one month and, if an Agreed Foreign Currency has been
specified, the requested Borrowing shall be a Eurocurrency Borrowing denominated
in such Agreed Foreign Currency and having an Interest Period of one month.  If
a Eurocurrency Borrowing is requested but no Interest Period is specified,
(i) if the Currency specified for such Borrowing is Dollars (or if no Currency
has been so specified), the requested Borrowing shall be a Eurocurrency
Borrowing denominated in Dollars having an Interest Period of one month’s
duration, and (ii) if the Currency specified for such Borrowing is an Agreed
Foreign Currency, the Borrower shall be deemed to have selected an Interest
Period of one month’s duration.

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 39 -

 

SECTION 2.04.  Letters of Credit.

 

(a)                               General.  Subject to the terms and conditions
set forth herein, in addition to the Loans provided for in Section 2.01, the
Borrower may request the Issuing Bank to issue, at any time and from time to
time during the Availability Period and under the Multicurrency Commitments,
Letters of Credit denominated in Dollars or in any Agreed Foreign Currency for
its own account or the account of its designee (provided the Obligors shall
remain primarily liable to the Lenders hereunder for payment and reimbursement
of all amounts payable in respect of such Letter of Credit hereunder) in such
form as is acceptable to the Issuing Bank in its reasonable determination and
for the benefit of such named beneficiary or beneficiaries as are specified by
the Borrower.  Letters of Credit issued hereunder shall constitute utilization
of the Multicurrency Commitments up to the aggregate amount then available to be
drawn thereunder.

 

(b)                              Notice of Issuance, Amendment, Renewal or
Extension.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (d) of this Section), the
amount and Currency of such Letter of Credit, stating that such Letter of Credit
is to be issued under the Multicurrency Commitments, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit.  The Administrative Agent will
promptly notify the Lenders following the issuance of any Letter of Credit.  If
requested by the Issuing Bank, the Borrower also shall submit a letter of credit
application on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit.  In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.

 

(c)                               Limitations on Amounts.  A Letter of Credit
shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the aggregate LC Exposure of the Issuing
Bank (determined for these purposes without giving effect to the participations
therein of the Lenders pursuant to paragraph (e) of this Section) shall not
exceed $200,000,000, (ii) the total Revolving Multicurrency Credit Exposures
shall not exceed the aggregate Multicurrency Commitments and (iii) the total
Covered Debt Amount shall not exceed the Borrowing Base then in effect.

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 40 -

 

(d)                             Expiration Date.  Each Letter of Credit shall
expire at or prior to the close of business on the date twelve months after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, twelve months after the then-current expiration date of such
Letter of Credit, so long as such renewal or extension occurs within three
months of such then-current expiration date); provided that any Letter of Credit
with a one-year term may provide for the renewal thereof for additional one-year
periods; provided further, that in no event shall a Letter of Credit which
expires after the Commitment Termination Date be renewed and no Letter of Credit
shall have an expiry date after the Maturity Date.

 

(e)                               Participations.  By the issuance of a Letter
of Credit (or an amendment to a Letter of Credit increasing the amount thereof)
by the Issuing Bank, and without any further action on the part of the Issuing
Bank or the Lenders, the Issuing Bank hereby grants to each Multicurrency
Lender, and each Multicurrency Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Multicurrency Percentage of the aggregate amount available to be drawn under
such Letter of Credit.  Each Multicurrency Lender acknowledges and agrees that
its obligation to acquire participations pursuant to this paragraph in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including any amendment, renewal or extension of
any Letter of Credit or the occurrence and continuance of a Default or reduction
or termination of the applicable Commitments, provided that no Multicurrency
Lender shall be required to purchase a participation in a Letter of Credit
pursuant to this Section 2.04(e) if (x) the conditions set forth in Section 4.02
would not be satisfied in respect of a Borrowing at the time such Letter of
Credit was issued and (y) the Required Multicurrency Lenders shall have so
notified the Issuing Bank in writing and shall not have subsequently determined
that the circumstances giving rise to such conditions not being satisfied no
longer exist.

 

In consideration and in furtherance of the foregoing, each Multicurrency Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for account of the Issuing Bank, such Lender’s Applicable Multicurrency
Percentage of each LC Disbursement made by the Issuing Bank in respect of
Letters of Credit promptly upon the request of the Issuing Bank at any time from
the time of such LC Disbursement until such LC Disbursement is reimbursed by the
Borrower or at any time after any reimbursement payment is required to be
refunded to the Borrower for any reason.  Such payment shall be made without any
offset, abatement, withholding or reduction whatsoever.  Each such payment shall
be made in the same manner as provided in Section 2.05 with respect to Loans
made by such Lender (and Section 2.05 shall apply, mutatis mutandis, to the
payment obligations of the Multicurrency Lenders), and the Administrative Agent
shall promptly pay to the Issuing Bank the amounts so received by it from the
Multicurrency Lenders.  Promptly following receipt by the Administrative Agent
of any payment from the Borrower pursuant to the next following paragraph, the
Administrative Agent shall distribute such payment to the Issuing Bank or, to
the extent that the Multicurrency Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 41 -

 

may appear.  Any payment made by a Multicurrency Lender pursuant to this
paragraph to reimburse the Issuing Bank for any LC Disbursement shall not
constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.

 

(f)                                Reimbursement.  If the Issuing Bank shall
make any LC Disbursement in respect of a Letter of Credit, the Borrower shall
reimburse the Issuing Bank in respect of such LC Disbursement by paying to the
Administrative Agent an amount equal to such LC Disbursement not later than
12:00 noon, New York City time, on (i) the Business Day that the Borrower
receives notice of such LC Disbursement, if such notice is received prior to
10:00 a.m., New York City time, or (ii) the Business Day immediately following
the day that the Borrower receives such notice, if such notice is not received
prior to such time, provided that, if such LC Disbursement is not less than
$1,000,000, the Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 that such payment be financed
with an ABR Borrowing of either Class (or a Pro-Rata Borrowing) in an equivalent
amount and, to the extent so financed, the Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting ABR Borrowing.

 

If the Borrower fails to make such payment when due, the Administrative Agent
shall notify each applicable Lender of the applicable LC Disbursement, the
payment then due from the Borrower in respect thereof and such Lender’s
Applicable Multicurrency Percentage thereof.

 

(g)                              Obligations Absolute.  The Borrower’s
obligation to reimburse LC Disbursements as provided in paragraph (f) of this
Section shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit, or any term or provision therein,
(ii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by the Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply strictly with the terms of such Letter of Credit, and (iv) any other
event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of the Borrower’s obligations hereunder.

 

Neither the Administrative Agent, the Lenders nor the Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit by the
Issuing Bank or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Borrower to
the

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 42 -

 

extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
gross negligence or willful misconduct when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof.  The
parties hereto expressly agree that:

 

(i)                                  the Issuing Bank may accept documents that
appear on their face to be in substantial compliance with the terms of a Letter
of Credit without responsibility for further investigation, regardless of any
notice or information to the contrary, and may make payment upon presentation of
documents that appear on their face to be in substantial compliance with the
terms of such Letter of Credit;

 

(ii)                              the Issuing Bank shall have the right, in its
sole discretion, to decline to accept such documents and to make such payment if
such documents are not in strict compliance with the terms of such Letter of
Credit; and

 

(iii)                          this sentence shall establish the standard of
care to be exercised by the Issuing Bank when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms thereof
(and the parties hereto hereby waive, to the extent permitted by applicable law,
any standard of care inconsistent with the foregoing).

 

(h)                              Disbursement Procedures.  The Issuing Bank
shall, within a reasonable time following its receipt thereof, examine all
documents purporting to represent a demand for payment under a Letter of
Credit.  The Issuing Bank shall promptly after such examination notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the applicable Lenders with respect to any such
LC Disbursement.

 

(i)                                  Interim Interest.  If the Issuing Bank
shall make any LC Disbursement, then, unless the Borrower shall reimburse such
LC Disbursement in full on the date such LC Disbursement is made, the unpaid
amount thereof shall bear interest, for each day from and including the date
such LC Disbursement is made to but excluding the date that the Borrower
reimburses such LC Disbursement, at the rate per annum then applicable to
ABR Loans; provided that, if the Borrower fails to reimburse such
LC Disbursement within two Business Days following the date when due pursuant to
paragraph (f) of this Section, then the provisions of Section 2.11(c) shall
apply.  Interest accrued pursuant to this paragraph shall be for account of the
Issuing Bank, except that interest accrued on and after the date of payment by
any Lender pursuant to paragraph (f) of this Section to reimburse the Issuing
Bank shall be for account of such Lender to the extent of such payment.

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 43 -

 

(j)                                  Replacement of the Issuing Bank.  The
Issuing Bank may be replaced at any time by written agreement between the
Borrower, the Administrative Agent, the replaced Issuing Bank and the successor
Issuing Bank.  The Administrative Agent shall notify the Lenders of any such
replacement of the Issuing Bank.  At the time any such replacement shall become
effective, the Borrower shall pay all unpaid fees accrued for account of the
replaced Issuing Bank pursuant to Section 2.10(b).  From and after the effective
date of any such replacement, (i) the successor Issuing Bank shall have all the
rights and obligations of the replaced Issuing Bank under this Agreement with
respect to Letters of Credit to be issued thereafter and (ii) references herein
to the term “Issuing Bank” shall be deemed to refer to such successor or to any
previous Issuing Bank, or to such successor and all previous Issuing Banks, as
the context shall require.  After the replacement of the Issuing Bank hereunder,
the replaced Issuing Bank shall remain a party hereto and shall continue to have
all the rights and obligations of the Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit.

 

(k)                              Cash Collateralization.  If the Borrower shall
be required to provide cover for LC Exposure pursuant to Section 2.08(a),
Section 2.09(c), Section 2.09(d) or the last paragraph of Article VII, the
Borrower shall immediately deposit into a segregated collateral account or
accounts (herein, collectively, the “Letter of Credit Collateral Account”) in
the name and under the dominion and control of the Administrative Agent, Cash
denominated in the Currency of the Letter of Credit under which such LC Exposure
arises in an amount equal to the amount required under Section 2.08(a),
Section 2.09(c), Section 2.09(d) or the last paragraph of Article VII, as
applicable.  Such deposit shall be held by the Administrative Agent as
collateral in the first instance for the LC Exposure under this Agreement and
thereafter for the payment of the Secured Obligations, and for these purposes
the Borrower hereby grants a security interest to the Administrative Agent for
the benefit of the Lenders in the Letter of Credit Collateral Account and in any
financial assets (as defined in the Uniform Commercial Code) or other property
held therein.

 

(l)                                  Restatement Effective Date. 
Notwithstanding anything to the contrary contained herein, it is acknowledged
and agreed that, on and after the Restatement Effective Date, (i) each Letter of
Credit issued under the Multicurrency Commitments and outstanding immediately
prior to the Restatement Effective Date (each such Letter of Credit, a
“Converting Letter of Credit”) shall be deemed to be issued under the
Multicurrency Commitments and (ii) the interests and participations of the
Multicurrency Lenders in the Converting Letters of Credit shall automatically
terminate and such interests and participations in the Converting Letters of
Credit shall without further action be reallocated to the Multicurrency Lenders
such that the interests and participations in the Converting Letters of Credit
shall be held ratably by the Multicurrency Lenders in accordance with their
respective Multicurrency Commitments.

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 44 -

 

SECTION 2.05.  Funding of Borrowings.

 

(a)                               Funding by Lenders.  Each Lender shall make
each Loan to be made by it hereunder on the proposed date thereof by wire
transfer of immediately available funds by 1:00 p.m., Local Time, to the account
of the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders.  The Administrative Agent will make such Loans available
to the Borrower by promptly crediting the amounts so received, in like funds, to
an account of the Borrower designated by the Borrower in the applicable
Borrowing Request; provided that ABR Borrowings made to finance the
reimbursement of an LC Disbursement as provided in Section 2.04(f) shall be
remitted by the Administrative Agent to the Issuing Bank.

 

(b)                              Presumption by the Administrative Agent. 
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing that such Lender will not make available
to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the Federal Funds Effective Rate or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans.  If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.  Nothing in this paragraph shall
relieve any Lender of its obligation to fulfill its commitments hereunder, and
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

 

SECTION 2.06.  Interest Elections.

 

(a)                               Elections by the Borrower for Borrowings. 
Subject to Section 2.03(d), the Loans constituting each Borrowing initially
shall be of the Type specified in the applicable Borrowing Request and, in the
case of a Eurocurrency Borrowing, shall have the Interest Period specified in
such Borrowing Request.  Thereafter, the Borrower may elect to convert such
Borrowing to a Borrowing of a different Type or to continue such Borrowing as a
Borrowing of the same Type and, in the case of a Eurocurrency Borrowing, may
elect the Interest Period therefor, all as provided in this Section; provided,
however, that (i) a Borrowing of a Class may only be continued or converted into
a Borrowing of the same Class, (ii) a Borrowing denominated in one Currency may
not be continued as, or converted to, a Borrowing in a different Currency,
(iii) no Eurocurrency Borrowing denominated in a Foreign Currency may be
continued if, after giving effect thereto, the aggregate Revolving Multicurrency
Credit Exposures would exceed the aggregate Multicurrency Commitments, and (iv)
a Eurocurrency Borrowing

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 45 -

 

denominated in a Foreign Currency may not be converted to a Borrowing of a
different Type.  The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders of the respective Class holding the
Loans constituting such Borrowing, and the Loans constituting each such portion
shall be considered a separate Borrowing.

 

(b)                              Notice of Elections.  To make an election
pursuant to this Section, the Borrower shall notify the Administrative Agent of
such election by telephone by the time that a Borrowing Request would be
required under Section 2.03 if the Borrower were requesting a Borrowing of the
Type resulting from such election to be made on the effective date of such
election.  Each such telephonic Interest Election Request shall be irrevocable
and shall be confirmed promptly (but no later than the close of business on the
date of such request) by hand delivery, telecopy or electronic communication to
the Administrative Agent of a written Interest Election Request signed by the
Borrower.

 

(c)                               Content of Interest Election Requests.  Each
telephonic and written Interest Election Request shall specify the following
information in compliance with Section 2.02:

 

(i)                                  the Borrowing (including the Class) to
which such Interest Election Request applies and, if different options are being
elected with respect to different portions thereof, the portions thereof to be
allocated to each resulting Borrowing (in which case the information to be
specified pursuant to clauses (iii) and (iv) of this paragraph shall be
specified for each resulting Borrowing);

 

(ii)                              the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                          whether, in the case of a Borrowing denominated
in Dollars, the resulting Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing; and

 

(iv)                          if the resulting Borrowing is a Eurocurrency
Borrowing, the Interest Period therefor after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period” and permitted under Section 2.02(d).

 

(d)                             Notice by the Administrative Agent to the
Lenders.  Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.

 

(e)                               Failure to Elect; Events of Default.  If the
Borrower fails to deliver a timely and complete Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
therefor, then, unless such Borrowing is repaid as provided herein, (i) if such
Borrowing is denominated in Dollars, at the end of

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 46 -

 

such Interest Period such Borrowing shall be converted to a Eurocurrency
Borrowing of the same Class having an Interest Period of one month, and (ii) if
such Borrowing is denominated in a Foreign Currency, the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. 
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower, then, so long as an Event of Default
is continuing no outstanding Eurocurrency Borrowing may have an Interest Period
of more than one month’s duration.

 

SECTION 2.07.  Termination, Reduction or Increase of the Commitments.

 

(a)        Scheduled Termination.  Unless previously terminated, the Commitments
of each Class shall terminate on the Commitment Termination Date.

 

(b)        Voluntary Termination or Reduction.  The Borrower may at any time
without premium or penalty terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is $25,000,000 (or, if less, the entire remaining amount of the
Commitments of any Class) or a larger multiple of $5,000,000 in excess thereof
(or the entire amount of the Commitments of such Class) and (ii) the Borrower
shall not terminate or reduce the Commitments if, after giving effect to any
concurrent prepayment of the Loans in accordance with Section 2.09, the total
Revolving Credit Exposures of either Class would exceed the total Commitments of
such Class.

 

(c)        Notice of Voluntary Termination or Reduction.  The Borrower shall
notify the Administrative Agent of any election to terminate or reduce the
Commitments under paragraph (b) of this Section at least three Business Days
prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof.  Promptly following receipt of any
notice, the Administrative Agent shall advise the applicable Lenders of the
contents thereof.  Each notice delivered by the Borrower pursuant to this
Section shall be irrevocable; provided that a notice of termination of the
Commitments of a Class delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.

 

(d)       Effect of Termination or Reduction.  Any termination or reduction of
the Commitments of a Class shall be permanent.  Each reduction of the
Commitments shall be made ratably among the Lenders in accordance with their
respective Commitments.

 

(e)        Increase of the Commitments.

 

(i)         Requests for Increase by Borrower.  The Borrower shall have the
right, at any time after the Restatement Effective Date but prior to the
Commitment Termination Date, to propose that the Commitments of a Class

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 47 -

 

hereunder be increased (each such proposed increase being a “Commitment
Increase”) by notice to the Administrative Agent, specifying each existing
Lender (each an “Increasing Lender”) and/or each additional lender (each an
“Assuming Lender”) that shall have agreed to an additional Commitment and the
date on which such increase is to be effective (the “Commitment Increase Date”),
which shall be a Business Day at least three Business Days (or such lesser
period as the Administrative Agent may reasonably agree) after delivery of such
notice and 30 days prior to the Commitment Termination Date; provided that:

 

(A)       each increase shall be in a minimum amount of at least $25,000,000 or
a larger multiple of $5,000,000 in excess thereof (or such lesser amount as the
Administrative Agent may reasonably agree);

 

(B)       the aggregate amount of all Commitment Increases shall not exceed
$585,000,000;

 

(C)       each Assuming Lender shall be consented to by the Administrative Agent
and the Issuing Bank;

 

(D)       no Default shall have occurred and be continuing on such Commitment
Increase Date or shall result from the proposed Commitment Increase; and

 

(E)       the representations and warranties contained in this Agreement shall
be true and correct in all material respects (or, in the case of the
representations and warranties in Sections 3.01 (first sentence with respect to
the Obligors), 3.02, 3.04, 3.11 and 3.15 of this Agreement, and in Sections
2.01, 2.02 and 2.04 through 2.09 of the Guarantee and Security Agreement, true
and correct in all respects) on and as of the Commitment Increase Date as if
made on and as of such date (or, if any such representation or warranty is
expressly stated to have been made as of a specific date, as of such specific
date).  No Lender shall be obligated to provide any increased Commitment.

 

(ii)        Effectiveness of Commitment Increase by Borrower.  The Assuming
Lender, if any, shall become a Lender hereunder as of such Commitment Increase
Date and the Commitment of the respective Class of any Increasing Lender and
such Assuming Lender shall be increased as of such Commitment Increase Date;
provided that:

 

(x)        the Administrative Agent shall have received on or prior to
11:00 a.m., New York City time, on such Commitment Increase Date a certificate
of a duly authorized officer of the Borrower stating that each of the applicable
conditions to such Commitment Increase set forth in the foregoing
paragraph (i) has been satisfied; and

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 48 -

 

(y)        each Assuming Lender or Increasing Lender shall have delivered to the
Administrative Agent, on or prior to 11:00 a.m., New York City time, on such
Commitment Increase Date, an agreement, in form and substance satisfactory to
the Borrower and the Administrative Agent, pursuant to which such Lender shall,
effective as of such Commitment Increase Date, undertake a Commitment or an
increase of Commitment in each case of the respective Class, duly executed by
such Assuming Lender or Increasing Lender, as applicable, and the Borrower and
acknowledged by the Administrative Agent.

 

(iii)       Recordation into Register.  Upon its receipt of an agreement
referred to in clause (ii)(y) above executed by an Assuming Lender or an
Increasing Lender, together with the certificate referred to in
clause (ii)(x) above, the Administrative Agent shall, if such agreement has been
completed, (x) accept such agreement, (y) record the information contained
therein in the Register and (z) give prompt notice thereof to the Borrower.

 

(iv)       Adjustments of Borrowings upon Effectiveness of Increase.  On the
Commitment Increase Date, the Borrower shall (A) prepay the outstanding Loans
(if any) of the affected Class in full, (B) simultaneously borrow new Loans of
such Class hereunder in an amount equal to such prepayment (in the case of
Eurocurrency Loans, with LIBO Rates equal to the outstanding LIBO Rate and with
Interest Period(s) ending on the date(s) of any then outstanding Interest
Period(s) provided that for any outstanding Interest Period of less than
1-month, the LIBO Rate will be equal to 1-month LIBOR), as applicable (as
modified hereby); provided that with respect to subclauses (A) and (B), (x) the
prepayment to, and borrowing from, any existing Lender shall be effected by book
entry to the extent that any portion of the amount prepaid to such Lender will
be subsequently borrowed from such Lender and (y) the existing Lenders, the
Increasing Lenders and the Assuming Lenders shall make and receive payments
among themselves, in a manner acceptable to the Administrative Agent, so that,
after giving effect thereto, the Loans of such Class are held ratably by the
Lenders of such Class in accordance with the respective Commitments of such
Class of such Lenders (after giving effect to such Commitment Increase) and
(C) pay to the Lenders of such Class the amounts, if any, payable under
Section 2.14 as a result of any such prepayment.  Concurrently therewith, the
Lenders of such Class shall be deemed to have adjusted their participation
interests in any outstanding Letters of Credit of such Class so that such
interests are held ratably in accordance with their Commitments of such Class as
so increased.

 

SECTION 2.08.  Repayment of Loans; Evidence of Debt.

 

(a)        Repayment.  The Borrower hereby unconditionally promises to pay to
the Administrative Agent for account of the applicable Lenders the outstanding
principal amount of each Class of the Loans on the Maturity Date.

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 49 -

 

In addition, on the Maturity Date, to the extent any Letter of Credit is
outstanding (notwithstanding the requirements of Section 2.04(d)), the Borrower
shall deposit into the Letter of Credit Collateral Account Cash in an amount
equal to 102% of the undrawn face amount of all Letters of Credit outstanding on
the close of business on the Maturity Date, such deposit to be held by the
Administrative Agent as collateral security for the LC Exposure under this
Agreement in respect of the undrawn portion of such Letters of Credit.

 

(b)        Manner of Payment.  Subject to Section 2.09(d), prior to any
repayment or prepayment of any Borrowings hereunder, the Borrower shall select
the Borrowing or Borrowings to be paid and shall notify the Administrative Agent
by telephone (confirmed by telecopy) of such selection not later than
11:00 a.m., New York City time, three Business Days before the scheduled date of
such repayment; provided that, each repayment of Borrowings within a Class shall
be applied to repay any outstanding ABR Borrowings of such Class before any
other Borrowings of such Class.  If the Borrower fails to make a timely
selection of the Borrowing or Borrowings to be repaid or prepaid, such payment
shall be applied, first, to pay any outstanding ABR Borrowings pro rata between
any outstanding Dollar ABR Borrowings and outstanding Multicurrency ABR
Borrowings, second, if no Class is specified, to any Pro-Rata Borrowings in the
order of the remaining duration of their respective Interest Periods (the
Pro-Rata Borrowing with the shortest remaining Interest Period to be repaid
first) and, third, within each Class, to any remaining Borrowings in the order
of the remaining duration of their respective Interest Periods (the Borrowing
with the shortest remaining Interest Period to be repaid first).  Each payment
of a Pro-Rata Borrowing shall be applied ratably between the Dollar Loans and
Multicurrency Loans included in such Pro-Rata Borrowing.  Each payment of a
Borrowing of a Class shall be applied ratably to the Loans of such
Class included in such Borrowing.

 

(c)        Maintenance of Records by Lenders.  Each Lender shall maintain in
accordance with its usual practice records evidencing the indebtedness of the
Borrower to such Lender resulting from each Loan made by such Lender, including
the amounts and Currency of principal and interest payable and paid to such
Lender from time to time hereunder.

 

(d)       Maintenance of Records by the Administrative Agent.  The
Administrative Agent shall maintain records in which it shall record (i) the
amount and Currency of each Loan made hereunder, the Class and Type thereof and
each Interest Period therefor, (ii) the amount and Currency of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender of such Class hereunder and (iii) the amount and Currency of any sum
received by the Administrative Agent hereunder for account of the Lenders and
each Lender’s share thereof.

 

(e)        Effect of Entries.  The entries made in the records maintained
pursuant to paragraph (c) or (d) of this Section shall be prima facie evidence,
absent obvious error, of the existence and amounts of the obligations recorded
therein; provided that the failure of any Lender or the Administrative Agent to
maintain such records or

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 50 -

 

any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.

 

(f)        Promissory Notes.  Any Lender may request that Loans made by it be
evidenced by a promissory note.  In such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to such Lender (or,
if requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent.  Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the payee named therein (or, if such promissory
note is a registered note, to such payee and its registered assigns).

 

SECTION 2.09.  Prepayment of Loans.

 

(a)        Optional Prepayments.  The Borrower shall have the right at any time
and from time to time to prepay any Borrowing in whole or in part, without
premium or penalty except for payments under Section 2.14, subject to the
requirements of this Section.

 

(b)        Mandatory Prepayments due to Changes in Exchange Rates.

 

(i)         Determination of Amount Outstanding.  On each Quarterly Date and, in
addition, promptly upon the receipt by the Administrative Agent of a Currency
Valuation Notice (as defined below), the Administrative Agent shall determine
the aggregate Revolving Multicurrency Credit Exposure.  For the purpose of this
determination, the outstanding principal amount of any Loan that is denominated
in any Foreign Currency shall be deemed to be the Dollar Equivalent of the
amount in the Foreign Currency of such Loan, determined as of such Quarterly
Date or, in the case of a Currency Valuation Notice received by the
Administrative Agent prior to 11:00 a.m., New York City time, on a Business Day,
on such Business Day or, in the case of a Currency Valuation Notice otherwise
received, on the first Business Day after such Currency Valuation Notice is
received.  Upon making such determination, the Administrative Agent shall
promptly notify the Multicurrency Lenders and the Borrower thereof.

 

(ii)        Prepayment.  If, on the date of such determination the aggregate
Revolving Multicurrency Credit Exposure minus the Multicurrency LC Exposure
fully cash collateralized pursuant to Section 2.04(k) on such date exceeds 105%
of the aggregate amount of the Multicurrency Commitments as then in effect, the
Borrower shall prepay the Multicurrency Loans (and/or provide cover for
Multicurrency LC Exposure as specified in Section 2.04(k)) within 15 Business
Days following such date of determination in such amounts as shall be necessary
so that after giving effect thereto the aggregate Revolving Multicurrency Credit
Exposure does not exceed the Multicurrency Commitments.

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 51 -

 

For purposes hereof, “Currency Valuation Notice” means a notice given by the
Required Multicurrency Lenders to the Administrative Agent stating that such
notice is a “Currency Valuation Notice” and requesting that the Administrative
Agent determine the aggregate Revolving Multicurrency Credit Exposure.  The
Administrative Agent shall not be required to make more than one valuation
determination pursuant to Currency Valuation Notices within any rolling three
month period.

 

Any prepayment pursuant to this paragraph shall be applied, first, to
Multicurrency Loans outstanding and second, as cover for Multicurrency
LC Exposure.

 

(c)        Mandatory Prepayments due to Borrowing Base Deficiency.  In the event
that at any time any Borrowing Base Deficiency shall exist, the Borrower shall
prepay the Loans (or provide cover for Letters of Credit as contemplated by
Section 2.04(k)), or either (y) if the aggregate Revolving Credit Exposure (to
the extent not cash collateralized as contemplated by Section 2.04(k)) is
greater than zero, in addition to prepaying the Loans (and providing cover for
Letters of Credit) pursuant to the immediately succeeding proviso, reduce Other
Secured Indebtedness and, only if such reduction of Other Secured Indebtedness
is insufficient to cure any Borrowing Base Deficiency, Permitted Indebtedness
(other than Other Secured Indebtedness), Special Longer Term Unsecured
Indebtedness, Shorter Term Unsecured Indebtedness or Indebtedness incurred
pursuant to Section 6.01(g) (in each case, that is included in the Covered Debt
Amount), or (z) if the aggregate Revolving Credit Exposure (to the extent not
cash collateralized as contemplated by Section 2.04(k)) is not greater than
zero, reduce Permitted Indebtedness, Special Longer Term Unsecured Indebtedness,
Shorter Term Unsecured Indebtedness or Indebtedness incurred pursuant to
Section 6.01(g) (in each case, that is included in the Covered Debt Amount), in
such amounts as shall be necessary so that such Borrowing Base Deficiency is
immediately cured, provided that (i) in the case of clause (y), the aggregate
amount of such prepayment of Loans (and cover for Letters of Credit) shall be at
least equal to the Revolving Credit Exposure’s ratable share of the aggregate
prepayment and reduction of Other Secured Indebtedness, other Permitted
Indebtedness, Special Longer Term Unsecured Indebtedness, Shorter Term Unsecured
Indebtedness, and Indebtedness incurred pursuant to Section 6.01(g) and (ii) if,
within five Business Days after delivery of a Borrowing Base Certificate
demonstrating such Borrowing Base Deficiency (and/or at such other times as the
Borrower has knowledge of such Borrowing Base Deficiency), the Borrower shall
present the Administrative Agent with a reasonably feasible plan to enable such
Borrowing Base Deficiency to be cured within 30 Business Days (which 30-Business
Day period shall include the five Business Days permitted for delivery of such
plan), then such prepayment or reduction shall not be required to be effected
immediately but may be effected in accordance with such plan (with such
modifications as the Borrower may reasonably determine), so long as such
Borrowing Base Deficiency is cured within such 30-Business Day period.

 

(d)       Scheduled Payments.  On each Scheduled Payment Date, the Borrower
shall prepay the Loans (and provide cash collateral for Letters of Credit as
contemplated by Section 2.04(k)) in an aggregate amount equal to 1/12 of the
aggregate outstanding amount of Loans, and 1/12 of the face amount of Letters of
Credit, for each

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 52 -

 

Class and Currency of Loans and Letters of Credit outstanding, based on the
outstanding Loans and Letters of Credit as of the Commitment Termination Date. 
Following the Commitment Termination Date, any other optional or mandatory
prepayment of Loans (or cash collateralization or expiration of outstanding
Letters of Credit) will reduce in direct order the amount of any subsequent
repayment of Loans or cash collateralization of Letters of Credit required to be
made pursuant to this clause (d).

 

(e)        Payments Following the Commitment Termination Date.  Notwithstanding
any provision to the contrary in Section 2.08 or this Section 2.09, following
the Commitment Termination Date:

 

(i)  no optional prepayment of the Loans of any Class shall be permitted unless
at such time, the Borrower also prepays the Loans of the other Class or, to the
extent no Loans of the other Class are outstanding, provides cash collateral as
contemplated by Section 2.04(k) for outstanding Letters of Credit of such Class,
which prepayment (and cash collateral) shall be made on a pro-rata basis between
each outstanding Class of Revolving Credit Exposure; and

 

(ii)  any prepayment of Loans required to be made pursuant to clause (c) above
shall be applied to prepay Loans and cash collateralize outstanding Letters of
Credit on a pro-rata basis between each outstanding Class of Revolving Credit
Exposure.

 

(f)        Notices, Etc.  The Borrower shall notify the Administrative Agent by
telephone (confirmed by telecopy or electronic communication) of any prepayment
hereunder (i) in the case of prepayment of a Eurocurrency Borrowing, not later
than 11:00 a.m., New York City time (or, in the case of a Borrowing denominated
in a Foreign Currency, 11:00 a.m., London time), three Business Days before the
date of prepayment or (ii) in the case of prepayment of an ABR Borrowing, not
later than 11:00 a.m., New York City time, on the date of prepayment.  Each such
notice shall be irrevocable and shall specify the prepayment date, the principal
amount of each Borrowing or portion thereof to be prepaid and, in the case of a
mandatory prepayment, a reasonably detailed calculation of the amount of such
prepayment; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments of a Class as
contemplated by Section 2.07, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.07.  Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the affected Lenders of the contents thereof.  Each partial
prepayment of any Borrowing shall be in an amount that would be permitted in the
case of a Borrowing of the same Type as provided in Section 2.02, except as
necessary to apply fully the required amount of a mandatory prepayment or
scheduled payment.  Each prepayment of a Borrowing of a Class shall be applied
ratably to the Loans of such Class included in the prepaid Borrowing. 
Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.11 and shall be made in the manner specified in Section 2.08(b).

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 53 -

 

SECTION 2.10.  Fees.

 

(a)        Commitment Fee.  The Borrower agrees to pay to the Administrative
Agent for account of each Lender a commitment fee, which shall accrue at the
Applicable Margin on the average daily unused amount of the Dollar Commitment
and Multicurrency Commitment, as applicable, of such Lender during the period
from and including the Restatement Effective Date to but excluding the earlier
of the date such Commitment terminates and the Commitment Termination Date. 
Accrued commitment fees shall be payable within one Business Day after each
Quarterly Date and on the earlier of the date the Commitments of the respective
Class terminate and the Commitment Termination Date, commencing on the first
such date to occur after the Restatement Effective Date.  All commitment fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).  For purposes of computing commitment fees, the Commitment of any
Class of a Lender shall be deemed to be used to the extent of the outstanding
Loans and LC Exposure of such Class of such Lender.

 

(b)        Letter of Credit Fees.  The Borrower agrees to pay (i) to the
Administrative Agent for account of each Multicurrency Lender a participation
fee with respect to its participations in Letters of Credit, which shall accrue
at a rate per annum equal to the Applicable Margin applicable to interest on
Eurocurrency Loans on the average daily amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Restatement Effective Date to but
excluding the later of the date on which such Lender’s Multicurrency Commitment
terminates and the date on which such Lender ceases to have any LC Exposure, and
(ii) to the Issuing Bank a fronting fee, which shall accrue at the rate of 0.25%
per annum on the average daily amount of the LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Restatement Effective Date to but excluding the later of the
date of termination of the Commitments and the date on which there ceases to be
any LC Exposure, as well as the Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder.  Participation fees and fronting fees accrued through
and including each Quarterly Date shall be payable on the third Business Day
following such Quarterly Date, commencing on the first such date to occur after
the Restatement Effective Date; provided that, all such fees with respect to the
Letters of Credit shall be payable on the date on which the Multicurrency
Commitments terminate (the “termination date”), the Borrower shall pay any such
fees that have accrued and that are unpaid on the termination date and, in the
event any Letters of Credit shall be outstanding that have expiration dates
after the termination date, the Borrower shall prepay on the termination date
the full amount of the participation and fronting fees that will accrue on such
Letters of Credit subsequent to the termination date through but not including
the date such outstanding Letters of Credit are scheduled to expire (and in that
connection, the Multicurrency Lenders agree not later than the date two Business
Days after the date upon which the last such Letter of Credit shall expire or be
terminated to rebate to the

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 54 -

 

Borrower the excess, if any, of the aggregate participation and fronting fees
that have been prepaid by the Borrower over the amount of such fees that
ultimately accrue through the date of such expiration or termination).  Any
other fees payable to the Issuing Bank pursuant to this paragraph shall be
payable within 10 days after demand.  All participation fees and fronting fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).

 

(c)        Administrative Agent Fees.  The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent.

 

(d)       Payment of Fees.  All fees payable hereunder shall be paid on the
dates due, in Dollars and immediately available funds, to the Administrative
Agent (or to the Issuing Bank, in the case of fees payable to it) for
distribution, in the case of facility fees and participation fees, to the
Lenders entitled thereto.  Fees paid shall not be refundable under any
circumstances absent obvious error.

 

SECTION 2.11.  Interest.

 

(a)        ABR Loans.  The Loans constituting each ABR Borrowing shall bear
interest at a rate per annum equal to the Alternate Base Rate plus the
Applicable Margin.

 

(b)        Eurocurrency Loans.  The Loans constituting each Eurocurrency
Borrowing shall bear interest at a rate per annum equal to the Adjusted LIBO
Rate for the related Interest Period for such Borrowing plus the Applicable
Margin.

 

(c)        Default Interest.  Notwithstanding the foregoing clauses (a) and (b),
if any principal of or interest on any Loan or any fee or other amount payable
by the Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration, by mandatory prepayment or otherwise, such overdue amount shall
bear interest, after as well as before judgment, at a rate per annum equal to
(i) in the case of overdue principal of any Loan, 2% plus the rate otherwise
applicable to such Loan as provided above or (ii) in the case of any other
amount, 2% plus the rate applicable to ABR Loans as provided in paragraph (a) of
this Section.

 

(d)       Payment of Interest.  Accrued interest on each Loan shall be payable
in arrears on each Interest Payment Date for such Loan in the Currency in which
such Loan is denominated and upon the Maturity Date; provided that (i) interest
accrued pursuant to paragraph (c) of this Section shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan (other than a
prepayment of an ABR Loan prior to the Maturity Date), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Borrowing denominated in Dollars prior to the end of

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 55 -

 

the Interest Period therefor, accrued interest on such Borrowing shall be
payable on the effective date of such conversion.

 

(e)        Computation.  All interest hereunder shall be computed on the basis
of a year of 360 days, except that interest computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate and interest on all Loans denominated in Pounds Sterling shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).  The applicable Alternate Base Rate or Adjusted
LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

 

SECTION 2.12.  Market Disruption and Alternate Rate of Interest.

 

(a)        If at the time that the Administrative Agent shall seek to determine
the relevant Screen Rate on the Quotation Day for any Interest Period for a
Eurocurrency Borrowing the applicable Screen Rate shall not be available for
such Interest Period and/or for the applicable Currency with respect to such
Eurocurrency Borrowing for any reason and the Administrative Agent shall
determine that it is not possible to determine the Interpolated Rate (which
conclusion shall be conclusive and binding absent manifest error), then the
applicable Reference Bank Rate shall be the LIBO Rate for such Interest Period
for such Eurocurrency Borrowing; provided, however, if less than two Reference
Banks shall supply a rate to the Administrative Agent for purposes of
determining the LIBO Rate for such Eurocurrency Borrowing (i) if such Borrowing
shall be requested in USD, then such Borrowing shall be made as an ABR Borrowing
at the Alternate Base Rate and (ii) if such Borrowing shall be requested in any
Foreign Currency then either, at Borrower’s election, (A) any Borrowing Request
that requests a Eurocurrency Borrowing denominated in the affected Currency
shall be ineffective or (B) the LIBO Rate for such Eurocurrency Borrowing shall
be the cost to each Lender to fund its pro rata share of such Eurocurrency
Borrowing (from whatever source and using whatever methodologies as such Lender
may select in its reasonable discretion).  No Lender shall be obligated to act
as a Reference Bank.

 

(b)        If prior to the commencement of any Interest Period for a
Eurocurrency Borrowing of a Class (the Currency of such Borrowing herein called
the “Affected Currency”):

 

(i)         the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as
applicable, for a Loan in the Affected Currency or for the applicable Interest
Period; or

 

(ii)        the Administrative Agent is advised by the Required Lenders of such
Class or, in the case of a Pro-Rata Borrowing, the Required Lenders, that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for a Loan in the applicable

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 56 -

 

currency or for the applicable Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
affected Lenders by telephone or telecopy as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower and such Lenders that
the circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing of such Class to,
or the continuation of any Borrowing of such Class as, a Eurocurrency Borrowing
denominated in the Affected Currency shall be ineffective and, if the Affected
Currency is Dollars, such Borrowing (unless prepaid) shall be continued as, or
converted to, an ABR Borrowing, (ii) if the Affected Currency is Dollars and any
Borrowing Request requests a Eurocurrency Borrowing from such Class denominated
in Dollars, such Borrowing shall be made as an ABR Borrowing and (iii) if the
Affected Currency is a Foreign Currency, then either, at the Borrower’s
election, (A), any Borrowing Request that requests a Eurocurrency Borrowing
denominated in the Affected Currency shall be ineffective, or (B) the LIBO Rate
for such Eurocurrency Borrowing shall be the cost to each Lender to fund its pro
rata share of such Eurocurrency Borrowing (from whatever source and using
whatever methodologies as such Lender may select in its reasonable discretion).

 

SECTION 2.13.  Increased Costs.

 

(a)                               Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                  impose, modify or deem applicable any
reserve, compulsory loan, insurance charge, special deposit or similar
requirement against assets of, deposits with or for account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate and, if applicable, the MCR Cost) or the Issuing Bank; or

 

(ii)                              impose on any Lender or the Issuing Bank or
the London interbank market any other condition, cost or expense, affecting this
Agreement or Eurocurrency Loans made by such Lender or any Letter of Credit or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost (other than
costs which are Indemnified Taxes or Excluded Taxes) to such Lenders of making,
continuing, converting into or maintaining any Eurocurrency Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost (other
than costs which are Indemnified Taxes or Excluded Taxes)  to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, in
Dollars, such additional amount or amounts as will compensate such Lender

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 57 -

 

or the Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.

 

(b)                              Capital Requirements.  If any Lender or the
Issuing Bank determines that any Change in Law regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on such
Lender’s or the Issuing Bank’s capital or on the capital of such Lender’s or the
Issuing Bank’s holding company, if any, as a consequence of this Agreement or
the Loans made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by the Issuing Bank, to a level below that which
such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Bank’s policies and the policies of
such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), by an amount deemed to be material by such Lender or Issuing Bank,
then from time to time the Borrower will pay to such Lender or the Issuing Bank,
as the case may be, in Dollars, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

 

(c)                               Certificates from Lenders.  A certificate of a
Lender or the Issuing Bank setting forth the amount or amounts, in Dollars,
necessary to compensate such Lender or the Issuing Bank or its holding company,
as the case may be, as specified in paragraph (a) or (b) of this Section shall
be promptly delivered to the Borrower and shall be conclusive absent manifest
error.  The Borrower shall pay such Lender or the Issuing Bank, as the case may
be, the amount shown as due on any such certificate within 10 days after receipt
thereof.

 

(d)                             Delay in Requests.  Failure or delay on the part
of any Lender or the Issuing Bank to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s or the Issuing Bank’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender or the Issuing Bank pursuant to this Section for
any increased costs or reductions incurred more than six months prior to the
date that such Lender or the Issuing Bank, as the case may be, notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or the Issuing Bank’s intention to claim compensation
therefor; provided further that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof.

 

SECTION 2.14.  Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period therefor (including as a result of the occurrence of any Commitment
Increase Date or an Event of Default), (b) the conversion of any Eurocurrency
Loan other than on the last day of an Interest Period therefor, (c) the failure
to borrow, convert, continue or prepay any Loan on the date specified in any
notice delivered pursuant hereto (including, in connection with any Commitment
Increase Date, and regardless of whether

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 58 -

 

such notice is permitted to be revocable under Section 2.09(f) and is revoked in
accordance herewith), or (d) the assignment as a result of a request by the
Borrower pursuant to Section 2.18(b) of any Eurocurrency Loan other than on the
last day of an Interest Period therefor, then, in any such event, the Borrower
shall compensate each affected Lender for the loss, cost and expense
attributable to such event.  In the case of a Eurocurrency Loan, the loss to any
Lender attributable to any such event shall be deemed to include an amount
determined by such Lender to be equal to the excess, if any, of

 

(i)                                  the amount of interest that such Lender
would pay for a deposit equal to the principal amount of such Loan denominated
in the Currency of such Loan for the period from the date of such payment,
conversion, failure or assignment to the last day of the then current Interest
Period for such Loan (or, in the case of a failure to borrow, convert or
continue, the duration of the Interest Period that would have resulted from such
borrowing, conversion or continuation) if the interest rate payable on such
deposit were equal to the Adjusted LIBO Rate for such Currency for such Interest
Period, over

 

(ii)                              the amount of interest that such Lender would
earn on such principal amount for such period if such Lender were to invest such
principal amount for such period at the interest rate that would be bid by such
Lender (or an affiliate of such Lender) for deposits denominated in such
Currency from other banks in the eurocurrency market at the commencement of such
period.

 

Payment under this Section shall be made upon request of a Lender delivered not
later than ten Business Days following the payment, conversion, or failure to
borrow, convert, continue or prepay that gives rise to a claim under this
Section accompanied by a certificate of such Lender setting forth the amount or
amounts that such Lender is entitled to receive pursuant to this Section, which
certificate shall be conclusive absent manifest error.  The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

 

SECTION 2.15.  Taxes.

 

(a)                               Payments Free of Taxes.  Any and all payments
by or on account of any obligation of the Borrower hereunder or under any other
Loan Document shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrower shall make such deductions and
(iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 59 -

 

(b)                              Payment of Other Taxes by the Borrower.  In
addition, the Borrower shall pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.

 

(c)                               Indemnification by the Borrower.  The Borrower
shall indemnify the Administrative Agent, each Lender and the Issuing Bank for,
and within 30 Business Days after written demand therefor, pay the full amount
of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) paid by the Administrative Agent, such Lender or the Issuing Bank, as
the case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or the Issuing Bank, or by the
Administrative Agent on its own behalf or on behalf of a Lender or the Issuing
Bank, shall be conclusive absent manifest error.

 

(d)                             Evidence of Payments.  As soon as practicable
after any payment of Indemnified Taxes or Other Taxes by the Borrower to a
Governmental Authority, the Borrower shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

 

(e)                               Foreign Lenders.  Any Foreign Lender that is
entitled to an exemption from or reduction of withholding tax under the law of
the jurisdiction in which the Borrower is located, or any treaty to which such
jurisdiction is a party, with respect to payments under this Agreement shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law or reasonably requested by the Borrower,
such properly completed and executed documentation prescribed by applicable law
as will permit such payments to be made without withholding or at a reduced
rate.

 

In addition, any Foreign Lender, if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Foreign Lender is subject to backup withholding or
information reporting requirements.

 

Without limiting the generality of the foregoing, if the Borrower is resident
for tax purposes in the United States, any Foreign Lender shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent, but only if such
Foreign Lender is legally entitled to do so), whichever of the following is
applicable:

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 60 -

 

(i)                                  duly completed copies of Internal Revenue
Service Form W-8BEN or any successor form claiming eligibility for benefits of
an income tax treaty to which the United States is a party,

 

(ii)                              duly completed copies of Internal Revenue
Service Form W-8ECI or any successor form certifying that the income receivable
pursuant to this Agreement is effectively connected with the conduct of a trade
or business in the United States,

 

(iii)                          in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
Code, (A) a certificate to the effect that such Foreign Lender is not (1) a
“bank” within the meaning of section 881(c)(3)(A) of the Code, (2) a “10 percent
shareholder” of the Borrower within the meaning of section 881(c)(3)(B) of the
Code, or (3) a “controlled foreign corporation” described in
section 881(c)(3)(C) of the Code and (B) duly completed copies of Internal
Revenue Service Form W-8BEN (or any successor form) certifying that the Foreign
Lender is not a United States Person, or

 

(iv)                          any other form including Internal Revenue Service
Form W-8IMY as applicable prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.

 

In addition, upon reasonable request of the Borrower or the Administrative
Agent, each Foreign Lender shall deliver such forms promptly upon the expiration
or invalidity of any form previously delivered by such Foreign Lender, provided
it is legally able to do so at the time.  Each Foreign Lender shall promptly
notify the Borrower and the Administrative Agent at any time the chief tax
officer of such Foreign Lender becomes aware that it no longer satisfies the
legal requirements to provide any previously delivered form or certificate to
the Borrower (or any other form of certification adopted by the U.S. or other
taxing authorities for such purpose).

 

(f)                                United States Lenders.  Each Lender and
Issuing Bank that is not a Foreign Lender shall deliver to the Borrower (with a
copy to the Administrative Agent), prior to the date on which such Issuing Bank
or Lender becomes a party to this Agreement, upon the expiration or invalidity
of any forms previously delivered and at times reasonably requested by the
Borrower, duly completed copies of Internal Revenue Service Form W-9 or any
successor form, provided it is legally able to do so at the time.

 

(g)                              FATCA.  If a payment made to a Lender under any
Loan Document would be subject to United States federal withholding Tax imposed
by FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 61 -

 

applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

(h)                              Treatment of Certain Refunds.  If the
Administrative Agent, any Lender or an Issuing Bank determines, in its sole
discretion, that it has received a refund or credit (in lieu of such refund) of
any Taxes or Other Taxes as to which it has been indemnified by the Borrower or
with respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay to the Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all reasonable out-of-pocket expenses of the
Administrative Agent, any Lender or an Issuing Bank, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Administrative Agent, any Lender or an Issuing Bank, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, any Lender or an Issuing Bank in the event the
Administrative Agent, any Lender or an Issuing Bank is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (h), in no event will the Administrative Agent, any Lender or
any Issuing Bank be required to pay any amount to the Borrower pursuant to this
paragraph (h) the payment of which would place the Administrative Agent or such
Lender in a less favorable net after-Tax position than the Administrative Agent,
such Lender or such Issuing Bank would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid. 
This subsection shall not be construed to require the Administrative Agent, any
Lender or an Issuing Bank to make available its tax returns or its books or
records (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.

 

SECTION 2.16.  Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

 

(a)                               Payments by the Borrower.  The Borrower shall
make each payment required to be made by it hereunder (whether of principal,
interest, fees or reimbursement of LC Disbursements, or under Section 2.13, 2.14
or 2.15, or otherwise) or under any other Loan Document (except to the extent
otherwise provided therein) prior to 2:00 p.m., Local Time, on the date when
due, in immediately available funds, without set-off or counterclaim.  Any
amounts received after such time on any date may, in the

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 62 -

 

discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made to the Administrative Agent at the Administrative
Agent’s Account, except as otherwise expressly provided in the relevant Loan
Document and except payments to be made directly to the Issuing Bank as
expressly provided herein and payments pursuant to Sections 2.13, 2.14, 2.15 and
9.03, which shall be made directly to the Persons entitled thereto.  The
Administrative Agent shall distribute any such payments received by it for
account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day and, in the case of any payment accruing interest, interest thereon
shall be payable for the period of such extension.  All amounts owing under this
Agreement (including commitment fees, payments required under Section 2.13, and
payments required under Section 2.14 relating to any Loan denominated in
Dollars, but not including principal of, and interest on, any Loan denominated
in any Foreign Currency or payments relating to any such Loan required under
Section 2.14 or any reimbursement or cash collateralization of any LC Exposure
denominated in any Foreign Currency, which are payable in such Foreign Currency)
or under any other Loan Document (except to the extent otherwise provided
therein) are payable in Dollars.  Notwithstanding the foregoing, if the Borrower
shall fail to pay any principal of any Loan when due (whether at stated
maturity, by acceleration, by mandatory prepayment or otherwise), the unpaid
portion of such Loan shall, if such Loan is not denominated in Dollars,
automatically be redenominated in Dollars on the due date thereof (or, if such
due date is a day other than the last day of the Interest Period therefor, on
the last day of such Interest Period) in an amount equal to the Dollar
Equivalent thereof on the date of such redenomination and such principal shall
be payable on demand; and if the Borrower shall fail to pay any interest on any
Loan that is not denominated in Dollars, such interest shall automatically be
redenominated in Dollars on the due date therefor (or, if such due date is a day
other than the last day of the Interest Period therefor, on the last day of such
Interest Period) in an amount equal to the Dollar Equivalent thereof on the date
of such redenomination and such interest shall be payable on demand.

 

(b)                              Application of Insufficient Payments.  If at
any time insufficient funds are received by and available to the Administrative
Agent to pay fully all amounts of principal, unreimbursed LC Disbursements,
interest and fees of a Class then due hereunder, such funds shall be applied
(i) first, to pay interest and fees of such Class then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees of such Class then due to such parties, and (ii) second, to pay
principal and unreimbursed LC Disbursements of such Class then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and unreimbursed LC Disbursements of such Class then due to such
parties.

 

(c)                               Pro Rata Treatment.  Except to the extent
otherwise provided herein: (i) each Borrowing of a Class shall be made from the
Lenders of such Class, and each termination or reduction of the amount of the
Commitments of a Class under Section 2.07 shall be applied to the respective
Commitments of the Lenders of such

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 63 -

 

Class, pro rata according to the amounts of their respective Commitments of such
Class; (ii) each Borrowing of a Class shall be allocated pro rata among the
Lenders of such Class according to the amounts of their respective Commitments
of such Class (in the case of the making of Loans) or their respective Loans of
such Class that are to be included in such Borrowing (in the case of conversions
and continuations of Loans); (iii) each payment of commitment fee under
Section 2.10 shall be made for account of the Lenders pro rata according to the
average daily unused amounts of their respective Commitments; (iv) each payment
or prepayment of principal of Loans of a Class by the Borrower shall be made for
account of the Lenders of such Class pro rata in accordance with the respective
unpaid principal amounts of the Loans of such Class held by them; and (v) each
payment of interest on Loans of a Class by the Borrower shall be made for
account of the Lenders of such Class pro rata in accordance with the amounts of
interest on such Loans then due and payable to such Lenders.

 

(d)                             Sharing of Payments by Lenders.  If any Lender
of a Class shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements of such Class resulting in such
Lender receiving payment of a greater proportion of the aggregate amount of its
Loans and participations in LC Disbursements and accrued interest thereon of
such Class then due than the proportion received by any other Lender of such
Class, then the Lender receiving such greater proportion shall purchase (for
cash at face value) participations in the Loans and participations in
LC Disbursements of other Lenders of such Class to the extent necessary so that
the benefit of all such payments shall be shared by the Lenders of such
Class ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in
LC Disbursements of such Class; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply).  The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

 

(e)                               Presumptions of Payment.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for account of the
Lenders or the Issuing Bank hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Bank, as the case

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 64 -

 

may be, the amount due.  In such event, if the Borrower has not in fact made
such payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Federal Funds
Effective Rate.

 

(f)                                Certain Deductions by the Administrative
Agent.  If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(e), 2.05(b) or 2.16(e), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by the Administrative Agent for account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

 

SECTION 2.17.  Defaulting Lenders.

 

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

 

(a)                               commitment fees pursuant to
Section 2.10(a) shall cease to accrue on the unfunded portion of the Commitment
of such Defaulting Lender;

 

(b)                              the Commitment and Revolving Credit Exposure of
such Defaulting Lender shall not be included in determining whether all Lenders,
all Lenders of a Class, the Required Lenders or the Required Lenders of a
Class have taken or may take any action hereunder (including any consent to any
amendment or waiver pursuant to Section 9.02), provided that any waiver,
amendment or modification requiring the consent of all Lenders (or all Lenders
of a Class) or each affected Lender, including as set forth in
Section 9.02(b)(i), (ii), (iii), (iv) or (v), shall require the consent of such
Defaulting Lender;

 

(c)                               if any LC Exposure exists at the time a
Multicurrency Lender becomes a Defaulting Lender then:

 

(i)                                  all or any part of such LC Exposure shall
be reallocated among the non-Defaulting Multicurrency Lenders in accordance with
their respective Applicable Multicurrency Percentages but only to the extent
(x) the sum of all non-Defaulting Lenders’ Multicurrency Revolving Credit
Exposures plus such Defaulting Lender’s LC Exposure does not exceed the total of
all non-Defaulting Lenders’ Multicurrency Commitments, (y) no non-Defaulting
Lender’s Multicurrency Revolving Credit Exposure will exceed such Lender’s
Multicurrency Commitment, and (z) the conditions set forth in Section 4.02 are
satisfied at such time;

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 65 -

 

(ii)                              if the reallocation described in clause
(i) above cannot, or can only partially, be effected, the Borrower shall,
without prejudice to any right or remedy available to it hereunder or under law,
within three Business Days following notice by the Administrative Agent cash
collateralize such Defaulting Lender’s LC Exposure (after giving effect to any
partial reallocation pursuant to clause (i) above) in accordance with the
procedures set forth in Section 2.04(k) for so long as such LC Exposure is
outstanding;

 

(iii)                          if the Borrower cash collateralizes any portion
of such Defaulting Lender’s LC Exposure pursuant to clause (ii) above, the
Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.10(b) with respect to such Defaulting Lender’s LC Exposure
during the period such Defaulting Lender’s LC Exposure is cash collateralized;

 

(iv)                          if the LC Exposure of the non-Defaulting
Multicurrency Lenders is reallocated pursuant to clause (i) above, then the fees
payable to the Lenders pursuant to Section 2.10(a) and Section 2.10(b) shall be
adjusted in accordance with such non-Defaulting Multicurrency Lenders’
Applicable Multicurrency Percentages; and

 

(v)                              if any Defaulting Lender’s LC Exposure is
neither cash collateralized nor reallocated pursuant to this Section 2.17(c),
then, without prejudice to any rights or remedies of the Issuing Bank or any
Lender hereunder, all facility fees that otherwise would have been payable to
such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such LC Exposure) and letter of credit
fees payable under Section 2.10(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the Issuing Bank until such LC Exposure is cash
collateralized and/or reallocated; and

 

(d)                             so long as any Multicurrency Lender is a
Defaulting Lender, the Issuing Bank shall not be required to issue, amend or
increase any Letter of Credit, unless it is satisfied that the related exposure
will be 100% covered by the Multicurrency Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 2.17(c), and participating interests in any such newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Multicurrency
Lenders in a manner consistent with Section 2.17(c)(i) (and Defaulting Lenders
shall not participate therein).

 

In the event that the Administrative Agent, the Borrower and the Issuing Bank
each agrees that a Defaulting Lender that is a Multicurrency Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Borrower shall no longer be required to cash collateralize any
portion of such Lender’s LC Exposure cash collateralized pursuant to
Section 2.17(c)(ii) above and the LC Exposure of the Multicurrency Lenders shall
be readjusted to reflect the inclusion of such Lender’s Multicurrency Commitment
and on such date such Lender shall purchase at par

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 66 -

 

such of the Loans of the other Multicurrency Lenders as the Administrative Agent
shall determine may be necessary in order for such Lender to hold such Loans in
accordance with its Applicable Multicurrency Percentage.

 

 

SECTION 2.18.  Mitigation Obligations; Replacement of Lenders.

 

(a)        Designation of a Different Lending Office.  If any Lender requests
compensation under Section 2.13, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for account of any
Lender pursuant to Section 2.15, then such Lender shall use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.13 or 2.15, as the case may be, in the future and (ii) would not
subject such Lender to any cost or expense not required to be reimbursed by the
Borrower and would not otherwise be disadvantageous to such Lender.  The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

 

(b)        Replacement of Lenders.  If any Lender requests compensation under
Section 2.13, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for account of any Lender pursuant to
Section 2.15, or if any Lender becomes a Defaulting Lender or is a
non-consenting Lender (as provided in Section 9.02(d)), then the Borrower may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent (and,
if a Commitment is being assigned, the Issuing Bank), which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in
LC Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts), and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.13 or payments required to be made
pursuant to Section 2.15, such assignment will result in a reduction in such
compensation or payments.  A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

 

(c)        Defaulting Lender.  If any Lender shall fail to make any payment
required to be made by it pursuant to Section 2.04(e), 2.05 or 9.03(c), then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 67 -

 

hereof, (i) apply any amounts thereafter received by the Administrative Agent
for the account of such Lender for the benefit of the Administrative Agent or
the Issuing Bank to satisfy such Lender’s obligations under such Sections until
all such unsatisfied obligations are fully paid, and/or (ii) hold any such
amounts in a segregated account as cash collateral for, and application to, any
future funding obligations of such Lender under such Sections; in the case of
each of (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

 

The Borrower represents and warrants to the Lenders that:

 

SECTION 3.01.  Organization; Powers.  Each of the Borrower and its Subsidiaries
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required of the
Borrower or such Subsidiary, as applicable.

 

SECTION 3.02.  Authorization; Enforceability.  The Transactions are within the
Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, by all necessary shareholder action.  This Agreement
has been duly executed and delivered by the Borrower and constitutes, and each
of the other Loan Documents when executed and delivered will constitute, a
legal, valid and binding obligation of the Borrower, enforceable in accordance
with its terms, except as such enforceability may be limited by (a) bankruptcy,
insolvency, reorganization, moratorium or similar laws of general applicability
affecting the enforcement of creditors’ rights and (b) the application of
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

SECTION 3.03.  Governmental Approvals; No Conflicts.  The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except for (i) such as have been or
will be obtained or made and are in full force and effect and (ii) filings and
recordings in respect of the Liens created pursuant to the Security Documents,
(b) will not violate any applicable law or regulation or the charter, by-laws or
other organizational documents of the Borrower or any other Obligors or any
order of any Governmental Authority, (c) will not violate or result in a default
in any material respect under any indenture, agreement or other instrument
binding upon the Borrower or any of its Subsidiaries or assets, or give rise to
a right thereunder to require any payment to be made by any such Person, and
(d) except for the Liens created pursuant to the Security Documents, will not
result in the creation or imposition of any Lien on any asset of the Borrower or
any other Obligors.

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 68 -

 

SECTION 3.04.  Financial Condition; No Material Adverse Change.

 

(a)        Financial Statements.  The Borrower has heretofore delivered the
audited consolidated balance sheet and statements of operations, stockholders’
equity and cash flows of the Borrower and its Subsidiaries as of and for the
fiscal year ended December 31, 2013, reported on by KPMG LLP, independent public
accountants.

 

Such financial statements present fairly, in all material respects, the
consolidated financial position and results of operations and cash flows of the
Borrower and its Subsidiaries as of such dates and for such periods in
accordance with GAAP applied on a consistent basis, subject to, in the case of
such interim statements, year-end audit adjustments and the absence of
footnotes.  None of the Borrower or any of its Subsidiaries had as of
December 31, 2013 any material contingent liabilities, liabilities for taxes,
unusual forward or long-term commitments or unrealized or anticipated losses
from any unfavorable commitments not reflected in the financial statements
referred to above.

 

(b)        No Material Adverse Change.  Since December 31, 2013, there has not
been any event, development or circumstance that has had or could reasonably be
expected to have a material adverse effect on (i) the business, Portfolio
Investments and other assets, liabilities and financial condition of the
Borrower and its Subsidiaries taken as a whole (excluding in any case a decline
in the net asset value of the Borrower or a change in general market conditions
or values of the Portfolio Investments of the Borrower or any of its
Subsidiaries), or (ii) the validity or enforceability of any of the Loan
Documents or the rights or remedies of the Administrative Agent and the Lenders
thereunder.

 

SECTION 3.05.  Litigation.

 

(a)        Actions, Suits and Proceedings.  There are no actions, suits,
investigations or proceedings by or before any arbitrator or Governmental
Authority now pending against or, to the knowledge of the Borrower, threatened
against or affecting the Borrower or any of its Subsidiaries (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve this
Agreement or the Transactions.

 

SECTION 3.06.  Compliance with Laws and Agreements.  Each of the Borrower and
its Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.  None of the Obligors is
subject to any contract or other arrangement, the performance of which by them
could reasonably be expected to result in a Material Adverse Effect.

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 69 -

 

SECTION 3.07.  Sanctions and Anti-Corruption Laws.  The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and investment advisors with Anti-Corruption Laws and applicable
Sanctions in all material respects, and the Borrower, its Subsidiaries and to
the knowledge of the Borrower, their respective employees, officers, directors
and agents, are in compliance with Anti-Corruption Laws and applicable Sanctions
in all material respects.  None of the Borrower or any Subsidiary nor, to the
knowledge of the Borrower, any director, officer, manager or agent of the
Borrower or any Subsidiary is currently the subject of any Sanctions.

 

SECTION 3.08.   Taxes.  Each of the Borrower and its Subsidiaries has timely
filed or caused to be filed all material Tax returns and reports required to
have been filed and has paid or caused to be paid all material Taxes required to
have been paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which such Person has set aside on its books
adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.09.  ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 3.10.  Disclosure.  The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  None of the reports, financial statements,
certificates or other written information furnished by or on behalf of the
Borrower to the Lenders in connection with the negotiation of this Agreement and
the other Loan Documents or delivered hereunder or thereunder (as modified or
supplemented by other information so furnished) when taken as a whole contains
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided that, with respect to projected
financial information, other forward looking information relating to third
parties and information of a general economic or general industry nature, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.

 

SECTION 3.11.  Investment Company Act; Margin Regulations.

 

(a)        Status as Business Development Company.  The Borrower is an
“investment company” that has elected to be regulated as a “business development
company” within the meaning of the Investment Company Act and qualifies as a
RIC.

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 70 -

 

(b)        Compliance with Investment Company Act.  The business and other
activities of the Borrower and its Subsidiaries, including the making of the
Loans hereunder, the application of the proceeds and repayment thereof by the
Borrower and the consummation of the Transactions contemplated by the Loan
Documents do not result in a violation or breach in any material respect of the
provisions of the Investment Company Act or any rules, regulations or orders
issued by the Securities and Exchange Commission thereunder, in each case, that
are applicable to the Borrower and its Subsidiaries.

 

(c)        Investment Policies.  The Borrower is in compliance with all written
investment policies, restrictions and limitations for the Borrower delivered to
the Lenders prior to the Restatement Effective Date (the “Investment Policies”),
except to the extent that the failure to so comply could not reasonably be
expected to result in a Material Adverse Effect.

 

(d)       Use of Credit.  Neither the Borrower nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying Margin Stock, and no part of the proceeds of any extension of
credit hereunder will be used to buy or carry any Margin Stock.

 

SECTION 3.12.  Material Agreements and Liens.

 

(a)        Material Agreements.  Part A of Schedule II is a complete and correct
list of each credit agreement, loan agreement, indenture, note purchase
agreement, guarantee, letter of credit or other arrangement providing for or
otherwise relating to any Indebtedness or any extension of credit (or commitment
for any extension of credit) to, or guarantee by, the Borrower or any Obligor
outstanding on the Restatement Effective Date, and the aggregate principal or
face amount outstanding or that may become outstanding under each such
arrangement in each case as of the Restatement Effective Date is correctly
described in Part A of Schedule II.

 

(b)        Liens.  Part B of Schedule II is a complete and correct list of each
Lien securing Indebtedness of any Person outstanding on the Restatement
Effective Date covering any property of the Borrower or any Obligors, and the
aggregate Indebtedness secured (or that may be secured) by each such Lien and
the property covered by each such Lien is correctly described in Part B of
Schedule II.

 

SECTION 3.13.  Subsidiaries and Investments.

 

(a)        Subsidiaries.  Set forth in Part A of Schedule IV is a complete and
correct list of all of the Subsidiaries of the Borrower on the Restatement
Effective Date together with, for each such Subsidiary, (i) the jurisdiction of
organization of such Subsidiary, (ii) each Person holding ownership interests in
such Subsidiary, (iii) the nature of the ownership interests held by each such
Person and the percentage of ownership of such Subsidiary represented by such
ownership interests and (iv) whether

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 71 -

 

such Subsidiary is a Designated Subsidiary or an Excluded Asset.  Except as
disclosed in Part A of Schedule IV, (x) the Borrower owns, free and clear of
Liens (other than any lien permitted by Section 6.02 hereof), and has (and will
have) the unencumbered right to vote, all outstanding ownership interests in
each Person shown to be held by it in Part A of Schedule IV, (y) all of the
issued and outstanding capital stock of each such Person organized as a
corporation is validly issued, fully paid and nonassessable and (z) there are no
outstanding Equity Interests with respect to such Person.  Each Subsidiary
identified on said Part A of Schedule IV as a “Designated Subsidiary” qualifies
as such under the definition of “Designated Subsidiary” set forth in
Section 1.01.

 

(b)        Investments.  Set forth in Part B of Schedule IV is a complete and
correct list of all Investments (other than Investments of the types referred to
in clauses (b), (c) and (d) of Section 6.04) held by any of the Obligors in any
Person on the Restatement Effective Date and, for each such Investment, (x) the
identity of the Person or Persons holding such Investment and (y) the nature of
such Investment.  Except as disclosed in Part B of Schedule IV, each of the
Borrower and its Subsidiaries owns, free and clear of all Liens (other than
Liens created pursuant to the Security Documents), all such Investments.

 

SECTION 3.14.  Properties.

 

(a)        Title Generally.  Each of the Borrower and the other Obligors has
good title to, or valid leasehold interests in, all its real and personal
property material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.

 

(b)        Intellectual Property.  Each of the Borrower and its Subsidiaries
owns, or is licensed to use, all trademarks, tradenames, copyrights, patents and
other intellectual property material to its business, and the use thereof by the
Borrower and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 3.15.  Affiliate Agreements.  As of the Restatement Effective Date, the
Borrower has heretofore delivered (to the extent not otherwise publicly filed
with the Securities and Exchange Commission) to each of the Lenders true and
complete copies of each of the Affiliate Agreements (including any amendments,
supplements or waivers executed and delivered thereunder and, except in the case
of the CP Facility Documents and the JB Facility Documents, any schedules and
exhibits thereto).  As of the date of hereof, each of the Affiliate Agreements
is in full force and effect.

 

SECTION 3.16.  Security Documents.  The provisions of the Security Documents are
effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties a legal, valid and enforceable first priority Lien (subject to
Liens permitted by Section 6.02) on all right, title and interest of the
respective Obligors in the

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 72 -

 

Collateral described therein to secure the Secured Obligations, except for any
failure that would not constitute an Event of Default under Section 8.01(p). 
Except for filings completed prior to the Restatement Effective Date and as
contemplated hereby and by the Security Documents, no filing or other action
will be necessary to perfect such Liens to the extent required thereunder,
except for the failure to make any filing that would not constitute an Event of
Default under Section 7.01(p).

 

ARTICLE IV
CONDITIONS

 

SECTION 4.01.  Restatement Effective Date.  This Agreement (and the amendment
and restatement of the Existing Credit Facility to be effected hereby) shall
become effective on the date on which the Administrative Agent shall have
received each of the following documents, each of which shall be satisfactory to
the Administrative Agent (and to the extent specified below, to each Lender) in
form and substance (or such condition shall have been waived in accordance with
Section 9.02):

 

(a)        Executed Counterparts.  From each party hereto either (i) a
counterpart of this Agreement signed on behalf of such party or (ii) written
evidence satisfactory to the Administrative Agent (which may include telecopy or
electronic transmission of a signed signature page to this Agreement) that such
party has signed a counterpart of this Agreement.

 

(b)        Fees and Expenses.  The Administrative Agent shall have received
evidence of the payment by the Borrower of all fees payable to the Lenders on
the Restatement Effective Date that the Borrower has agreed to pay in connection
with this Agreement.  The Borrower shall have paid all reasonable expenses
(including the legal fees of Milbank, Tweed, Hadley & McCloy LLP) for which
invoices have been presented that the Borrower has agreed to pay in connection
with this Agreement.

 

(c)        Opinion of Counsel to the Obligors.  A favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Restatement
Effective Date) of Latham & Watkins LLP, New York counsel for the Obligors, in
form and substance reasonably satisfactory to the Administrative Agent and of
Venable LLP, Maryland counsel for the Borrower, in substantially the form of
Exhibit C, and in each case covering such other matters relating to the
Obligors, this Agreement or the Transactions as the Required Lenders shall
reasonably request (and the Borrower hereby instructs such counsel to deliver
such opinion to the Lenders and the Administrative Agent).

 

(d)       Opinion of Special New York Counsel to JPMCB.  An opinion, dated the
Restatement Effective Date, of Milbank, Tweed, Hadley & McCloy, LLP, special New
York counsel to JPMCB in substantially the form of Exhibit D (and JPMCB hereby
instructs such counsel to deliver such opinion to the Lenders).

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 73 -

 

(e)        Corporate Documents.  Such documents and certificates as the
Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of the Obligors, the authorization of
the Transactions and any other legal matters relating to the Obligors, this
Agreement or the Transactions, all in form and substance satisfactory to the
Administrative Agent and its counsel.

 

(f)        Officer’s Certificate.  A certificate, dated the Restatement
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
the lettered clauses of the first sentence of Section 4.02.

 

(g)        Liens.  Results of a recent lien search in each relevant jurisdiction
with respect to the Borrower and such search shall reveal no liens on any of the
assets of the Obligors except for liens permitted under Section 6.02.

 

(h)        Guarantee and Security Agreement Confirmation.  The Guarantee and
Security Agreement Confirmation, duly executed and delivered by each of the
parties to the Guarantee and Security Agreement.

 

(i)         Borrowing Base Certificate.  A Borrowing Base Certificate as of a
date not more than five days prior to the Restatement Effective Date.

 

(j)         Retiring Lenders.  Evidence that each Retiring Lender shall have, as
of the Restatement Effective Date, received repayment in full of its outstanding
Loans and all accrued and unpaid interest, facility fees, LC participation fees,
and any other amounts owing to such Retiring Lender under the Existing Credit
Facility.

 

(k)        Restatement Effective Date Adjustments.  Evidence that each
Continuing Lender shall have, as of the Restatement Effective Date, received
payment in full of all accrued and unpaid interest, facility fees and LC
participation fees owing to such Lender under the Existing Credit Facility and
the Borrowings and other adjustments to the Loans described in
Section 2.02(e) shall have occurred.

 

(l)         Valuation Policy.  A copy of the Valuation Policy.

 

(m)       Other Documents.  Such other documents as the Administrative Agent or
any Lender or special New York counsel to JPMCB may reasonably request.

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 74 -

 

SECTION 4.02.  Each Credit Event.  The obligation of each Lender to make any
Loan, and of the Issuing Bank to issue, amend, renew or extend any Letter of
Credit, is additionally subject to the satisfaction of the following conditions:

 

(a)        the representations and warranties of the Borrower set forth in this
Agreement and in the other Loan Documents shall be true and correct in all
material respects (or, in the case of the representations and warranties in
Sections 3.01 (first sentence with respect to the Obligors), 3.02, 3.04, 3.11
and 3.15 of this Agreement, and in Sections 2.01, 2.02 and 2.04 through 2.09 of
the Guarantee and Security Agreement, true and correct in all respects) on and
as of the date of such Loan or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, or, as to any such
representation or warranty that refers to a specific date, as of such specific
date;

 

(b)        at the time of and immediately after giving effect to such Loan or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing; and

 

(c)        either (i) the aggregate Covered Debt Amount (after giving effect to
such extension of credit) shall not exceed the Borrowing Base reflected on the
Borrowing Base Certificate most recently delivered to the Administrative Agent
or (ii) the Borrower shall have delivered an updated Borrowing Base Certificate
demonstrating that the Covered Debt Amount (after giving effect to such
extension of credit) shall not exceed the Borrowing Base after giving effect to
such extension of credit as well as any concurrent acquisitions of Portfolio
Investments or payment of outstanding Loans or Permitted Indebtedness or
Indebtedness incurred pursuant to Section 6.01(g) or Section 6.01(i).

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in the preceding
sentence.

 

ARTICLE V
AFFIRMATIVE COVENANTS

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or been terminated and all
LC Disbursements shall have been reimbursed, the Borrower covenants and agrees
with the Lenders that:

 

SECTION 5.01.  Financial Statements and Other Information.  The Borrower will
furnish to the Administrative Agent and each Lender:

 

(a)        within 90 days after the end of each fiscal year of the Borrower, the
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows of the Borrower and its Subsidiaries as of
the

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 75 -

 

end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by KPMG LLP or other
independent public accountants of recognized national standing to the effect
that such consolidated financial statements present fairly in all material
respects the financial condition and results of operations of the Borrower and
its Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied; provided that the requirements set forth in this clause (a) may be
fulfilled by providing to the Administrative Agent and the Lenders the report of
the Borrower to the SEC on Form 10-K for the applicable fiscal year;

 

(b)        within 45 days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower, the consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows of the
Borrower and its Subsidiaries as of the end of and for such fiscal quarter and
the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for (or, in the case of the balance sheet, as of
the end of) the corresponding period or periods of the previous fiscal year, all
certified by a Financial Officer of the Borrower as presenting fairly in all
material respects the financial condition and results of operations of the
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes; provided that the requirements set forth in this
clause (b) may be fulfilled by providing to the Lenders the report of the
Borrower to the SEC on Form 10-Q for the applicable quarterly period;

 

(c)        concurrently with any delivery of financial statements under
clause (a) or (b) of this Section, a certificate of a Financial Officer of the
Borrower (i) certifying as to whether the Borrower has knowledge that a Default
has occurred and, if a Default has occurred, specifying the details thereof and
any action taken or proposed to be taken with respect thereto, (ii) setting
forth reasonably detailed calculations demonstrating compliance with Sections
6.01, 6.02, 6.04, 6.05 and 6.07 and (iii) stating whether any change in GAAP as
applied by (or in the application of GAAP by) the Borrower has occurred since
the date of the audited financial statements referred to in Section 3.04 and, if
any such change has occurred, specifying the effect of such change on the
financial statements accompanying such certificate;

 

(d)       as soon as available and in any event not later than the last Business
Day of the calendar month following each monthly accounting period (ending on
the last day of each calendar month) of the Borrower, a Borrowing Base
Certificate as at the last day of such accounting period presenting the
Borrower’s computation (and including the rationale for any industry
reclassification) and including a certification of a Financial Officer as to
compliance with Section 6.03(d) and 6.04(d) during the period covered by such
Borrowing Base Certificate;

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------

 


 

- 76 -

 

(e)        promptly but no later than five Business Days after the Borrower
shall at any time have knowledge that there is a Borrowing Base Deficiency, a
Borrowing Base Certificate as at the date the Borrower has knowledge of such
Borrowing Base Deficiency indicating the amount of the Borrowing Base Deficiency
as at the date the Borrower obtained knowledge of such deficiency and the amount
of the Borrowing Base Deficiency as of the date not earlier than one Business
Day prior to the date the Borrowing Base Certificate is delivered pursuant to
this paragraph;

 

(f)        promptly upon receipt thereof, copies of all significant reports
submitted by the Borrower’s independent public accountants in connection with
each annual, interim or special audit or review of any type of the financial
statements or related internal control systems of the Borrower or any of its
Subsidiaries delivered by such accountants to the management or board of
directors of the Borrower;

 

(g)        promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by any of
the Obligors with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, as the case may be;

 

(h)        within 45 days after the end of the first three fiscal quarters of
each fiscal year of the Borrower and 90 days after the end of each fiscal year
of the Borrower, a schedule setting forth in reasonable detail with respect to
each Portfolio Investment where there has been a sale in the most recently
completed fiscal quarter, (i) the quantity sold of each Portfolio Investment,
(ii) the value assigned to each Portfolio Investment as of the prior quarter
end, (iii) the weighted average sale price of each Portfolio Investment, and
(iv) the variance between (ii) and (iii);

 

(i)         within 45 days after the end of the first three fiscal quarters of
each fiscal year of the Borrower and 90 days after the end of each fiscal year
of the Borrower, a schedule setting forth in reasonable detail with respect to
each Portfolio Investment, (i) the aggregate amount of all accrued paid-in-kind
interest for such Portfolio Investment during the most recently ended fiscal
quarter and (ii) the aggregate amount of all paid-in-kind interest collected
during the most recently ended fiscal quarter;

 

(j)         within 45 days after the end of the first three fiscal quarters of
each fiscal year of the Borrower and 90 days after the end of each fiscal year
of the Borrower, a schedule setting forth in reasonable detail with respect to
each Portfolio Investment, (i) the quantity held of each Portfolio Investment,
(ii) the value assigned to each Portfolio Investment as of the prior quarter
end, (iii) the value assigned to each Portfolio Investment as of the current
quarter end, and (iv) the variance between (ii) and (iii); and

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 77 -

 

(k)        promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any of its Subsidiaries, or compliance with the terms of this
Agreement and the other Loan Documents, as the Administrative Agent or any
Lender may reasonably request.

 

Notwithstanding anything in this Section 5.01 to the contrary, the Borrower
shall be deemed to have satisfied the requirements of this Section 5.01 (other
than Sections 5.01(c), (d) and (e)) if the reports, documents and other
information of the type otherwise so required are publicly available when
required to be filed on EDGAR at the www.sec.gov website or any successor
service provided by the Securities and Exchange Commission, provided notice of
such availability is provided to the Administrative Agent at or prior to the
time period required by this Section 5.01.

 

SECTION 5.02.  Notices of Material Events.  The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

 

(a)        the occurrence of any Default;

 

(b)        the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any of its Affiliates that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;

 

(c)        the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$50,000,000; and

 

(d)       any other development that results in, or could reasonably be expected
to result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

SECTION 5.03.  Existence; Conduct of Business.  The Borrower will, and will
cause each of its Subsidiaries to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 78 -

 

SECTION 5.04.  Payment of Obligations.  The Borrower will, and will cause each
of its Subsidiaries to, pay its obligations, including tax liabilities and
material contractual obligations, that, if not paid, could reasonably be
expected to result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

 

SECTION 5.05.  Maintenance of Properties; Insurance.  The Borrower will, and
will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.

 

SECTION 5.06.  Books and Records; Inspection Rights.   The Borrower will, and
will cause each of its Subsidiaries to, keep books of record and account in
accordance with GAAP.  The Borrower will, and will cause each other Obligor to,
permit any representatives designated by the Administrative Agent or any Lender,
upon reasonable prior notice, to visit and inspect its properties during
business hours, to examine and make extracts from its books and records
(including books and records maintained by it in its capacity as a “servicer” in
respect of Ares Capital CP, Ares Capital JB, or in a similar capacity with
respect to any other Designated Subsidiary, and any books, records and documents
held by the Custodian), and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested, in each case, to the extent such inspection or
requests for such information are reasonable and such information can be
provided or discussed without violation of law, rule, regulation or contract;
provided that the Borrower shall be entitled to have its representatives and
advisors present during any inspection of its books and records.

 

SECTION 5.07.  Compliance with Laws; Anti-Corruption; Sanctions.  The Borrower
will, and will cause each of its Subsidiaries to, comply with all laws, rules,
regulations, including the Investment Company Act, any applicable rules,
regulations or orders issued by the Securities and Exchange Commission
thereunder and orders of any other Governmental Authority applicable to it or
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.  The Borrower will maintain in effect and enforce policies and
procedures designed to ensure compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions in all material respects.

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 79 -

 

SECTION 5.08.  Certain Obligations Respecting Subsidiaries; Further Assurances.

 

(a)        Subsidiary Guarantors.  In the event that any Obligor shall form or
acquire any new Domestic Subsidiary (other than an Excluded Asset), the Borrower
will cause such new Subsidiary to become a “Subsidiary Guarantor” (and, thereby,
an “Obligor”) under a Guarantee Assumption Agreement and to deliver such proof
of corporate or other action, incumbency of officers, opinions of counsel and
other documents as is consistent with those delivered by the Borrower pursuant
to Section 4.01 upon the Restatement Effective Date or as the Administrative
Agent shall have requested.

 

(b)        Ownership of Subsidiaries.  The Borrower will, and will cause each of
its Subsidiaries to, take such action from time to time as shall be necessary to
ensure that each of its Subsidiaries is a wholly owned Subsidiary (other than
any Subsidiary that is an Excluded Asset).

 

(c)        Further Assurances.  The Borrower will, and will cause each of the
Subsidiary Guarantors to, take such action from time to time as shall reasonably
be requested by the Administrative Agent to effectuate the purposes and
objectives of this Agreement.  Without limiting the generality of the foregoing,
the Borrower will, and will cause each of the Subsidiary Guarantors to, take
such action from time to time (including filing appropriate Uniform Commercial
Code financing statements and executing and delivering such assignments,
security agreements and other instruments) as shall be reasonably requested by
the Administrative Agent

 

(i)         to create, in favor of the Collateral Agent for the benefit of the
Lenders (and any affiliate thereof that is a party to any Hedging Agreement
entered into with the Borrower) and the holders of any Other Secured
Indebtedness, perfected security interests and Liens in the Collateral; provided
that any such security interest or Lien shall be subject to the relevant
requirements of the Security Documents; provided further, that in the case of
any Collateral consisting of voting stock of any Controlled Foreign Corporation,
such security interest shall be limited to 65% of the issued and outstanding
voting stock of such Controlled Foreign Corporation,

 

(ii)        subject to Section 7.04 of the Security Agreement, to cause any bank
or securities intermediary (within the meaning of the Uniform Commercial Code)
to enter into such arrangements with the Collateral Agent as shall be
appropriate in order that the Collateral Agent has “control” over each bank
account or securities account of the Obligors (other than any thereof that are
maintained by the Obligors in their capacity as “servicer” for Ares Capital CP,
Ares Capital JB or any other Designated Subsidiary, or which hold solely money
or financial assets of Ares Capital CP, Ares Capital JB or any other Excluded
Asset), and in that connection, the Borrower agrees to cause all cash and other
proceeds of Portfolio Investments received by any Obligor to be promptly
deposited into such an account (or otherwise delivered to, or registered in the

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 80 -

 

name of, the Collateral Agent) and, until such deposit, delivery or registration
such cash and other proceeds shall be held in trust by the Borrower for and as
the property of the Collateral Agent and shall not be commingled with any other
funds or property of such Obligor or of any Designated Subsidiary or other
Person (including with any money or financial assets of any Obligor in its
capacity as “servicer” for Ares Capital CP, Ares Capital JB or any other
Excluded Asset, or any money or financial assets of any Excluded Asset).

 

(iii)       to cause its Designated Subsidiaries or any Excluded Asset that is a
Subsidiary, and any custodians or account banks and securities intermediaries
acting on their behalf, or trustee or representative acting for any Person
extending credit to any Designated Subsidiary or any such Excluded Asset, to
execute and deliver such intercreditor and other agreements, in form and
substance reasonably satisfactory to the Administrative Agent, as it shall
determine are necessary to confirm that none of such Designated Subsidiaries or
Excluded Assets or custodians claims any interest or Lien upon any property of
any Obligor and that any custodian that holds documentation on behalf of both
the Obligors and any Designated Subsidiary or such Excluded Asset will provide
access to such documentation consistent with the provisions of Section 5.06,

 

(iv)       in the case of any Portfolio Investment consisting of a Bank Loan
that does not constitute all of the credit extended to the underlying borrower
under the relevant underlying loan documents and an Excluded Asset holds any
interest in the loans or other extensions of credit under such loan documents,
(x) cause such Excluded Asset to be party to such underlying loan documents as a
“lender” having a direct interest (or a participation not acquired from an
Obligor) in such underlying loan documents and the extensions of credit
thereunder and (y) ensure that all amounts owing to such Obligor or Excluded
Asset by the underlying borrower or other obligated party are remitted by such
borrower or obligated party directly to separate accounts of such Obligor and
such Excluded Asset,

 

(v)        in the event that any Obligor is acting as an agent or administrative
agent under any loan documents with respect to any Bank Loan that does not
constitute all of the credit extended to the underlying borrower under the
relevant underlying loan documents, ensure that all funds held by such Obligor
in such capacity as agent or administrative agent is segregated from all other
funds of such Obligor and clearly identified as being held in an agency capacity
and

 

(vi)       cause all loan and other documents relating to any Portfolio
Investment to be held by (x) the Collateral Agent or (y) the Custodian pursuant
to the terms of the Custodian Agreement (or another custodian reasonably
satisfactory to the Administrative Agent), or pursuant to an appropriate
intercreditor agreement, so long as the Custodian (or custodian) has agreed to
grant access to such loan and other documents to the Administrative Agent and
the Lenders pursuant to an access or similar agreement between the Borrower and

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 81 -

 

such Custodian (or custodian) in form and substance reasonably satisfactory to
the Administrative Agent.

 

SECTION 5.09.  Use of Proceeds.  The Borrower will use the proceeds of the Loans
only for general corporate purposes of the Borrower in the ordinary course of
business, including in connection with the acquisition and funding (either
directly or through one or more wholly-owned Subsidiaries) of Portfolio
Investments; provided that neither the Administrative Agent nor any Lender shall
have any responsibility as to the use of any of such proceeds.  No part of the
proceeds of any Loan will be used in violation of applicable law or, directly or
indirectly, for the purpose, whether immediate, incidental or ultimate, of
buying or carrying any Margin Stock.  Margin Stock shall be purchased by the
Obligors only with the proceeds of Indebtedness not directly or indirectly
secured by Margin Stock (within the meaning of Regulation U), or with the
proceeds of equity capital of the Borrower.  Without limiting the foregoing, no
Obligor will directly or indirectly, use the proceeds of the Loans (A) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (C)  in any manner that
would result in the violation of any Sanctions applicable to any party hereto.

 

SECTION 5.10.  Status of RIC and BDC.  The Borrower shall at all times maintain
its status as a RIC under the Code, and as a “business development company”
under the Investment Company Act.

 

SECTION 5.11.  Investment and Valuation Policies.  The Borrower shall promptly
advise the Lenders and the Administrative Agent of any material change in either
its Investment Policies or Valuation Policy.

 

SECTION 5.12.  Portfolio Valuation and Diversification, Etc.

 

(a)        Industry Classification Groups.  For purposes of this Agreement, the
Borrower shall assign each Portfolio Investment to an Industry Classification
Group.  To the extent that any Portfolio Investment is not correlated with the
risks of other Portfolio Investments in an Industry Classification Group
established by Moody’s, such Portfolio Investment may be assigned by the
Borrower to an Industry Classification Group that is more closely correlated to
such Portfolio Investment.  In the absence of any correlation, the Borrower
shall be permitted, upon notice to the Administrative Agent and each Lender to
create up to three additional industry classification groups for purposes of
this Agreement.

 

(b)        Portfolio Valuation Etc.

 

(i)         Settlement Date Basis.  For purposes of this Agreement, all
determinations of whether an investment is to be included as a Portfolio
Investment shall be determined on a settlement-date basis (meaning that any

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 82 -

 

investment that has been purchased will not be treated as a Portfolio Investment
until such purchase has settled, and any Portfolio Investment which has been
sold will not be excluded as a Portfolio Investment until such sale has
settled), provided that no such investment shall be included as a Portfolio
Investment to the extent it has not been paid for in full.

 

(ii)        Determination of Values.  The Borrower will conduct reviews of the
value to be assigned to each of its Portfolio Investments as follows:

 

(A)       Quoted Investments—External Review.  With respect to Portfolio
Investments (including Cash Equivalents) for which market quotations are readily
available (“Quoted Investments”), the Borrower shall, not less frequently than
once each calendar week, determine the market value of such Portfolio
Investments which shall, in each case, be determined in accordance with one of
the following methodologies (as selected by the Borrower):

 

(w)       in the case of public and 144A securities, the average of the mean
prices as determined by two Approved Dealers selected by the Borrower,

 

(x)        in the case of bank loans, the mean price as determined by one
Approved Dealer or Approved Pricing Service selected by the Borrower,

 

(y)        in the case of any Portfolio Investment traded on an exchange, the
closing price for such Portfolio Investment most recently posted on such
exchange, and

 

(z)        in the case of any other Portfolio Investment, the fair value thereof
as determined by an Approved Pricing Service; and

 

(B)       Unquoted Investments- External Review.  With respect to Portfolio
Investments for which market quotations are not readily available (“Unquoted
Investments”), the Borrower shall value such Portfolio Investments quarterly in
a manner consistent with its “Net Asset Valuation Policy” (the “Valuation
Policy”), including valuation of at least 35% by value of all Unquoted
Investments using the assistance of an Approved Third Party Appraiser.

 

(C)       Internal Review.  The Borrower shall conduct an internal review of the
aggregate value of the Portfolio Investments included in the Borrowing Base, and
of the Borrowing Base, at least once each calendar week which shall take into
account any events of which the Borrower has knowledge that materially affects
the aggregate value of the Portfolio

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 83 -

 

Investments included in the Borrowing Base or the Borrowing Base.  If, based
upon such weekly internal review, the Borrower determines that a Borrowing Base
Deficiency exists, then the Borrower shall, within five Business Days as
provided in Section 5.01(c), deliver a Borrowing Base Certificate reflecting the
new amount of the Borrowing Base and shall take the actions, and make the
payments and prepayments (and provide cover for Letters of Credit), all as more
specifically set forth in Section 2.09(c).

 

(D)       Failure to Determine Values.  If the Borrower shall fail to determine
the value of any Portfolio Investment as at any date pursuant to the
requirements of the foregoing sub-clauses (A) through (C),  the “Value” of such
Portfolio Investment as at such date shall be deemed to be zero;

 

provided that, in no event shall any Portfolio Investment be valued pursuant to
the foregoing requirements less frequently than annually.

 

(iii)       Scheduled Testing of Values.

 

(A)       Each April 30, July 31, October 31 and February 28 of each calendar
year, commencing as of April 30, 2013 (each a “Valuation Testing Date”), the
Administrative Agent through an independent valuation provider selected by the
Administrative Agent (the “Independent Valuation Provider”) will test the values
determined pursuant to Section 5.12(b)(ii) above of those Portfolio Investments
included in the Borrowing Base selected by the Administrative Agent; provided,
that the aggregate fair value of such Portfolio Investments tested on any
Valuation Testing Date will be approximately equal to the Tested Amount (as
defined below).

 

(B)       For purposes of this Agreement, the “Tested Amount” shall be equal to
the greater of: (i) an amount equal to (y) 125% of the Covered Debt Amount (as
of the applicable Valuation Testing Date) minus (z) the sum of the values of all
Quoted Investments included in the Borrowing Base (as of the applicable
Valuation Testing Date) and (ii) 10% of the aggregate value of all Unquoted
Investments included in the Borrowing Base; provided, however, in no event shall
more than 25% (or, if clause (ii) applies, 10%, or as near thereto as reasonably
practicable) of the aggregate value of the Unquoted Investments in the Borrowing
Base be tested by the Independent Valuation Provider in respect of any
applicable Valuation Testing Date.

 

(C)       With respect to any Portfolio Investment, if the value of such
Portfolio Investment determined pursuant to Section 5.12(b)(ii) is not more than
the lesser of (1) five (5) points more than the midpoint of the

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 84 -

 

valuation range (expressed as a percent of par) provided by the Independent
Valuation Provider (provided that the value of such Portfolio Investment is
customarily quoted as a percentage of par) and (2) 110% of the midpoint of the
valuation range provided by the Independent Valuation Provider , then the value
for such Portfolio Investment determined in accordance with
Section 5.12(b)(ii) shall be used as the “Value” for purposes of this
Agreement.  If the value of any Portfolio Investment determined pursuant to
Section 5.12(b)(ii) is more than the lesser of the values set forth in clause
(C)(1) and (2) (to the extent applicable), then for such Portfolio Investment,
the “Value” for purposes of this Agreement shall be the lesser of (x) the
highest value of the valuation range provided by the Independent Valuation
Provider, (y) five (5) points more than the midpoint of the valuation range
(expressed as a percent of par) provided by the Independent Valuation Provider
(provided that the value of such Portfolio Investment is customarily quoted as a
percentage of par) and (z) 110% of the midpoint of the valuation range provided
by the Independent Valuation Provider.  For the avoidance of doubt, any values
determined by the Independent Valuation Provider pursuant to this
Section 5.12(b)(iii) or Section 5.12(b)(iv) shall be used solely for purposes of
determining the “Value” of a Portfolio Investment under this Agreement and shall
not be deemed to be the fair value of such asset as required under ASC 820 and
the Investment Company Act.

 

(iv)       Supplemental Testing of Values.

 

(A)       Notwithstanding the foregoing, the Administrative Agent, individually
or at the request of the Required Lenders, shall at any time have the right to
request, in its reasonable discretion, any Portfolio Investment included in the
Borrowing Base with a value determined pursuant to Section 5.12(b)(ii) to be
independently tested by the Independent Valuation Provider.  There shall be no
limit on the number of such tests that may be requested by the Administrative
Agent in its reasonable discretion.  If (x) the value determined pursuant to
Section 5.12(b)(ii) is less than the value determined by the Independent
Valuation Provider, then the value determined pursuant to
Section 5.12(b)(ii) shall be used as the “Value” for purposes of this Agreement
and (y) if the value determined pursuant to Section 5.12(b)(ii) is greater than
the value determined by the Independent Valuation Provider and the difference
between such values is: (1) less than 5% of the value determined pursuant to
Section 5.12(b)(ii), then the value determined pursuant to
Section 5.12(b)(ii) shall be used as the “Value” for purposes of this Agreement;
(2) between 5% and 20% of the value determined pursuant to Section 5.12(b)(ii),
then the “Value” of such Portfolio Investment for purposes of this Agreement
shall be the average of the value determined pursuant to Section 5.12(b)(ii) and
the value determined by such Independent Valuation Provider; and (3) greater
than 20% of the value determined

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 85 -

 

pursuant to Section 5.12(b)(ii), then the Borrower and the Administrative Agent
shall retain an additional third-party appraiser and the “Value” of such
Portfolio Investment for purposes of this Agreement shall be the average of the
three valuations (with the Independent Valuation Provider’s value to be used as
the “Value” until the third value is obtained).

 

(B)       The Value of any Portfolio Investment for which the Independent
Valuation Provider’s value is used shall be the midpoint of the range (if any)
determined by the Independent Valuation Provider.  The Independent Valuation
Provider shall apply a recognized valuation methodology that is commonly
accepted by the business development company industry for valuing Portfolio
Investments of the type being valued and held by the Obligors.

 

(C)       All valuations shall be on a settlement date basis.  For the avoidance
of doubt, the Value of any Portfolio Investment determined in accordance with
this Section 5.12 shall be the Value of such Portfolio Investment for purposes
of this Agreement until a new Value for such Portfolio Investment is
subsequently determined in good faith in accordance with this Section 5.12.

 

(D)       The documented out-of-pocket costs of any valuation reasonably
incurred by the Administrative Agent under this Section 5.12 shall be at the
expense of the Borrower.

 

(E)       In addition, the values determined by the Independent Valuation
Provider shall be deemed to be “Information” hereunder and subject to
Section 9.13 hereof.

 

(c)        Investment Company Diversification Requirements.  The Borrower will,
and will cause its Subsidiaries (other than Subsidiaries that are exempt from
the Investment Company Act) at all times to (i) comply in all material respects
with the portfolio diversification and similar requirements set forth in the
Investment Company Act applicable to business development companies and
(ii) subject to applicable grace periods set forth in the Code, comply with the
portfolio diversification and similar requirements set forth in the Code
applicable to RIC’s.

 

SECTION 5.13.  Calculation of Borrowing Base.  For purposes of this Agreement,
the “Borrowing Base” shall be determined, as at any date of determination, as
the sum of the Advance Rates of the Value of each Portfolio Investment, provided
that:

 

(a)        the Advance Rate applicable to that portion of the aggregate Value of
the Portfolio Investments of all issuers in a consolidated group of corporations
or other entities in accordance with GAAP exceeding 6% of the aggregate Value of
all Portfolio Investments in the Collateral Pool as of the end of the most
recent quarter, shall be 50% of the otherwise applicable Advance Rate.

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 86 -

 

(b)        the Advance Rate applicable to that portion of the aggregate Value of
the Portfolio Investments of all issuers in a consolidated group of corporations
or other entities in accordance with GAAP exceeding 12% of the aggregate Value
of all Portfolio Investments in the Collateral Pool as of the end of the most
recent quarter shall be 0%.

 

(c)        the Advance Rate applicable to that portion of the aggregate Value of
the Portfolio Investments in any single Industry Classification Group that
exceeds 25% of the aggregate Value of all Portfolio Investments in the
Collateral Pool as of the end of the most recent quarter shall be 0%.

 

(d)       the Advance Rate applicable to that portion of the aggregate Value of
the Borrower’s investments in Non-Core Investments shall be 0% to the extent
necessary so that no more than 20% of the Borrowing Base is attributable to such
investments.

 

(e)        the Advance Rate applicable to the Borrower’s investments in any
Excluded Asset shall be 0%.

 

(f)        the Advance Rate applicable to that portion of the aggregate Value of
the Borrower’s investments in Lien Restricted Investments and Pledge LLC shall
be 0% to the extent necessary so that no more than 2% of the Borrowing Base is
attributable to such investments.

 

No Portfolio Investment may be included in the Borrowing Base until such time as
such Portfolio Investment has been Delivered (as defined in the Guarantee and
Security Agreement) to the Collateral Agent, and then only for so long as such
Portfolio Investment continues to be Delivered as contemplated therein; provided
that in the case of any Portfolio Investment in which the Collateral Agent has a
first-priority perfected security interest pursuant to a valid Uniform
Commercial Code filing (and for which no other method of perfection with a
higher priority is possible), such Portfolio Investment may be included in the
Borrowing Base so long as all remaining actions to complete “Delivery” are
satisfied within 7 days of such inclusion.  Voting stock of any Controlled
Foreign Corporation in excess of 65% of the issued and outstanding voting stock
of such Controlled Foreign Corporation shall not be included as a Portfolio
Investment for purposes of calculating the Borrowing Base.

 

The Borrower shall from time to time deliver a Borrowing Base Certificate to the
Administrative Agent and each Lender as provided in Sections 4.01(i), 5.01(d),
5.01(e) and 6.05(d).

 

For the avoidance of doubt, to avoid double-counting of excess concentrations,
any Advance Rate reductions set forth under this Section 5.13 shall be without
duplication of any other such Advance Rate reductions.

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 87 -

 

As used herein, the following terms have the following meanings:

 

“Advance Rate” means, as to any Portfolio Investment and subject to adjustment
as provided in Section 5.13(a) through (f), the following percentages with
respect to such Portfolio Investment:

 

Portfolio Investment

 

Quoted

 

Unquoted

 

 

 

 

 

Cash, Cash Equivalents and

 

 

 

 

Short-Term U.S. Government Securities

 

100%

 

n.a.

Long-Term U.S. Government Securities

 

95%

 

n.a.

Performing First Lien Bank Loans

 

85%

 

75%

Performing Last Out First Lien Bank Loans

 

80%

 

70%

Performing Second Lien Bank Loans

 

75%

 

65%

Performing Cash Pay High Yield Securities

 

70%

 

60%

Performing Cash Pay Mezzanine Investments

 

65%

 

55%

Performing Non-Cash Pay High Yield Securities

 

60%

 

50%

Performing Non-Cash Pay Mezzanine Investments

 

55%

 

45%

Non-Performing First Lien Bank Loans

 

45%

 

45%

Non-Performing Last Out First Lien Bank Loans

 

40%

 

35%

Non-Performing Second Lien Bank Loans

 

40%

 

30%

Non-Performing High Yield Securities

 

30%

 

30%

Non-Performing Mezzanine Investments

 

30%

 

25%

Performing Common Equity*

 

30%

 

20%

Non-Performing Common Equity

 

0%

 

0%

 

* To include investment in Pledge LLC so long as (A) there are no greater
restrictions or limitations in any material respect on the ability of the
Borrower to liquidate Pledge LLC or the investments therein (including any
material redemption restrictions or penalties) and use the proceeds thereof than
would be applicable if each investment held by Pledge LLC was held directly as a
Portfolio Investment by the Borrower and (B) there is no leverage employed in
Pledge LLC.

 

“Bank Loans” means debt obligations (including, without limitation, term loans,
revolving loans, debtor-in-possession financings, the funded and unfunded
portion of revolving credit lines and letter of credit facilities and other
similar loans and investments including interim loans and senior subordinated
loans) which are generally under a loan or credit facility.

 

“Capital Stock” of any Person means any and all shares of corporate stock
(however designated) of, and any and all other equity interests and
participations representing ownership interests (including membership interests
and limited liability company interests) in, such Person.

 

“Cash” has the meaning assigned to such term in Section 1.01 of the Credit
Agreement.

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 88 -

 

“Cash Equivalents” has the meaning assigned to such term in Section 1.01 of this
Agreement.

 

“Cash Pay Bank Loans” means First Lien Bank Loans and Second Lien Bank Loans as
to which, at the time of determination, all of the interest on which is payable
not less frequently than quarterly and for which not less than 2/3rds of the
interest (including accretions and “pay-in-kind” interest) for the current
monthly or quarterly period (as applicable) is payable in cash.

 

“CDO Securities” means debt securities, equity securities or composite or
combination securities (i.e. securities consisting of a combination of debt and
equity securities that are issued in effect as a unit), including synthetic
securities that provide synthetic credit exposure to debt securities, equity
securities or composite or combination securities, that entitle the holders
thereof to receive payments that (i) depend on the cash flow from a portfolio
consisting primarily of ownership interests in debt securities, corporate loans
or asset-backed securities or (ii) are subject to losses owing to credit events
(howsoever defined) under credit derivative transactions with respect to debt
securities, corporate loans or asset-backed securities.

 

“First Lien Bank Loan” means a Bank Loan that is entitled to the benefit of a
first lien and first priority perfected security interest (subject to any
Permitted Prior Working Capital Lien and other customary encumbrances) on a
substantial portion of the assets of the respective borrower and guarantors
obligated in respect thereof.

 

“High Yield Securities” means debt Securities and Preferred Stock, in each case
(a) issued by public or private issuers, (b) issued pursuant to an effective
registration statement or pursuant to Rule 144A under the Securities Act (or any
successor provision thereunder) and (c) that are not Cash Equivalents, Mezzanine
Investments or Bank Loans.

 

“Last Out First Lien Bank Loan” means a Bank Loan that is a First Lien Bank
Loan, a portion of which is, in effect, subject to debt subordination and
superpriority rights of other lenders following an event of default (such
portion, a “last out” portion).  An Obligor’s investment in the last out portion
shall be treated as a Last Out First Lien Bank Loan for purposes of determining
the applicable Advance Rate for such Portfolio Investment under this Agreement. 
For the avoidance of doubt, an Obligor’s investment in the portion of such Bank
Loan that is not the last out portion shall be treated as a First Lien Bank Loan
for purposes of determining the applicable Advance Rate for such Portfolio
Investment under this Agreement.

 

“Long-Term U.S. Government Securities” means U.S. Government Securities maturing
more than one month from the applicable date of determination.

 

“Mezzanine Investments” means debt Securities (including convertible debt
Securities (other than the “in-the-money” equity component thereof)) and
Preferred Stock in each case (a) issued by public or private issuers, (b) issued
without registration

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 89 -

 

under the Securities Act, (c) not issued pursuant to Rule 144A under the
Securities Act (or any successor provision thereunder), (d) that are not Cash
Equivalents and (e) contractually subordinated in right of payment to other debt
of the same issuer.

 

“Non-Core Investments” means, collectively, Portfolio Investments in common
equity, warrants, Non-Performing Bank Loans, Non-Performing High Yield
Securities, Non-Performing Mezzanine Investments, Performing Non-Cash Pay High
Yield Securities, and Performing Non-Cash Pay Mezzanine Investments.

 

“Non-Performing Common Equity” means Capital Stock (other than Preferred Stock)
and warrants of an issuer having any debt outstanding that is non-Performing.

 

“Non-Performing First Lien Bank Loans” means First Lien Bank Loans other than
Performing First Lien Bank Loans.

 

“Non-Performing High Yield Securities” means High Yield Securities other than
Performing High Yield Securities.

 

“Non-Performing Bank Loans” means, collectively, Non-Performing First Lien Bank
Loans, Non-Performing Last Out First Lien Bank Loans and Non-Performing Second
Lien Bank Loans.

 

“Non-Performing Last Out First Lien Bank Loans” means Last Out First Lien Bank
Loans other than Performing Last Out First Lien Bank Loans.

 

“Non-Performing Mezzanine Investments” means Mezzanine Investments other than
Performing Mezzanine Investments.

 

“Non-Performing Second Lien Bank Loans” means Second Lien Bank Loans other than
Performing Second Lien Bank Loans.

 

“Performing” means (a) with respect to any Portfolio Investment that is debt,
the issuer of such Portfolio Investment is not in default of any payment
obligations in respect thereof, after the expiration of any applicable grace
period and (b) with respect to any Portfolio Investment that is Preferred Stock,
the issuer of such Portfolio Investment has not failed to meet any scheduled
redemption obligations or to pay its latest declared cash dividend, after the
expiration of any applicable grace period.

 

“Performing Cash Pay High Yield Securities” means High Yield Securities (a) as
to which, at the time of determination, not less than 2/3rds of the interest
(including accretions and “pay-in-kind” interest) for the current monthly,
quarterly, semi-annual or annual period (as applicable) is payable in cash and
(b) which are Performing.

 

“Performing Cash Pay Mezzanine Investments” means Mezzanine Investments (a) as
to which, at the time of determination, not less than 2/3rds of the

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 90 -

 

interest (including accretions and “pay-in-kind” interest) for the current
monthly, quarterly, semi-annual or annual period (as applicable) is payable in
cash and (b) which are Performing.

 

“Performing Common Equity” means Capital Stock (other than Preferred Stock) and
warrants of an issuer all of whose outstanding debt is Performing.

 

“Performing First Lien Bank Loans” means First Lien Bank Loans which are Cash
Pay Bank Loans and are Performing.

 

“Performing Non-Cash Pay High Yield Securities” means Performing High Yield
Securities other than Performing Cash Pay High Yield Securities.

 

“Performing Non-Cash Pay Mezzanine Investments” means Performing Mezzanine
Investments other than Performing Cash Pay Mezzanine Investments.

 

“Performing Second Lien Bank Loans” means Second Lien Bank Loans which are Cash
Pay Bank Loans and are Performing.

 

“Permitted Prior Working Capital Lien” means, with respect to any borrower under
a Bank Loan, a security interest to secure a revolving facility for such
borrower and any of its subsidiaries; provided that (i) such Bank Loan has a
second priority lien on the collateral that is subject to the first priority
lien of such revolving facility (or a pari passu lien on such collateral where
the revolving facility has a super-priority right of payment), (ii) such
revolving facility is not secured by any other assets (other than a pari passu
lien or a second priority lien, subject to the first priority lien of the Bank
Loan) and does not benefit from any standstill rights or other agreements (other
than customary rights) with respect to any other assets and (iii) the maximum
principal amount of such revolving facility is not greater than 15% of the
aggregate enterprise value (as determined as of the end of each quarter using
the most recent quarterly valuation determined in accordance with the Valuation
Policy) of the borrower under such Bank Loan.

 

“Pledge LLC” means Allied Asset Holdings LLC, a Delaware limited liability
company.

 

“Preferred Stock,” as applied to the Capital Stock of any Person, means Capital
Stock of such Person of any class or classes (however designated) that ranks
prior, as to the payment of dividends or as to the distribution of assets upon
any voluntary or involuntary liquidation, dissolution or winding up of such
Person, to any shares (or other interests) of other Capital Stock of such
Person, and shall include, without limitation, cumulative preferred,
non-cumulative preferred, participating preferred and convertible preferred
Capital Stock.

 

“Second Lien Bank Loan” means a Bank Loan that is entitled to the benefit of a
second lien and second priority perfected security interest (subject to

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 91 -

 

customary encumbrances) on a substantial portion of the assets of the respective
borrower and guarantors obligated in respect thereof.

 

“Securities” means common and preferred stock, units and participations, member
interests in limited liability companies, partnership interests in partnerships,
notes, bonds, debentures, trust receipts and other obligations, instruments or
evidences of indebtedness, including debt instruments of public and private
issuers and tax-exempt securities (including warrants, rights, put and call
options and other options relating thereto, representing rights, or any
combination thereof) and other property or interests commonly regarded as
securities or any form of interest or participation therein, but not including
Bank Loans.

 

“Securities Act” means the United States Securities Act of 1933, as amended.

 

“Short-Term U.S. Government Securities” means U.S. Government Securities
maturing within one month of the applicable date of determination.

 

“SSLF” means the Senior Secured Loan Fund LLC.

 

“U.S. Government Securities” has the meaning assigned to such term in
Section 1.01 of this Agreement.

 

“Value” means with respect to any Portfolio Investment, the most recent value as
determined pursuant to Section 5.12.

 

ARTICLE VI
NEGATIVE COVENANTS

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:

 

SECTION 6.01.  Indebtedness.  The Borrower will not, nor will it permit any
other Obligor to, create, incur, assume or permit to exist any Indebtedness,
except:

 

(a)        Indebtedness created hereunder or under any other Loan Document;

 

(b)        Permitted Indebtedness and Special Longer Term Unsecured Indebtedness
in an aggregate amount that, in each case, taken together with Indebtedness
permitted under clauses (a), (g) and (i) of this Section 6.01 (1) does not
exceed the amount required to comply with the provisions of Section 6.07(b) and,
(2) will not result in the Covered Debt Amount exceeding the Borrowing Base, so
long as no Default or Event of Default shall have occurred or be continuing
after giving effect to the incurrence of such Permitted Indebtedness or

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 92 -

 

Special Longer Term Unsecured Indebtedness; provided that in no event shall the
aggregate amount of all such Special Longer Term Unsecured Indebtedness taken
together with all Shorter Term Unsecured Indebtedness exceed $1,000,000,000 at
any one time outstanding; provided further, that for purposes of compliance with
clause (2) hereof only the portion of Special Longer Term Unsecured Indebtedness
consisting of Excess Special Longer Term Unsecured Indebtedness shall be
included in the calculation of the Covered Debt Amount.

 

(c)        Other Permitted Indebtedness;

 

(d)       Indebtedness of the Borrower to or from any other Obligor or
Indebtedness of an Obligor to or from another Obligor;

 

(e)        repurchase obligations arising in the ordinary course of business
with respect to U.S. Government Securities;

 

(f)        obligations payable to clearing agencies, brokers or dealers in
connection with the purchase or sale of securities in the ordinary course of
business;

 

(g)        other Indebtedness in an aggregate amount not exceeding the
Additional Debt Amount at any one time outstanding and that, taken together with
Indebtedness permitted under clauses (a), (b) and (i) of this Section 6.01
(1) does not exceed the amount required to comply with the provisions of
Section 6.07(b) and (2) will not result in the Covered Debt Amount exceeding the
Borrowing Base, so long as no Default or Event of Default shall have occurred or
be continuing after giving effect to the incurrence of such other indebtedness;

 

(h)        obligations (including Guarantees) in respect of Standard
Securitization Undertakings; and

 

(i)         at any time, Shorter Term Unsecured Indebtedness in an aggregate
principal amount not exceeding $500,000,000 at any one time outstanding that,
taken together with Indebtedness permitted under clauses (a), (b) and (g) of
this Section 6.01  (1) does not exceed the amount required to comply with the
provisions of Section 6.07(b), and (2) will not result in the Covered Debt
Amount exceeding the Borrowing Base, so long as no Default or Event of Default
shall have occurred or be continuing after giving effect to the incurrence of
such Shorter Term Unsecured Indebtedness; provided that in no event shall the
aggregate amount of all such Shorter Term Unsecured Indebtedness taken together
with all Special Longer Term Unsecured Indebtedness exceed $1,000,000,000 at any
one time outstanding.

 

SECTION 6.02.  Liens.  The Borrower will not, nor will it permit any other
Obligor to, create, incur, assume or permit to exist any Lien on any property or
asset now owned or hereafter acquired by it, or assign or sell any income or
revenues

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 93 -

 

(including accounts receivable) or rights in respect of any thereof (which, for
the avoidance of doubt, shall not include participations in Investments to the
extent that the portion of such Investment represented by such participation is
not treated as a Portfolio Investment), except:

 

(a)        any Lien on any property or asset of the Borrower existing on the
Restatement Effective Date and set forth in Part B of Schedule II, provided that
(i) no such Lien shall extend to any other property or asset of the Borrower or
any Subsidiary Guarantors and (ii) any such Lien shall secure only those
obligations which it secures on the Restatement Effective Date and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;

 

(b)        Liens created pursuant to the Security Documents;

 

(c)        Liens on Special Equity Interests included in the Portfolio
Investments but only to the extent securing obligations in the manner provided
in the definition of “Special Equity Interests” in Section 1.01;

 

(d)       Liens securing Indebtedness or other obligations in an aggregate
principal amount not exceeding the Additional Debt Amount at any one time
outstanding (which may cover Portfolio Investments, but only to the extent
released from the Lien in favor of the Collateral Agent in accordance with the
requirements of Section 10.03 of the Guarantee and Security Agreement), so long
as at the time thereof the aggregate amount of Indebtedness permitted under
clauses (a), (b) and (g) of Section 6.01 does not exceed the lesser of (i) the
Borrowing Base and (ii) the amount required to comply with the provisions of
Section 6.07(b);

 

(e)        Liens on an Obligor’s direct ownership interests in Excluded Assets
(“Excluded Asset Liens”) but only to the extent that at the time any such Lien
is incurred, no more than 25% of the Value of all Obligors’ direct ownership
interests in all Excluded Assets (calculated as of the most recently delivered
financial statements) have become subject to an Excluded Asset Lien or have been
transferred pursuant to Section 6.03(e); and

 

(f)        Permitted Liens.

 

SECTION 6.03.  Fundamental Changes and Dispositions of Assets.  The Borrower
will not, nor will it permit any other Obligor to, enter into any transaction of
merger or consolidation or amalgamation, or liquidate, wind up or dissolve
itself (or suffer any liquidation or dissolution).  The Borrower will not, nor
will it permit any other Obligor to, acquire any business or property from, or
capital stock of, or be a party to any acquisition of, any Person, except for
purchases or acquisitions of Portfolio Investments and other assets in the
normal course of the day-to-day business activities of the Borrower and its
Subsidiaries and not in violation of the terms and conditions of this Agreement
or any other Loan Document.  The Borrower will not, nor will it permit any

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 94 -

 

other Obligor to, convey, sell, lease, transfer or otherwise dispose of, in one
transaction or a series of transactions, any part of its assets, whether now
owned or hereafter acquired, but excluding (x) assets sold or disposed of in the
ordinary course of business (including to make expenditures of cash in the
normal course of the day-to-day business activities of the Borrower and its
Subsidiaries) (other than the transfer of Portfolio Investments to Excluded
Assets), (y) subject to the provisions of clause (d) below, Portfolio
Investments (to the extent not otherwise included in clause (x) of this Section)
and (z) subject to the provisions of clause (e) below, any Obligor’s ownership
interest in any Excluded Asset.

 

Notwithstanding the foregoing provisions of this Section:

 

(a)        any Subsidiary Guarantor of the Borrower may be merged or
consolidated with or into the Borrower or any other Subsidiary Guarantor;
provided that if any such transaction shall be between a Subsidiary Guarantor
and a wholly owned Subsidiary Guarantor, the wholly owned Subsidiary Guarantor
shall be the continuing or surviving corporation;

 

(b)        any Obligor may sell, lease, transfer or otherwise dispose of any or
all of its assets (upon voluntary liquidation or otherwise) to the Borrower or
any wholly owned Subsidiary Guarantor of the Borrower;

 

(c)        the capital stock of any Subsidiary of the Borrower may be sold,
transferred or otherwise disposed of to the Borrower or any wholly owned
Subsidiary Guarantor of the Borrower;

 

(d)       the Obligors may sell, transfer or otherwise dispose of Portfolio
Investments (other than direct ownership interests in Excluded Assets) to an
Excluded Asset so long as (i) after giving effect to such sale, transfer or
disposition (and any concurrent acquisitions of Portfolio Investments or payment
of outstanding Loans) the Covered Debt Amount does not exceed the Borrowing Base
and (ii) either (x) the amount of any excess availability under the Borrowing
Base immediately prior to such sale, transfer or disposition is not diminished
as a result of such release or (y) the Borrowing Base immediately after giving
effect to such sale, transfer or disposition is at least 110% of the Covered
Debt Amount;

 

(e)        the Obligors may sell, transfer or otherwise dispose of direct
ownership interests in any Excluded Asset to any Subsidiary that is not an
Obligor, if after giving effect to such sale, transfer or other disposition, no
more than 25% of the Value of all Obligors’ direct ownership interests in all
Excluded Assets (calculated as of the date of the most recently delivered
financial statements on or prior to the date of such sale, transfer or other
disposition) are subject to Excluded Asset Liens or have been sold, transferred
or otherwise disposed of to a Subsidiary that is not an Obligor pursuant to this
clause (e); provided that, notwithstanding that a transfer may violate such 25%
limitation,

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 95 -

 

such transfer shall nevertheless be permitted if it is required by law, rule,
regulation or interpretive position of the Securities and Exchange Commission;

 

(f)        the Borrower may merge or consolidate with any other Person so long
as (i) the Borrower is the continuing or surviving entity in such transaction
and (ii) at the time thereof and after giving effect thereto, no Default shall
have occurred or be continuing;

 

(g)        the Borrower or the other Obligors may dissolve or liquidate any
Subsidiary that does not own, legally or beneficially, assets (including,
without limitation, Portfolio Investments) which in aggregate have a value of
$1,000,000 or more at such time of dissolution or liquidation; and

 

(h)        the Borrower and the other Obligors may sell, lease, transfer or
otherwise dispose of equipment or other property or assets that do not consist
of Portfolio Investments so long as the aggregate amount of all such sales,
leases, transfer and dispositions does not exceed $25,000,000 in any fiscal
year.

 

SECTION 6.04.  Investments.  The Borrower will not, nor will it permit any other
Obligor to, acquire, make or enter into, or hold, any Investments except:

 

(a)        operating deposit accounts with banks;

 

(b)        Investments by the Borrower and the Subsidiary Guarantors in the
Borrower and the Subsidiary Guarantors;

 

(c)        Hedging Agreements entered into in the ordinary course of any
Obligor’s financial planning and not for speculative purposes;

 

(d)       Portfolio Investments by the Borrower and its Subsidiaries (including
investments in Excluded Assets) to the extent such Portfolio Investments are
permitted under the Investment Company Act and the Borrower’s Investment
Policies; provided that, if such Portfolio Investment is not included in the
Collateral Pool, then (i) after giving effect to such Portfolio Investment (and
any concurrent acquisitions of Portfolio Investments in the Collateral Pool or
payment of outstanding Loans), the Covered Debt Amount does not exceed the
Borrowing Base and (ii) either (x) the amount of any excess availability under
the Borrowing Base immediately prior to such Portfolio Investment is not
diminished as a result of such Portfolio Investment or (y) the Borrowing Base
immediately after giving effect to such Portfolio Investment is at least 110% of
the Covered Debt Amount; and

 

(e)        additional Investments up to but not exceeding $75,000,000 in the
aggregate at any time outstanding.

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 96 -

 

For purposes of clause (e) of this Section, the aggregate amount of an
Investment at any time shall be deemed to be equal to (A) the aggregate amount
of cash, together with the aggregate fair value of property, loaned, advanced,
contributed, transferred or otherwise invested that gives rise to such
Investment (calculated at the time such Investment is made) minus (B) the
aggregate amount of dividends, distributions or other payments received in cash
in respect of such Investment, provided that in no event shall the aggregate
amount of such Investment be deemed to be less than zero; the amount of an
Investment shall not in any event be reduced by reason of any write-off of such
Investment nor increased by any increase in the amount of earnings retained in
the Person in which such Investment is made that have not been dividended,
distributed or otherwise paid out.

 

SECTION 6.05.  Restricted Payments.  The Borrower will not, nor will it permit
any other Obligor to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except that the Borrower may declare and
pay:

 

(a)        dividends with respect to the capital stock of the Borrower to the
extent payable in additional shares of the Borrower’s common stock;

 

(b)        dividends and distributions in either case in cash or other property
(excluding for this purpose the Borrower’s common stock) in any taxable year of
the Borrower in amounts not to exceed the amount that is estimated in good faith
by the Borrower to be required to (i) reduce to zero for such taxable year or
for the previous taxable year, its investment company taxable income (within the
meaning of section 852(b)(2) of the Code), and reduce to zero the tax imposed by
section 852(b)(3) of the Code, and (ii) avoid federal excise taxes for such
taxable year (or for the previous taxable year) imposed by section 4982 of the
Code;

 

(c)        dividends and distributions in each case in cash or other property
(excluding for this purpose the Borrower’s common stock) in addition to the
dividends and distributions permitted under the foregoing clauses (a) and (b),
so long as on the date of such Restricted Payment and after giving effect
thereto:

 

(i)         no Default shall have occurred and be continuing; and

 

(ii)        the aggregate amount of Restricted Payments made during any taxable
year of the Borrower after the Restatement Effective Date under this
clause (c) shall not exceed the sum of (x) an amount equal to 10% of the taxable
income of the Borrower for such taxable year determined under
section 852(b)(2) of the Code, but without regard to subparagraphs (A), (B) or
(D) thereof, minus (y) the amount, if any, by which dividends and distributions
made during such taxable year pursuant to the foregoing clause (b) (whether in
respect of such taxable year or the previous taxable year) based upon the
Borrower’s estimate of taxable income exceeded the actual amounts specified in
subclauses (i) and (ii) of such foregoing clause (b) for such taxable year; and

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 97 -

 

(d)       other Restricted Payments so long as (i) on the date of such other
Restricted Payment and after giving effect thereto (x) the Covered Debt Amount
does not exceed 90% of the Borrowing Base and (y) no Default shall have occurred
and be continuing and (ii) on the date of such other Restricted Payment the
Borrower delivers to the Administrative Agent and each Lender a Borrowing Base
Certificate as at such date demonstrating compliance with subclause (x) after
giving effect to such Restricted Payment.  For purposes of preparing such
Borrowing Base Certificate, (A) the Value of any Quoted Investment shall be the
most recent quotation available for such Portfolio Investment and (B) the Value
of any Unquoted Investment shall be the Value set forth in the Borrowing Base
Certificate most recently delivered by the Borrower to the Administrative Agent
and the Lenders pursuant to Section 5.01(d), provided that the Borrower shall
reduce the Value of any Portfolio Investment referred to in this
sub-clause (B) to the extent necessary to take into account any events of which
the Borrower has knowledge that adversely affect the value of such Portfolio
Investment.

 

In calculating the amount of Restricted Payments made by the Borrower during any
period referred to in paragraphs (b) or (c) above, any Restricted Payments made
by Designated Subsidiaries or any other Excluded Asset that is a Subsidiary
during such period (other than any such Restricted Payments that are made
directly or indirectly to Obligors) shall be treated as Restricted Payments made
by the Borrower during such period.

 

Nothing herein shall be deemed to prohibit the payment of Restricted Payments by
any Subsidiary Guarantor of the Borrower to the Borrower or to any other
Subsidiary Guarantor.

 

For the avoidance of doubt, the Borrower shall not declare any dividend to the
extent such declaration violates the provisions of the Investment Company Act
applicable to it.

 

SECTION 6.06.  Certain Restrictions on Subsidiaries.  The Borrower will not
permit any of its Subsidiaries (other than Excluded Assets) to enter into or
suffer to exist any indenture, agreement, instrument or other arrangement (other
than the Loan Documents) that prohibits or restrains, in each case in any
material respect, or imposes materially adverse conditions upon, the incurrence
or payment of Indebtedness, the granting of Liens, the declaration or payment of
dividends, the making of loans, advances, guarantees or Investments or the sale,
assignment, transfer or other disposition of property (except for restrictions
imposed by the underlying governing agreements of any Restricted Acquisition
Asset, or any asset held by Pledge LLC or an entity the equity interests of
which constitute a Lien Restricted Investment, and applicable only to such
Restricted Acquisition Asset, asset held by Pledge LLC or asset held by an
entity the equity interests of which constitute a Lien Restricted Investment).

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 98 -

 

SECTION 6.07.  Certain Financial Covenants.

 

(a)        Minimum Shareholders’ Equity.  The Borrower will not permit
Shareholders’ Equity at the last day of any fiscal quarter of the Borrower to be
less than $2,600,000,000 plus 25% of the net proceeds of the sale of Equity
Interests by the Borrower and its Subsidiaries after the Restatement Effective
Date.

 

(b)        Asset Coverage Ratio.  The Borrower will not permit the Asset
Coverage Ratio to be less than 2.00 to 1 at any time.

 

SECTION 6.08.  Transactions with Affiliates.  The Borrower will not, and will
not permit any other Obligors to enter into any transactions with any of its
Affiliates, even if otherwise permitted under this Agreement, except
(a) transactions in the ordinary course of business at prices and on terms and
conditions not less favorable to the Borrower or such other Obligor than could
be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Borrower and any other Obligors not
involving any other Affiliate, (c) Restricted Payments permitted by
Section 6.05, (d) the transactions provided in the Affiliate Agreements,
(e) transactions described or referenced on Schedule V or (f) any Investment
that results in the creation of an Affiliate.

 

SECTION 6.09.  Lines of Business.  The Borrower will not, nor will it permit any
of its Subsidiaries to, engage in any business in a manner that would violate
its Investment Policies in any material respect.

 

SECTION 6.10.  No Further Negative Pledge.  The Borrower will not, and will not
permit any other Obligors to, enter into any agreement, instrument, deed or
lease which prohibits or limits in any material respect the ability of any
Obligor to create, incur, assume or suffer to exist any Lien upon any of its
properties, assets or revenues, whether now owned or hereafter acquired, or
which requires the grant of any security for an obligation if security is
granted for another obligation, except the following: (a) this Agreement and the
other Loan Documents; (b) covenants in documents creating Liens permitted by
Section 6.02 prohibiting further Liens on the assets encumbered thereby;
(c) customary restrictions contained in leases not subject to a waiver; (d) any
agreement that imposes such restrictions only on Equity Interests in Excluded
Assets; (e) the underlying governing agreements of any Restricted Acquisition
Asset that impose such restrictions only on such Restricted Acquisition Asset;
and (f) any other agreement that does not restrict in any manner (directly or
indirectly) Liens created pursuant to the Loan Documents on any Collateral
securing the Secured Obligations and does not require the direct or indirect
granting of any Lien securing any Indebtedness or other obligation by virtue of
the granting of Liens on or pledge of property of any Obligor to secure the
Loans, or any Hedging Agreement.

 

SECTION 6.11.  Modifications of Certain Documents.  The Borrower will not
consent to any modification, supplement or waiver of (a) any of the provisions
of any agreement, instrument or other document evidencing or relating to any
Permitted

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 99 -

 

Indebtedness that would result in such Permitted Indebtedness not meeting the
requirements of the definition of “Permitted Indebtedness” set forth in
Section 1.01 of this Agreement or (b) any of the Affiliate Agreements or the
Custodian Agreement, unless such modification, supplement or waiver is not
materially less favorable to the Borrower than could be obtained on an
arm’s-length basis from unrelated third parties, in each case, without the prior
consent of the Administrative Agent (with the approval of the Required Lenders).

 

SECTION 6.12.  Payments of Other Indebtedness.  The Borrower will not, nor will
it permit any other Obligor to, purchase, redeem, retire or otherwise acquire
for value, or set apart any money for a sinking, defeasance or other analogous
fund for the purchase, redemption, retirement or other acquisition of, or make
any voluntary payment or prepayment of the principal of or interest on, or any
other amount owing in respect of, any Permitted Indebtedness or any Indebtedness
that is not then included in the Covered Debt Amount (other than the refinancing
of such Indebtedness with Indebtedness permitted under Section 6.01), except
for:

 

(a)        regularly scheduled payments, prepayments or redemptions of principal
and interest in respect thereof required pursuant to the instruments evidencing
such Indebtedness;

 

(b)        payments and prepayments thereof required to comply with requirements
of Section 2.09(c);

 

(c)        Specified Debt Payments permitted to be made under Section 6.13; and

 

(d)       other payments and prepayments so long as at the time of and
immediately after giving effect to such payment, (i) no Default shall have
occurred and be continuing and (ii) if such payment were treated as a
“Restricted Payment” for the purposes of determining compliance with
Section 6.05(d), such payment would be permitted to be made under
Section 6.05(d);

 

provided that, in the case of clauses (a) through (c) above, in no event shall
any Obligor be permitted to prepay or settle (whether as a result of a mandatory
redemption, conversion or otherwise) any such Indebtedness, including any cash
settlement of convertible debt, if after giving effect thereto, the Covered Debt
Amount would exceed the Borrowing Base.

 

SECTION 6.13.  Specified Debt.  The Borrower will not, nor will it permit any of
its Subsidiaries to:

 

(a)        make any Specified Debt Payment at any time, provided that the
Borrower may make a Specified Debt Payment described in clause (a) of the
definition of Specified Debt Payment if (i) such Specified Debt Payment does not
exceed the then fair value (which fair value shall include reasonable fees and
premiums payable in connection

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 100 -

 

therewith) as reasonably determined by the Borrower of the Specified Debt
purchased, redeemed, retired or otherwise acquired thereby, (ii) at the time of
and immediately after giving effect to such Specified Debt Payment, no Default
shall have occurred and be continuing and (iii) if such Specified Debt Payment
were treated as a “Restricted Payment” for the purposes of determining
compliance with Section 6.05, such Specified Debt Payment would be permitted to
be made under Section 6.05; and

 

(b)        notwithstanding anything to the contrary in Section 6.02, create,
incur, assume or permit to exist any Lien securing any Specified Debt at any
time.

 

ARTICLE VII
EVENTS OF DEFAULT

 

SECTION 7.01.  Events of Default.  If any of the following events (“Events of
Default”) shall occur and be continuing:

 

(a)        the Borrower shall (i) fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise or (ii) fail to deposit any amount into the
Letter of Credit Collateral Account as required by Section 2.08(a) on the
Commitment Termination Date;

 

(b)        the Borrower shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or under any other Loan Document, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of five or more Business Days;

 

(c)        any representation or warranty made (or deemed made pursuant to
Section 4.02) by or on behalf of the Borrower or any of its Subsidiaries in or
in connection with this Agreement or any other Loan Document or any amendment or
modification hereof or thereof, or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof, shall prove to have been incorrect when made or deemed made in any
material respect;

 

(d)       the Borrower shall fail to observe or perform any covenant, condition
or agreement contained in (i) Section 5.03 (with respect to the Borrower’s
existence) or Sections 5.08(a) and (b) or in Article VI or any Obligor shall
default in the performance of any of its obligations contained in Section 7 of
the Guarantee and Security Agreement or (ii) Sections 5.01(d) and (e) or 5.02
and such failure shall continue unremedied for a period of five or more days
after notice thereof by the Administrative Agent (given at the request of any
Lender) to the Borrower;

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 101 -

 

(e)        a Borrowing Base Deficiency shall occur and continue unremedied for a
period of five or more Business Days after delivery of a Borrowing Base
Certificate demonstrating such Borrowing Base Deficiency pursuant to
Section 5.01(e), provided that it shall not be an Event of Default hereunder if
the Borrower shall present the Administrative Agent with a reasonably feasible
plan to enable such Borrowing Base Deficiency to be cured within 30 Business
Days (which 30-Business Day period shall include the five Business Days
permitted for delivery of such plan), so long as such Borrowing Base Deficiency
is cured within such 30-Business Day period;

 

(f)        the Borrower or any Obligor, as applicable, shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement (other
than those specified in clause (a), (b), (d) or (e) of this Article) or any
other Loan Document and such failure shall continue unremedied for a period of
30 or more days after notice thereof from the Administrative Agent (given at the
request of any Lender) to the Borrower;

 

(g)        the Borrower or any of its Subsidiaries shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable,
taking into account (other than with respect to payments of principal) any
applicable grace period;

 

(h)        any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that shall continue
unremedied for any applicable period of time sufficient to enable or permit the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity (for the avoidance of doubt, after giving effect to any applicable
grace period); provided that this clause (h) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness;

 

(i)         an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any of its Significant Subsidiaries (or group of
Subsidiaries that if consolidated would constitute a Significant Subsidiary) or
its debts, or of a substantial part of its assets, under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any of its Significant
Subsidiaries (or group of Subsidiaries that if consolidated would constitute a
Significant Subsidiary) or for a substantial part of its assets, and, in any
such case, such proceeding or petition shall continue undismissed and unstayed
for a period of 60 or more days or an order or decree approving or ordering any
of the foregoing shall be entered;

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 102 -

 

(j)         the Borrower or any of its Significant Subsidiaries (or group of
Subsidiaries that if consolidated would constitute a Significant Subsidiary)
shall (i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (i) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
of its Significant Subsidiaries (or group of Subsidiaries that if consolidated
would constitute a Significant Subsidiary) or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;

 

(k)        the Borrower or any of its Significant Subsidiaries (or group of
Subsidiaries that if consolidated would constitute a Significant Subsidiary)
shall become unable, admit in writing its inability or fail generally to pay its
debts as they become due;

 

(l)         one or more judgments for the payment of money in an aggregate
amount in excess of $75,000,000 shall be rendered against the Borrower or any of
its Subsidiaries or any combination thereof and (i) the same shall remain
undischarged for a period of 30 consecutive days following the entry of such
judgment during which 30 day period such judgment shall not have been vacated,
stayed, discharged or bonded pending appeal, or liability for such judgment
amount shall not have been admitted by an insurer of reputable standing, or (ii)
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Borrower or any of its Subsidiaries to enforce any such
judgment;

 

(m)       an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect;

 

(n)        a Change in Control shall occur;

 

(o)        Ares Capital Management or any Affiliate of Ares Capital Management
that is organized under the laws of a jurisdiction located in the United States
of America and in the business of managing or advising clients shall cease to be
the investment advisor for the Borrower;

 

(p)        the Liens created by the Security Documents shall, at any time with
respect to Portfolio Investments included in the Collateral Pool having an
aggregate Value in excess of 5% of the aggregate Value of all Portfolio
Investments included in the Collateral Pool, not be valid and perfected (to the

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 103 -

 

extent perfection by filing, registration, recordation, possession or control is
required herein or therein) in favor of the Administrative Agent, free and clear
of all other Liens (other than Liens permitted under Section 6.02 or under the
respective Security Documents); provided that if such default is as a result of
any action of the Administrative Agent or Collateral Agent or a failure of the
Administrative Agent or Collateral Agent to take any action within its control,
such default shall continue unremedied for a period of ten (10) consecutive
Business Days after the Borrower receives written notice thereof from the
Administrative Agent;

 

(q)        except for expiration or termination in accordance with its terms,
any of the Security Documents shall for whatever reason be terminated or cease
to be in full force and effect in any material respect, or the enforceability
thereof shall be contested by the Borrower;

 

(r)        the Obligors shall at any time, without the consent of the Required
Lenders, (i) modify, supplement or waive in any material respect the Investment
Policies (other than any modification, supplement or waiver required by any
applicable law, rule or regulation), provided that it shall not be deemed a
modification in any material respect of the Investment Policies if the permitted
investment size of the Portfolio Investments proportionately increases as the
size of the Borrower’s capital base changes; (ii) modify, supplement or waive in
any material respect the Valuation Policy (other than any modification,
supplement or waiver required under GAAP or required by any applicable law,
rule or regulation), (iii) fail to comply with the Valuation Policy in any
material respect, or (iv) fail to comply with the Investment Policies if the
same could reasonably be expected to result in a Material Adverse Effect, and in
the case of sub-clauses (iii) and (iv) of this clause (r), such failure shall
continue unremedied for a period of 30 or more days after the earlier of notice
thereof by the Administrative Agent (given at the request of any Lender) to the
Borrower or knowledge thereof by a Financial Officer.

 

(s)        any Excluded Asset that is a Subsidiary shall either (i) make any
dividend or other distribution (whether in cash, securities or other property)
with respect to any shares of any class of capital stock of the Borrower, or any
payment (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such shares of capital stock of
the Borrower or any option, warrant or other right to acquire any such shares of
capital stock of the Borrower that, if such actions were undertaken by the
Obligors, would not be permitted under Section 6.05 or (ii) purchase, redeem,
retire or otherwise acquire for value, or set apart any money for a sinking,
defeasance or other analogous fund for the purchase, redemption, retirement or
other acquisition of, or make any voluntary payment or prepayment of the
principal of or interest on, or any other amount owing in respect of, any
Permitted Indebtedness that, if such actions were undertaken by the Obligors,
would not be permitted under Section 6.12;

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 104 -

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (i) or (j) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in
clause (i) or (j) of this Article, the Commitments shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.

 

In the event that the Loans shall be declared, or shall become, due and payable
pursuant to the immediately preceding paragraph then, upon notice from the
Administrative Agent or Lenders with LC Exposure representing more than 50% of
the total LC Exposure demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall immediately deposit into the Letter of Credit
Collateral Account cash in an amount equal to 102% of the LC Exposure as of such
date plus any accrued and unpaid interest thereon; provided that the obligation
to deposit such cash shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in clause (i) or (j) of this Article.

 

 

ARTICLE VIII
THE ADMINISTRATIVE AGENT

 

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 105 -

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, (a) the Administrative Agent shall not be
subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise in writing by the Required Lenders, and (c) except as expressly set
forth herein and in the other Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity.  The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders or in the absence of its own gross negligence or willful
misconduct.  The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein or therein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed or sent by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon.  The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent,

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------

 


 

- 106 -

 

and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

 

The Administrative Agent may resign at any time by notifying the Lenders, the
Issuing Bank and the Borrower.  Upon any such resignation, the Required Lenders
shall have the right, with the consent of the Borrower not to be unreasonably
withheld (or, if an Event of Default has occurred and is continuing in
consultation with the Borrower), to appoint a successor.  If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent’s resignation shall
nonetheless become effective except that in the case of any collateral security
held by the Administrative Agent on behalf of the Lenders or the Issuing Banks
under any of the Loan Documents, the retiring or removed Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (1) the retiring Administrative Agent
shall be discharged from its duties and obligations hereunder and (2) the
Required Lenders shall perform the duties of the Administrative Agent (and all
payments and communications provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly) until
such time as the Required Lenders appoint a successor agent as provided for
above in this paragraph.  Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent and the retiring Administrative Agent
shall be discharged from its duties and obligations hereunder (if not already
discharged therefrom as provided above in this paragraph).  The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as Administrative Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

 

Except as otherwise provided in Section 9.02(b) with respect to this Agreement,
the Administrative Agent may, with the prior consent of the Required Lenders
(but not otherwise), consent to any modification, supplement or waiver under any
of the Loan Documents, provided that, without the prior consent of each Lender,
the Administrative Agent shall not (except as provided herein or in the Security
Documents)

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 107 -

 

release all or substantially all of the Collateral or otherwise terminate all or
substantially all of the Liens under any Security Document providing for
collateral security, agree to additional obligations being secured by all or
substantially all of such collateral security, alter the relative priorities of
the obligations entitled to the benefits of the Liens created under the Security
Documents with respect to all or substantially all of the Collateral, except
that no such consent shall be required, and the Administrative Agent is hereby
authorized, to release any Lien covering property that is the subject of either
a disposition of property permitted hereunder or a disposition to which the
Required Lenders have consented.

 

ARTICLE IX
MISCELLANEOUS

 

SECTION 9.01.  Notices; Electronic Communications

 

(a)        Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

 

(i)         if to the Borrower, to it at 245 Park Avenue, 44th Floor, New York,
NY10167, Attention of the Chief Financial Officer, and the General Counsel
(Telecopy No. (212) 750-1777; Telephone No. (212) 710-2122); with a copy to
Latham & Watkins LLP, 355 South Grand Avenue, Los Angeles, California 90071,
Attention of Dominic K.L. Yoong, Esq. (Telephone No. (213) 485-1234);

 

(ii)        if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 500
Stanton Christiana Road, Ops 2, Floor 3, Newark, DE 19713-2107, Attention of
Brittany Duffyn (Telecopy No. (302) 634-4733; Telephone No. (302) 634-8814;

 

(iii)       if to the Issuing Bank, to JPMorgan Chase Bank, N.A., Attention of
Letter of Credit Department, 10420 Highland Manor Drive, Floor 4, Tampa, FL
33610-9128, (Telecopy No. (813) 432-5162; Telephone No. (866) 632-5101); and

 

(iv)       if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt. 
Notices delivered through electronic communications to the extent provided in
paragraph (b) below, shall be effective as provided in said paragraph (b).

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 108 -

 

(b)        Electronic Communications.  Notices and other communications to the
Lenders and the Issuing Bank hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the Issuing Bank pursuant
to Section 2.05 if such Lender or the Issuing Bank, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.  Unless otherwise notified by the Administrative Agent to the
Borrower, the Borrower may satisfy its obligation to deliver documents or
notices to the Administrative Agent or the Lenders under Sections 5.01 and
5.12(a) by delivering an electronic copy to: 12012443628@tls.ldsprod.com (or
such other e-mail address as provided to the Borrower in a notice from the
Administrative Agent) (and the Administrative Agent shall promptly provide
notice thereof to the Lenders).

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

In no event shall the Administrative Agent or any Lender have any liability to
the Borrower or any other Person for damages of any kind (whether in tort
contract or otherwise) arising out of any transmission of communications through
the internet, except in the case of direct damages, to the extent such damages
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the fraud, willful misconduct or gross negligence
of such relevant Person.

 

(c)        Documents to be Delivered under Sections 5.01 and 5.12(a).  For so
long as an Intralinks™ or equivalent website is available to each of the Lenders
hereunder, the Borrower may satisfy its obligation to deliver documents to the
Administrative Agent or the Lenders under Sections 5.01 and 5.12(a) by
delivering either an electronic copy to: 12012443628@tls.ldsprod.com (as
provided in clause (b) above) or a notice identifying the website where such
information is located for posting by the Administrative Agent on Intralinks™ or
such equivalent website, provided that the Administrative Agent shall have no
responsibility to maintain access to intralinks or an equivalent website.

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 109 -

 

SECTION 9.02.  Waivers; Amendments.

 

(a)        No Deemed Waivers; Remedies Cumulative.  No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent, the Issuing Bank and the
Lenders hereunder are cumulative and are not exclusive of any rights or remedies
that they would otherwise have.  No waiver of any provision of this Agreement or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given.  Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or the Issuing Bank may have had notice or knowledge of such
Default at the time.

 

(b)        Amendments to this Agreement.  Neither this Agreement nor any
provision hereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrower and the Required
Lenders or by the Borrower and the Administrative Agent with the consent of the
Required Lenders; provided that no such agreement shall

 

(i)         increase the Commitment of any Lender without the written consent of
such Lender,

 

(ii)        reduce the principal amount of any Loan or LC Disbursement or reduce
the rate of interest thereon (other than as the result of the one-time amendment
to this Agreement to change the rate basis upon which interest on Canadian
Dollar Loans is determined from the rate in effect as of the Restatement
Effective Date to the Canadian Dealer Offered Rate (CDOR)), or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,

 

(iii)       postpone the scheduled date of payment of the principal amount of
any Loan or LC Disbursement, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby,

 

(iv)       change Section 2.16(b), (c) or (d) in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender affected thereby, or

 

(v)        change any of the provisions of this Section or the definition of the
term “Required Lenders” or any other provision hereof specifying the number or

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 110 -

 

percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;

 

provided further that (x) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Issuing Bank
hereunder without the prior written consent of the Administrative Agent, the
Issuing Bank, as the case may be and (y) the consent of Lenders holding not less
than two-thirds of the Revolving Credit Exposure and unused Commitments will be
required (A) for any adverse change affecting the provisions of this Agreement
relating to the calculation of the Borrowing Base (excluding changes to the
provisions of Section 5.12(b)(iii) or (iv), but including changes to the
provisions of Section 5.12(c)(ii) and the definitions set forth in Section 5.13)
unless otherwise expressly provided herein and (B) for any release of Collateral
other than for fair value or as otherwise permitted hereunder or under the other
Loan Documents.

 

For purposes of this Section, the “scheduled date of payment” of any amount
shall refer to the date of payment of such amount specified in this Agreement,
and shall not refer to a date or other event specified for the mandatory or
optional prepayment of such amount.  In addition, whenever a waiver, amendment
or modification requires the consent of a Lender “affected” thereby, such
waiver, amendment or modification shall, upon consent of such Lender, become
effective as to such Lender whether or not it becomes effective as to any other
Lender, so long as the Required Lenders consent to such waiver, amendment or
modification as provided above.

 

Anything in this Agreement to the contrary notwithstanding, no waiver or
modification of any provision of this Agreement or any other Loan Document that
could reasonably be expected to adversely affect the Lenders of any Class in a
manner that does not affect all Classes equally shall be effective against the
Lenders of such Class unless the Required Lenders of such Class shall have
concurred with such waiver, amendment or modification as provided above;
provided, however, for the avoidance of doubt, in no other circumstances shall
the concurrence of the Required Lenders of a particular Class be required for
any waiver, amendment or modification of any provision of this Agreement or any
other Loan Document.

 

(c)        Amendments to Security Documents.  No Security Document nor any
provision thereof may be waived, amended or modified, nor may the Liens thereof
be spread to secure any additional obligations (excluding any increase in the
Loans and Letters of Credit hereunder pursuant to a Commitment Increase under
Section 2.07(e)) except pursuant to an agreement or agreements in writing
entered into by the Borrower, and by the Administrative Agent with the consent
of the Required Lenders; provided that, (i) without the written consent of each
Lender, no such agreement shall release all or substantially all of the Obligors
from their respective obligations under the Security Documents and (ii) without
the written consent of each Lender, no such agreement shall release all or
substantially all of the collateral security or otherwise terminate all or
substantially all of the Liens under the Security Documents, alter the relative
priorities of the obligations entitled to the Liens created under the Security
Documents (except in

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 111 -

 

connection with securing additional obligations equally and ratably with the
Loans and other obligations hereunder) with respect to all or substantially all
of the collateral security provided thereby, or release all or substantially all
of the guarantors under the Guarantee and Security Agreement from their
guarantee obligations thereunder, except that no such consent shall be required,
and the Administrative Agent is hereby authorized (and so agrees with the
Borrower) to direct the Collateral Agent under the Guarantee and Security
Agreement to, and in addition to the rights of such parties under the Guarantee
and Security Agreement, the Administrative Agent and the Collateral Agent under
the Guarantee and Security Agreement may, (1) release any Lien covering property
(and to release any such guarantor) that is the subject of either a disposition
of property permitted hereunder or a disposition to which the Required Lenders
have consented and (2) release from the Guarantee and Security Agreement any
“Subsidiary Guarantor” (and any property of such Subsidiary Guarantor) that is
designated as a “Designated Subsidiary” or becomes an Excluded Asset in
accordance with this Agreement or which ceases to be consolidated on the
Borrower’s financial statements and is no longer required to be a “Subsidiary
Guarantor”, so long as (A) after giving effect to any such release under this
clause (2) (and any concurrent acquisitions of Portfolio Investments or payment
of outstanding Loans) the Covered Debt Amount does not exceed the Borrowing Base
and the Borrower delivers a certificate of a Financial Officer to such effect to
the Administrative Agent, (B) either (I) the amount of any excess availability
under the Borrowing Base immediately prior to such release is not diminished as
a result of such release or (II) the Borrowing Base immediately after giving
effect to such release is at least 110% of the Covered Debt Amount and (C) no
Event of Default has occurred and is continuing.

 

(d)       Replacement of Non-Consenting Lender.  If, in connection with any
proposed change, waiver, discharge or termination to any of the provisions of
this Agreement as contemplated by this Section 9.02, the consent of one or more
Lenders whose consent is required for such proposed change, waiver, discharge or
termination is not obtained, then (so long as no Event of Default has occurred
and is continuing) the Borrower shall have the right, at its sole cost and
expense, to replace each such non-consenting Lender or Lenders with one or more
replacement Lenders pursuant to Section 2.18(b) so long as at the time of such
replacement, each such replacement Lender consents to the proposed change,
waiver, discharge or termination.

 

SECTION 9.03.  Expenses; Indemnity; Damage Waiver.

 

(a)        Costs and Expenses.  The Borrower shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates, including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent, in connection with the syndication of the credit
facilities provided for herein (as amended and restated hereby), the preparation
and administration of this Agreement and the other Loan Documents or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), subject to any limitation previously agreed in writing, (ii) all
reasonable and documented out-of-pocket expenses incurred by the Issuing Bank

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 112 -

 

in connection with the issuance, amendment, renewal or extension of any Letter
of Credit or any demand for payment thereunder, (iii) all documented
out-of-pocket expenses incurred by the Administrative Agent, the Issuing Bank or
any Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement and
the other Loan Documents, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect thereof and (iv) and all costs, expenses, taxes,
assessments and other charges incurred in connection with any filing,
registration, recording or perfection of any security interest contemplated by
any Security Document or any other document referred to therein.

 

(b)        Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent, the Issuing Bank, the Collateral Agent, the Lead Arrangers
and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities, including
environmental liabilities, and related expenses (other than Taxes or Other Taxes
which shall only be indemnified by the Borrower to the extent provided in
Section 2.15), including the fees, charges and disbursements of any counsel for
any Indemnitee, incurred by or asserted against any Indemnitee arising out of,
in connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) any Loan
or Letter of Credit or the use of the proceeds therefrom (including any refusal
by the Issuing Bank to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit) or (iii) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (i) the
fraud, willful misconduct or gross negligence of such Indemnitee, or (ii) a
claim brought against such Indemnitee for breach in bad faith of such
Indemnitee’s obligations under this Agreement or the other Loan Documents, if
there has been a final and nonappealable judgment against such Indemnitee on
such claim as determined by a court of competent jurisdiction.

 

The Borrower shall not be liable to any Indemnitee for any special, indirect,
consequential or punitive damages arising out of, in connection with, or as a
result of the Transactions asserted by an Indemnitee against the Borrower or any
other Obligor, provided that the foregoing limitation shall not be deemed to
impair or affect the Obligations of the Borrower under the preceding provisions
of this subsection.

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 113 -

 

(c)        Reimbursement by Lenders.  To the extent that the Borrower fails to
pay any amount required to be paid by it to the Administrative Agent, the
Issuing Bank under paragraph (a) or (b) of this Section, each Lender severally
agrees to pay to the Administrative Agent, the Issuing Bank, as the case may be,
such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent, the Issuing Bank in its capacity as
such.

 

(d)       Waiver of Consequential Damages, Etc.  To the extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions, any Loan or
Letter of Credit or the use of the proceeds thereof.

 

(e)        Payments.  All amounts due under this Section shall be payable
promptly after written demand therefor.

 

SECTION 9.04.  Successors and Assigns.

 

(a)        Assignments Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit)
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent, the Issuing Banks and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 114 -

 

(b)        Assignments by Lenders.

 

(i)         Assignments Generally.  Subject to the conditions set forth in
clause (ii) below, any Lender may assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans and LC Exposure at the time owing to it)
with the prior written consent (such consent not to be unreasonably withheld or
delayed) of:

 

(A)       the Borrower, provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, or, if an
Event of Default has occurred and is continuing (except that so long as no Event
of Default under clause (a), (b), (i), (j), or (k) of Article VII is continuing,
the Borrower shall have a consent right over any assignment to a “direct
competitor” of the Borrower identified to the Administrative Agent and the
Lenders prior to the Restatement Effective Date and as may thereafter be agreed
between the Borrower and the Administrative Agent acting reasonably), any other
assignee; and

 

(B)       the Administrative Agent and the Issuing Bank.

 

(ii)        Certain Conditions to Assignments.  Assignments shall be subject to
the following additional conditions:

 

(A)       except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans and LC Exposure of a Class, the amount of the Commitment or
Loans and LC Exposure of such Class of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than U.S. $5,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent, provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing;

 

(B)       each partial assignment of any Class of Commitments or Loans and LC
Exposure shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement in respect of
such Class of Commitments, Loans and LC Exposure;

 

(C)       the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption in substantially the form of
Exhibit A hereto, together with a processing and recordation fee of U.S. $3,500
(which fee shall not be payable in connection with an assignment to a Lender or
to an Affiliate of a Lender) (for which the Borrower and the Guarantors shall
not be obligated); and

 

(D)       the assignee, if it shall not already be a Lender of the applicable
Class, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 115 -

 

(iii)       Effectiveness of Assignments.  Subject to acceptance and recording
thereof pursuant to paragraph (c) of this Section, from and after the effective
date specified in each Assignment and Assumption the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.13, 2.14, 2.15 and 9.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment).  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 9.04 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (e) of
this Section.

 

(c)        Maintenance of Registers by Administrative Agent.  The Administrative
Agent, acting for this purpose as an agent of the Borrower, shall maintain at
one of its offices in New York City a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amount of the Loans and
LC Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Registers” and each individually, a “Register”).  The entries in the
Registers shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent, the Issuing Bank and the Lenders may treat each Person
whose name is recorded in the Registers pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Registers shall be available for inspection by the Borrower, the
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

(d)       Acceptance of Assignments by Administrative Agent.  Upon its receipt
of a duly completed Assignment and Assumption executed by an assigning Lender
and an assignee, the assignee’s completed Administrative Questionnaire (unless
the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b) of this Section and any written
consent to such assignment required by paragraph (b) of this Section, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register.  No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

 

(e)        Participations.  Any Lender may, with the consent of the Borrower
(such consent not to be unreasonably withheld or delayed), sell participations
to one or more banks or other entities (a “Participant”) in all or a portion of
such Lender’s rights and obligations under this Agreement and the other Loan
Documents (including all or a portion of its Commitments and the Loans and LC
Disbursements owing to it); provided

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 116 -

 

that (i) such Lender’s obligations under this Agreement and the other Loan
Documents shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) the Borrower, the Administrative Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
the other Loan Documents and (iv) no consent of the Borrower shall be required
for a participation to a Lender, an Affiliate of a Lender, or, if an Event of
Default has occurred and is continuing (except that so long as no Event of
Default under clause (a), (b), (i), (j), or (k) of Article VII is continuing,
the Borrower shall have a consent right over any participation to a “direct
competitor” of the Borrower identified to the Administrative Agent and the
Lenders prior to the Restatement Effective Date and as may thereafter be agreed
between the Borrower and the Administrative Agent acting reasonably).  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and the other Loan Documents and to approve any amendment,
modification or waiver of any provision of this Agreement or any other Loan
Document; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant.  Subject to paragraph (f) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.13, 2.14 and 2.15 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section. 
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.16(d) as though it were a Lender hereunder. 
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Commitments or other obligations
under the Loan Documents (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any commitments, loans or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.

 

(f)        Limitations on Rights of Participants.  A Participant shall not be
entitled to receive any greater payment under Section 2.13, 2.14 or 2.15 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.15 unless the

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 117 -

 

Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section 2.15
as though it were a Lender and in the case of a Participant claiming exemption
for portfolio interest under Section 871(h) or 881(c) of the Code, the
applicable Lender shall provide the Borrower with satisfactory evidence that the
participation is in registered form and shall permit the Borrower to review such
register as reasonably needed for the Borrower to comply with its obligations
under applicable laws and regulations.

 

(g)        Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any such pledge or assignment to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such assignee for such Lender as a party hereto.

 

(h)        No Assignments to Natural Persons, the Borrower or Affiliates. 
Anything in this Section to the contrary notwithstanding, no Lender may assign
or participate any interest in any Loan or LC Exposure held by it hereunder to
any natural person or the Borrower or any of its Affiliates or Subsidiaries
without the prior consent of each Lender.

 

SECTION 9.05.  Survival.  All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated.  The provisions of Sections 2.13, 2.14, 2.15 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

 

SECTION 9.06.  Counterparts; Integration; Effectiveness; Electronic Execution.

 

(a)        Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and any
separate letter agreements with respect to fees

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 118 -

 

payable to the Administrative Agent constitute the entire contract between and
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof.  Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page to this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.

 

(b)        Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

SECTION 9.07.  Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

SECTION 9.08.  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured.  The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 119 -

 

SECTION 9.09.  Governing Law; Jurisdiction; Etc.

 

(a)        Governing Law.  This Agreement shall be construed in accordance with
and governed by the law of the State of New York.

 

(b)        Submission to Jurisdiction.  The Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement shall affect any right that the
Administrative Agent, the Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement against the Borrower or its
properties in the courts of any jurisdiction.

 

(c)        Waiver of Venue.  The Borrower hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any court
referred to in paragraph (b) of this Section.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

(d)       Service of Process.  Each party to this Agreement irrevocably consents
to service of process in the manner provided for notices in Section 9.01. 
Nothing in this Agreement will affect the right of any party to this Agreement
to serve process in any other manner permitted by law.

 

SECTION 9.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 120 -

 

BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11.  Judgment Currency.  This is an international loan transaction in
which the specification of Dollars or any Foreign Currency, as the case may be
(the “Specified Currency”), and payment in New York City or the country of the
Specified Currency, as the case may be (the “Specified Place”), is of the
essence, and the Specified Currency shall be the currency of account in all
events relating to Loans denominated in the Specified Currency.  The payment
obligations of the Borrower under this Agreement shall not be discharged or
satisfied by an amount paid in another currency or in another place, whether
pursuant to a judgment or otherwise, to the extent that the amount so paid on
conversion to the Specified Currency and transfer to the Specified Place under
normal banking procedures does not yield the amount of the Specified Currency at
the Specified Place due hereunder.  If for the purpose of obtaining judgment in
any court it is necessary to convert a sum due hereunder in the Specified
Currency into another currency (the “Second Currency”), the rate of exchange
that shall be applied shall be the rate at which in accordance with normal
banking procedures the Administrative Agent could purchase the Specified
Currency with the Second Currency on the Business Day next preceding the day on
which such judgment is rendered.  The obligation of the Borrower in respect of
any such sum due from it to the Administrative Agent or any Lender hereunder or
under any other Loan Document (in this Section called an “Entitled Person”)
shall, notwithstanding the rate of exchange actually applied in rendering such
judgment, be discharged only to the extent that on the Business Day following
receipt by such Entitled Person of any sum adjudged to be due hereunder in the
Second Currency such Entitled Person may in accordance with normal banking
procedures purchase and transfer to the Specified Place the Specified Currency
with the amount of the Second Currency so adjudged to be due; and the Borrower
hereby, as a separate obligation and notwithstanding any such judgment, agrees
to indemnify such Entitled Person against, and to pay such Entitled Person on
demand, in the Specified Currency, the amount (if any) by which the sum
originally due to such Entitled Person in the Specified Currency hereunder
exceeds the amount of the Specified Currency so purchased and transferred.

 

SECTION 9.12.  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.  None of the Joint Lead
Arrangers, Syndication Agent or Documentation Agent shall have any
responsibility under this Agreement.

 

SECTION 9.13.  Treatment of Certain Information; Confidentiality.

 

(a)        Treatment of Certain Information.  The Borrower acknowledges that
from time to time financial advisory, investment banking and other services may
be offered or provided to the Borrower or one or more of its Subsidiaries (in
connection with this Agreement or otherwise) by any Lender or by one or more
subsidiaries or affiliates of such Lender and the Borrower hereby authorizes
each Lender to share any information delivered to such Lender by the Borrower
and its Subsidiaries pursuant to this

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 121 -

 

Agreement, or in connection with the decision of such Lender to enter into this
Agreement, to any such subsidiary or affiliate, it being understood that any
such subsidiary or affiliate receiving such information shall be bound by the
provisions of paragraph (b) of this Section as if it were a Lender hereunder. 
Such authorization shall survive the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.

 

(b)        Confidentiality.  Each of the Administrative Agent, the Lenders, the
Lead Arrangers and the Issuing Bank agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(i) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and other representatives (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (ii) to the extent requested by any regulatory
authority purporting to have jurisdiction over it or its Affiliates (including
any self-regulatory authority), (iii) to the extent required by applicable laws
or regulations or by any subpoena or similar legal process, (iv) to any other
party hereto, (v) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (vi) subject to an agreement containing provisions substantially the
same as those of this Section, to (x) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement; provided that, (a) so long as no Event of Default is
continuing (or, in the case of a “direct competitor” of the Borrower, so long as
no Event of Default under clause (a), (b), (i), (j) or (k) of Article VII is
continuing), such Person would be permitted to be an assignee or participant
pursuant to the terms hereof or (y) any actual or prospective counterparty (or
its advisors) to any swap or derivative transaction relating to the Borrower and
its obligations, (vii) with the consent of the Borrower or (viii) to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section or (y) becomes available to the Administrative Agent, any
Lender, the Issuing Bank or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower or its Affiliates.

 

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses or any Portfolio Investment,
other than any such information that is available to the Administrative Agent,
any Lender or the Issuing Bank on a nonconfidential basis prior to disclosure by
the Borrower or any of its Subsidiaries, provided that, in the case of
information received from the Borrower or any of its Subsidiaries after the
Restatement Effective Date, such information is clearly identified at the time
of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

- 122 -

 

SECTION 9.14.  USA PATRIOT Act.  Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with said Act.

 

SECTION 9.15.  No Fiduciary Duty.  Each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Obligors, their stockholders
and/or their affiliates.  Each Obligor agrees that nothing in the Agreement or
the Loan Documents or otherwise will be deemed to create an advisory, fiduciary
or agency relationship or fiduciary or other implied duty between any Lender, on
the one hand, and such Obligor, its stockholders or its affiliates, on the
other.  The Obligors acknowledge and agree that (i) the transactions
contemplated by the Loan Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Lenders, on the one hand, and the Obligors, on the other, and
(ii) solely in connection therewith and solely with the process leading thereto,
(x) no Lender has assumed an advisory or fiduciary responsibility in favor of
any Obligor, its stockholders or its affiliates with respect to the transactions
contemplated hereby (or the exercise of rights or remedies with respect thereto)
or the process leading thereto (irrespective of whether any Lender has advised,
is currently advising or will advise any Obligor, its stockholders or its
Affiliates on other matters) or any other obligation to any Obligor except the
obligations expressly set forth in the Loan Documents and (y) each Lender is
acting solely as principal and not as the agent or fiduciary of any Obligor, its
management, stockholders, creditors or any other Person.  Each Obligor
acknowledges and agrees that it has consulted its own legal and financial
advisors to the extent it deemed appropriate and that it is responsible for
making its own independent judgment with respect to the transactions
contemplated by the Loan Documents and the process leading thereto.  Each
Obligor agrees that it will not claim that any Lender has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to such
Obligor, solely in connection with the transactions contemplated by the Loan
Documents or the process leading thereto.

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

ARES CAPITAL CORPORATION

 

 

 

 

 

 

 

By:

/s/ Penni F. Roll

 

 

 

Name:

Penni F. Roll

 

 

Title:

Chief Financial Officer

 

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

 

LENDERS

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

individually, as Issuing Bank and as
Administrative Agent

 

 

 

 

 

 

 

 

 

By:

/s/ Lauren Gubkin

 

 

 

Title:

Lauren Gubkin

 

 

 

Vice President

 

 

 

J.P. Morgan

 

 

Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

 

J.P. Morgan Chase Bank NA

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Lauren Gubkin

 

 

 

Name:

Lauren Gubkin

 

 

 

Title:

Vice President

 

 

 

Revolving Credit Agreement – Signature Page

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK

 

 

 

 

 

 

 

 

 

 

By:

/s/ Doug Kennedy

 

 

 

Name:

Doug Kennedy

 

 

 

Title:

Vice President

 

 

 

Revolving Credit Agreement – Signature Page

 

--------------------------------------------------------------------------------


 

 

Lender Name: Bank of America, N.A.

 

 

 

 

 

 

 

 

 

By:

/s/ Scott W. Reynolds

 

 

 

Name:

Scott W. Reynolds

 

 

 

Title:

Director

 

 

 

Revolving Credit Agreement – Signature Page

 

--------------------------------------------------------------------------------


 

 

BANK OF MONTREAL

 

 

 

 

 

 

 

 

 

By:

/s/ Joan Spiotto

 

 

 

Name:

Joan Spiotto

 

 

 

Title:

Vice President

 

 

 

Revolving Credit Agreement – Signature Page

 

--------------------------------------------------------------------------------


 

Lender Name:

Deutsche Bank AG New York Branch

 

 

 

 

 

By:

/s/ John S. McGill

 

 

 

Name:

John S. McGill

 

 

 

Title:

Director

 

 

 

By:

/s/ Virginia Cosenza

 

 

 

Name:

Virginia Cosenza

 

 

 

Title:

Vice President

 

 

 

Revolving Credit Agreement – Signature Page

 

--------------------------------------------------------------------------------


 

Lender Name:

GOLDMAN SACHS BANK USA

 

 

 

 

 

By:

/s/ Mark Walton

 

 

 

Name:

Mark Walton

 

 

 

Title:

Authorized Signatory

 

 

 

Revolving Credit Agreement – Signature Page

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A.

 

 

 

 

 

By:

/s/ Michael King

 

 

 

Name:

Michael King

 

 

 

Title:

Authorized Signatory

 

 

 

Revolving Credit Agreement – Signature Page

 

--------------------------------------------------------------------------------


 

Lender Name:

State Street Bank and Trust Company

 

 

 

 

 

By:

/s/ Janet Nolin

 

 

 

Name:

Janet Nolin

 

 

 

Title:

Vice President

 

 

 

Revolving Credit Agreement – Signature Page

 

--------------------------------------------------------------------------------


 

Lender Name:

BARCLAYS BANK PLC

 

 

 

 

 

By:

/s/ Ronnie Glenn

 

 

 

Name:

Ronnie Glenn

 

 

 

Title:

Vice President

 

 

 

Revolving Credit Agreement – Signature Page

 

--------------------------------------------------------------------------------


 

CAPITAL ONE, N.A.

 

 

 

 

 

By:

/s/ Kristen Anthony

 

 

 

Name:

Kristen Anthony

 

 

 

Title:

Vice President

 

 

 

Revolving Credit Agreement – Signature Page

 

--------------------------------------------------------------------------------


 

Lender Name:

Mizuho Bank, Ltd.

 

 

 

 

 

By:

/s/ Tenya Mitsuboshi

 

 

 

Name:

Tenya Mitsuboshi

 

 

 

Title:

Deputy General Manager

 

 

Revolving Credit Agreement – Signature Page

 

--------------------------------------------------------------------------------


 

Lender Name:

LLOYDS BANK PLC

 

 

 

 

 

By:

/s/ Stephen Giacolone

 

 

 

Name:

Stephen Giacolone

 

 

 

Title:

Assistant Vice President – G011

 

 

 

 

 

By:

/s/ Julia R. Franklin

 

 

 

Name:

Julia R. Franklin

 

 

 

Title:

Vice President – F014

 

 

Revolving Credit Agreement – Signature Page

 

--------------------------------------------------------------------------------


 

Lender Name:

The Bank of New York Mellon

 

 

 

 

 

By:

/s/ Jean Earley

 

 

 

Name:

Jean Earley

 

 

 

Title:

Vice President

 

 

Revolving Credit Agreement – Signature Page

 

--------------------------------------------------------------------------------


 

Lender Name:

Comerica Bank

 

 

 

 

 

By:

/s/ Mark C. Skrzynski Jr.

 

 

 

Name:

Mark C. Skrzynski Jr.

 

 

 

Title:

Vice President

 

 

Revolving Credit Agreement – Signature Page

 

--------------------------------------------------------------------------------


 

Lender Name: CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

 

By:

/s/ Doreen Barr

 

 

 

Name:

Doreen Barr

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

By:

/s/ Alex Verdone

 

 

 

Name:

Alex Verdone

 

 

 

Title:

Authorized Signatory

 

 

Revolving Credit Agreement – Signature Page

 

--------------------------------------------------------------------------------


 

 

Lender Name: UNION BANK, N.A.

 

 

 

 

 

By:

/s/ Peter Thompson

 

 

 

Name:

Peter Thompson

 

 

 

Title:

Vice President

 

 

Revolving Credit Agreement – Signature Page

 

--------------------------------------------------------------------------------


 

 

Lender Name: Stifel Bank & Trust

 

 

 

 

 

By:

/s/ Joseph L. Sooter, Jr.

 

 

 

Name:

Joseph L. Sooter, Jr.

 

 

 

Title:

Senior Vice President

 

 

Revolving Credit Agreement – Signature Page

 

--------------------------------------------------------------------------------


 

 

Lender Name: TriState Capital Bank

 

 

 

 

 

By:

/s/ Ellen S. Frank

 

 

 

Name:

Ellen S. Frank

 

 

 

Title:

Senior Vice President

 

 

Revolving Credit Agreement – Signature Page

 

--------------------------------------------------------------------------------

 